UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/10 The following N-CSR relates only to the Registrant’s series listed below and does not affect Dreyfus Core Equity Fund, a series of the Registrant with a fiscal year end of August 31. A separate N-CSR will be filed for that series as appropriate. Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus Tax Managed Growth Fund Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus U.S. Treasury Reserves Dreyfus Small Cap Fund Dreyfus Opportunistic Fixed Income Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 51 Statement of Assets and Liabilities 52 Statement of Operations 53 Statement of Changes in Net Assets 55 Financial Highlights 57 Notes to Financial Statements 67 Report of Independent Registered Public Accounting Firm 68 Important Tax Information 69 Board Members Information 71 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Bond Market Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Bond Market Index Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility throughout many areas of the U.S. bond market during the past year. Higher yielding market sectors, such as corporate debt and commercial mortgages, as well as bonds from international debt markets have fared relatively well as investors seek competitive levels of income in a low interest-rate environment. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but we expect generally favorable influences in the bond market to persist for some time to come. Record low short-term interest rates, improving corporate balance sheets, and investors global search for income could continue to support prices of higher yielding bonds, especially if todays economic concerns prove to be overstated. With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global investment universe, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Nancy G. Rogers, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Bond Market Index Funds Investor shares produced a total return of 7.28%, and its BASIC shares produced a total return of 7.55%. 1 In comparison, the Barclays Capital U.S.Aggregate Index (the Index) achieved a total return of 8.01% for the same period. 2 The difference in returns between the fund and the Index was primarily the result of transaction costs and other operating expenses that are not reflected in the Indexs results. During the reporting period, the U.S. bond market staged a broad-based advance as accommodative fiscal and monetary stimulus programs supported a slow-but-sustained economic recovery. The bond markets stronger gains stemmed from commercial mortgage-backed securities, corporate bonds and mortgage-backed securities. In contrast, U.S. government agency securities and U.S.Treasury securities lagged other sectors. On a separate note, Nancy G. Rogers became the primary portfolio manager of the fund in February 2010. Ms. Rogers has been a portfolio manager of the fund since October 2007. The Funds Investment Approach The fund seeks to match the total return of the Index.To pursue this goal, the fund normally invests at least 80% of its assets in bonds that are included in the Index.To maintain liquidity, the fund may invest up to 20% of its assets in various short-term, fixed-income securities and money market instruments. While the fund seeks to mirror the returns of the Index, it does not hold the same number of bonds. Instead, the fund holds approximately 1,600 securities as compared to 8,200 securities in the Index. The funds average duration  a measure of sensitivity to changing interest rates  generally remains neutral to the Index. As of October 31, 2010, the average duration of the fund was approximately 4.58 years. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Fixed-Income Securities Benefit from Government Stimuli The reporting period began in the immediate wake of an annualized quarterly U.S. GDP growth rate of 1.6%, which marked the domestic economys first quarter of growth after four consecutive quarters of contraction.While the return to growth was welcome news, a number of factors continued to weigh on the U.S. economy, including lacklus-ter consumer spending, cutbacks in business inventories and sluggish corporate investment. The labor market also remained weak through the final months of 2009, but the pace of job losses slowed significantly. The U.S. economy continued to accelerate, posting an annualized 5.0% rate for the fourth quarter of 2009. For its part, the Federal Reserve Board, (the Fed) maintained its stance that it would employ all available tools to stimulate the economy, including injecting liquidity into the bond market through large purchases of U.S. government securities. As it has since December 2008, the Fed left the overnight federal funds rate unchanged in a range between 0% and 0.25% throughout the reporting period. At the beginning of 2010, the labor market remained one of the largest concerns for U.S. economic growth.The unemployment rate stood at 9.7%, and the U.S. economy posted a less robust 3.7% annualized growth rate for the first quarter of 2010. On March 31, the Fed completed its efforts to inject liquidity into the bond market through massive purchasing programs, which helped support returns for U.S. government securities. By May, however, investors became concerned regarding a European sovereign debt crisis, in which Greece found itself unable to finance a heavy debt load. Investors also reacted cautiously to a catastrophic oil spill in the Gulf of Mexico, which threatened economic activity along the Gulf Coast.These factors contributed to a decline in U.S. GDP growth during the second quarter to an annualized 1.7% rate. Faced with greater uncertainty, investors flocked to the relative safety of U.S. government securities. 4 Investors Favored Higher Yielding Bonds Over the summer of 2010, U.S.Treasuries rallied as yields fell across the maturity spectrum. Bonds with five- to 10-year maturities experienced the largest gains.As investors appetite for risk increased, they returned to higher yielding market sectors, boosting prices of commercial mortgage-backed securities and corporate bonds. Soon after the reporting period came to a close, the Fed embarked on a second round of quantitative easing, in which it announced the purchase of $600 billion of U.S.Treasuries in an attempt to stimulate the U.S. economy, which had ended the third quarter with an estimated 2.0% annualized growth rate. Mirroring the Indexs Composition As an index fund, we attempt to replicate the returns of the Barclays Capital Index by closely approximating its composition. As of October 31, 2010, approximately 32% of the funds assets was invested in mortgage-backed securities, 3% in commercial mortgage-backed securities, 18% in corporate bonds and asset-backed securities, 36% in U.S.Treasury securities and 11% in U.S. government agency bonds. In addition, all of the funds corporate securities were at least BBB-rated or better at the end of the reporting period, and the fund has maintained an overall credit quality that is closely aligned with that of the Index. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Aggregate Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. TheFund 5 Average Annual Total Returns as of 10/31/10 1 Year 5 Years 10 Years BASIC shares 7.55% 6.23% 6.15% Investor shares 7.28% 5.98% 5.90% Barclays Capital U.S. Aggregate Index 8.01% 6.45% 6.38%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in both the BASIC shares and Investor shares of Dreyfus Bond Market Index Fund on 10/31/00 to a $10,000 investment made in the Barclays Capital U.S.Aggregate Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses on both BASIC and Investor shares.The Index is a widely accepted, unmanaged index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Bond Market Index Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Investor Shares BASIC Shares Expenses paid per $1,000  $ 2.07 $ .78 Ending value (after expenses) $1,051.10 $1,052.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Investor Shares BASIC Shares Expenses paid per $1,000  $ 2.04 $ .77 Ending value (after expenses) $1,023.19 $1,024.45  Expenses are equal to the funds annualized expense ratio of .40% for Investor shares and .15% for BASIC shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). TheFund 7 STATEMENT OF INVESTMENTS October 31, 2010 Coupon Maturity Principal Bonds and Notes98.8% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.3% Boeing, Sr. Unscd. Notes 6.00 3/15/19 2,000,000 2,402,428 Boeing, Sr. Unscd. Bonds 7.25 6/15/25 150,000 194,295 General Dynamics, Gtd. Notes 4.25 5/15/13 125,000 136,177 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 520,618 Northrop Grumman Systems, Gtd. Debs. 7.75 3/1/16 540,000 684,478 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 191,986 United Technologies, Sr. Unscd. Notes 4.88 5/1/15 2,750,000 3,161,623 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 61,460 United Technologies, Sr. Unscd. Debs. 8.75 3/1/21 50,000 72,628 Agriculture.3% Altria Group, Gtd. Notes 9.70 11/10/18 1,850,000 2,555,788 Archer Daniels, Sr. Unscd. Notes 5.45 3/15/18 130,000 151,275 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 899,097 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 3,200,000 3,781,206 Reynolds American, Gtd. Notes 7.63 6/1/16 170,000 200,347 AssetBacked Certificates.0% AEP Texas Central Transition Funding, Ser. 2002-1, Cl. A4 5.96 7/15/15 487,827 Asset-Backed Ctfs./ Auto Receivables.0% Ford Credit Auto Owner Trust, Ser. 2009-A, Cl. A4 6.07 5/15/14 1,000,000 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Credit Cards.1% Bank One Issuance Trust, Ser. 2003-C3, Cl. C3 4.77 2/16/16 200,000 213,911 Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 669,319 Citibank Credit Card Issuance Trust, Ser. 2005-A4, Cl. A4 4.40 6/20/14 500,000 530,098 Citibank Credit Card Issuance Trust, Ser. 2003-A10, Cl. A10 4.75 12/10/15 500,000 555,605 Asset-Backed Ctfs./ Home Equity Loans.0% Centex Home Equity, Ser. 2005-C, Cl. AF5 5.05 6/25/35 186,837 a Automobile Manufacturers.0% Daimler Finance North America, Gtd. Notes 6.50 11/15/13 225,000 259,361 Daimler Finance North America, Gtd. Notes 7.30 1/15/12 400,000 428,342 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 268,578 Banks2.5% Bank of America, Gtd. Notes 3.13 6/15/12 3,000,000 3,132,936 Bank of America, Sr. Unscd. Notes 5.13 11/15/14 350,000 374,382 Bank of America, Sr. Unscd. Notes 5.38 6/15/14 250,000 271,408 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 616,912 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 965,000 1,017,198 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 2,450,000 2,600,435 Bank of America, Sub. Notes 7.80 9/15/16 235,000 269,794 Bank One, Sub. Notes 5.90 11/15/11 500,000 525,121 TheFund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,300,000 1,547,100 BB&T, Sr. Unscd. Notes 3.38 9/25/13 3,400,000 3,605,771 BB&T, Sub. Notes 4.75 10/1/12 325,000 345,232 BB&T, Sub. Notes 4.90 6/30/17 150,000 159,835 Citigroup, Gtd. Bonds 2.13 4/30/12 3,500,000 3,592,060 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 4,400,000 4,766,485 Credit Suisse New York, Sr. Unscd. Notes 5.30 8/13/19 2,000,000 2,223,568 Credit Suisse New York, Sub. Notes 6.00 2/15/18 1,400,000 1,575,360 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 845,000 986,953 Dresdner Bank New York, Sub. Notes 7.25 9/15/15 145,000 162,873 Fifth Third Bank, Sub. Notes 8.25 3/1/38 1,000,000 1,175,276 First Tennessee Bank, Sub. Notes 5.65 4/1/16 250,000 251,120 Golden West Financial, Sr. Unscd. Notes 4.75 10/1/12 1,000,000 1,068,713 Goldman Sachs Group, Gtd. Notes 3.25 6/15/12 4,350,000 4,552,236 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,446,786 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 597,683 JP Morgan Chase, Sub. Notes 6.00 10/1/17 150,000 170,954 KeyBank, Sub. Notes 6.95 2/1/28 100,000 105,435 Korea Development Bank, Sr. Unscd. Notes 5.50 11/13/12 350,000 371,289 Landwirtschaftliche Rentenbank, Govt Gtd. Bonds 5.13 2/1/17 950,000 1,116,417 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Mercantile Bankshares, Sub. Notes, Ser. B 4.63 4/15/13 200,000 212,945 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,501,800 National City, Sub. Notes 6.88 5/15/19 1,800,000 2,100,582 Oesterreichische Kontrollbank, Govt Gtd. Notes 4.88 2/16/16 1,500,000 b 1,727,706 PNC Funding, Gtd. Notes 5.25 11/15/15 225,000 250,607 Royal Bank of Scotland Group, Sub. Notes 5.00 10/1/14 175,000 177,930 Royal Bank of Scotland Group, Sub. Notes 6.38 2/1/11 410,000 414,650 SouthTrust, Sub. Notes 5.80 6/15/14 500,000 552,372 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 226,669 Suntrust Capital VIII, Gtd. Secs. 6.10 12/15/36 335,000 a 314,209 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 1,300,000 1,396,507 UBS AG/Stamford, Sr. Sub. Notes 5.88 7/15/16 75,000 83,593 UBS AG/Stamford, Notes 5.88 12/20/17 760,000 872,434 Union Planters, Sr. Unscd. Notes 4.38 12/1/10 400,000 b 400,826 US Bank, Sub. Notes 4.95 10/30/14 45,000 50,593 US Bank, Sub. Notes 6.38 8/1/11 100,000 104,376 Wachovia Bank, Sub. Notes 5.00 8/15/15 250,000 276,159 Wachovia Bank, Sub. Notes 6.60 1/15/38 415,000 461,375 Wachovia, Sub. Notes 5.25 8/1/14 200,000 217,365 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 1,100,000 1,250,075 TheFund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 2,340,000 2,649,114 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 420,000 437,537 Wells Fargo Bank, Sub. Notes 5.75 5/16/16 875,000 994,215 Westpac Banking, Sub. Notes 4.63 6/1/18 500,000 527,297 Building & Construction.0% CRH America, Gtd. Notes 5.30 10/15/13 500,000 Chemicals.4% Dow Chemical, Sr. Unscd. Notes 6.00 10/1/12 2,200,000 2,385,163 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 2,186,863 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.25 12/15/16 1,900,000 2,234,601 E.I. Du Pont De Nemours, Sr. Unscd. Notes 6.00 7/15/18 560,000 671,829 Lubrizol, Gtd. Notes 5.50 10/1/14 150,000 168,032 Potash of Saskatchewan, Sr. Unscd. Notes 7.75 5/31/11 200,000 208,134 Praxair, Sr. Unscd. Notes 6.38 4/1/12 100,000 107,911 Commercial Mortgage Pass-Through Ctfs.2.7% Banc of America Commercial Mortgage, Ser. 2005-3, Cl. A4 4.67 7/10/43 1,000,000 1,053,725 Banc of America Commercial Mortgage, Ser. 2005-4, Cl. A5B 5.00 7/10/45 1,800,000 a 1,759,383 Banc of America Commercial Mortgage, Ser. 2007-1, Cl. A4 5.45 1/15/49 1,000,000 1,057,115 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.93 2/10/51 300,000 a 322,324 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A4 4.68 8/13/39 350,000 a 377,084 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T10, Cl. A2 4.74 3/13/40 400,000 426,528 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 900,000 963,265 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW14, Cl. A4 5.20 12/11/38 2,630,000 2,856,728 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. A4 5.91 9/11/38 850,000 a 952,126 Bear Stearns Commercial Mortgage Securities, Ser. 2002-TOP6, Cl. A2 6.46 10/15/36 165,811 174,508 Bear Stearns Commercial Mortgage Securities, Ser. 2001-TOP2, Cl. A2 6.48 2/15/35 154,145 155,831 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.73 3/15/49 225,000 a 246,498 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.29 12/10/49 1,100,000 a 1,195,047 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A4 5.22 7/15/44 1,900,000 a 2,096,725 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.35 1/15/46 85,000 a 92,044 Commercial Mortgage Pass Through Certificates, Ser. 2004-LB4A, Cl. A5 4.84 10/15/37 4,000,000 4,233,494 Commercial Mortgage Pass-Through Certificates, Ser. 2005-LP5, Cl. A2 4.63 5/10/43 234,192 239,479 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.83 6/15/38 1,500,000 a 1,649,185 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A5 5.11 7/15/36 1,245,000 a 1,331,897 CS First Boston Mortgage Securities, Ser. 2002-CKP1, Cl. A3 6.44 12/15/35 656,442 688,822 CS First Boston Mortgage Securities, Ser. 2001-CK3, Cl. A4 6.53 6/15/34 214,536 217,348 TheFund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) CWCapital Cobalt, Ser. 2007-C3, Cl. A4 5.82 5/15/46 1,000,000 a 1,054,728 GE Capital Commercial Mortgage, Ser. 2002-1A, Cl. A3 6.27 12/10/35 1,218,660 1,284,171 GS Mortgage Securities II, Ser. 2005-GG4, Cl. A3 4.61 7/10/39 775,000 789,219 GS Mortgage Securities II, Ser. 2005-GG4, Cl. A4A 4.75 7/10/39 2,700,000 2,883,490 GS Mortgage Securities II, Ser. 2007-GG10, Cl. A4 6.00 8/10/45 1,000,000 a,b 1,060,877 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A4 4.40 1/12/39 1,000,000 1,056,950 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-LN2, Cl. A2 5.12 7/15/41 150,000 161,753 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 1,200,000 1,258,646 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 350,000 369,856 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP8, Cl. A3B 5.45 5/15/45 225,000 240,472 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 500,000 a 541,345 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 1,000,000 a 1,086,270 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LD11, Cl. A4 6.00 6/15/49 1,855,000 a 1,972,714 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 600,000 a 648,835 LB-UBS Commercial Mortgage Trust, Ser. 2003-C3, Cl. A4 4.17 5/15/32 475,000 502,637 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A6 4.79 10/15/29 4,028,000 a 4,325,868 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. AJ 4.84 7/15/40 500,000 463,037 LB-UBS Commercial Mortgage Trust, Ser. 2004-C6, Cl. A6 5.02 8/15/29 275,000 a 297,012 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 1,200,000 1,267,244 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A4 5.24 11/12/35 500,000 a 541,896 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.41 11/12/37 375,000 a 414,728 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 6.02 6/12/50 1,000,000 a 1,065,621 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. ASB 5.75 6/12/50 692,000 a 745,707 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. A4 5.81 6/12/50 1,200,000 a 1,249,925 Morgan Stanley Capital I, Ser. 2004-T13, Cl. A4 4.66 9/13/45 1,000,000 1,075,297 Morgan Stanley Capital I, Ser. 2004-T15, Cl. A4 5.27 6/13/41 3,160,000 a 3,457,618 Morgan Stanley Capital I, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 a 1,356,853 Morgan Stanley Capital I, Ser. 2006-HQ9, Cl. A4 5.73 7/12/44 500,000 a 555,900 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A2 4.92 3/12/35 500,000 534,365 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP1, Cl. A4 6.66 2/15/33 36,877 37,014 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A7 5.12 7/15/42 800,000 a 882,380 Wachovia Bank Commercial Mortgage Trust, Ser. 2004-C11, Cl. A5 5.22 1/15/41 800,000 a 851,462 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Cl. A4 5.51 4/15/47 2,500,000 2,591,152 TheFund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C28, Cl. A3 5.68 10/15/48 150,000 160,459 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.77 7/15/45 1,150,000 a 1,261,918 Consumer Products.2% Avon Products, Sr. Unscd. Notes 4.20 7/15/18 250,000 268,741 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 2,625,000 2,996,207 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 338,520 Diversified Financial Services4.4% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/18 250,000 292,628 AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-5 5.31 7/1/20 45,000 53,293 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 808,130 American Express, Sr. Unscd. Notes 7.00 3/19/18 2,600,000 3,127,621 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 100,000 112,634 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 547,442 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 540,000 630,643 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 270,000 329,931 Blackrock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 1,600,000 1,755,027 Capital One Bank, Sr. Unscd. Notes 5.13 2/15/14 200,000 b 218,460 Capital One Capital III, Gtd. Cap. Secs. 7.69 8/15/36 200,000 205,000 Capital One Capital V, Gtd. Notes 10.25 8/15/39 1,000,000 1,091,250 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 2,600,000 3,002,015 Citigroup Funding, Gtd. Notes 1.88 10/22/12 4,900,000 5,035,529 Citigroup, Sub. Notes 5.00 9/15/14 3,230,000 3,388,241 Citigroup, Sr. Unscd. Notes 6.00 2/21/12 1,075,000 1,138,162 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 885,000 986,462 Citigroup, Sub. Notes 6.13 8/25/36 575,000 557,557 Citigroup, Sr. Unscd. Debs. 6.63 1/15/28 100,000 105,189 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 700,000 779,190 Citigroup, Unscd. Notes 8.50 5/22/19 760,000 955,837 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 750,000 759,754 Credit Suisse USA, Bank Gtd. Notes 5.38 3/2/16 200,000 228,788 Credit Suisse USA, Bank Gtd. Notes 5.50 8/15/13 1,000,000 1,113,102 Credit Suisse USA, Bank Gtd. Notes 6.50 1/15/12 1,300,000 1,388,949 General Electric Capital, Gtd. Notes 2.13 12/21/12 4,000,000 4,140,528 General Electric Capital, Gtd. Notes 2.20 6/8/12 3,000,000 3,086,838 General Electric Capital, Sr. Unscd. Notes 5.00 1/8/16 375,000 414,127 General Electric Capital, Notes 5.25 10/19/12 5,700,000 6,156,764 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 650,000 b 708,040 General Electric Capital, Notes 5.63 9/15/17 1,000,000 1,122,860 TheFund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 1,335,000 1,494,180 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 2,000,000 2,040,916 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.75 3/15/32 1,000,000 1,118,716 Goldman Sachs Capital I, Gtd. Cap. Secs. 6.35 2/15/34 350,000 335,607 Goldman Sachs Group, Sr. Unscd. Notes 4.75 7/15/13 2,800,000 3,015,029 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 15,000 16,694 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 517,000 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 762,579 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 215,007 Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 2,725,000 2,900,558 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 2,000,000 2,103,736 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 1,000,000 1,205,674 HSBC Finance, Sr. Unscd. Notes 4.75 7/15/13 700,000 747,248 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 2,625,000 2,918,853 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 200,000 183,986 Jefferies Group, Sr. Unscd. Debs. 6.45 6/8/27 35,000 34,043 JP Morgan Chase Capital XVII, Gtd. Debs., Ser. Q 5.85 8/1/35 310,000 294,377 JP Morgan Chase Capital XX, Gtd. Notes, Ser. T 6.55 9/29/36 50,000 48,648 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 2,500,000 2,574,640 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 2,525,000 2,771,473 JPMorgan Chase & Co., Sub. Notes 5.15 10/1/15 3,950,000 4,366,520 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,000,000 2,286,364 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 742,085 JPMorgan Chase & Co., Sub. Notes 6.75 2/1/11 1,000,000 1,015,311 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 7/15/14 565,000 604,299 Merrill Lynch & Co., Sr. Unscd. Notes 6.05 8/15/12 1,235,000 1,317,337 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 575,000 608,937 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 1,665,000 1,816,578 Merrill Lynch & Co., Notes 6.88 4/25/18 4,750,000 5,339,086 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 166,065 Morgan Stanley, Gtd. Notes 1.95 6/20/12 2,000,000 2,051,486 Morgan Stanley, Sub. Notes 4.75 4/1/14 1,580,000 1,650,828 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 1,169,563 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 175,000 191,409 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 2,700,000 3,037,225 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 337,999 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,263,524 TheFund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 100,000 100,484 SLM, Sr. Unscd. Notes, Ser. A 5.00 4/15/15 450,000 434,727 Toyota Motor Credit, Sr. Unscd. Notes 4.35 12/15/10 150,000 b 150,710 Diversified Metals & Mining.5% Alcoa, Sr. Unscd. Notes 5.72 2/23/19 612,000 628,002 Arcelormittal, Sr. Unscd. Bonds 9.85 6/1/19 1,200,000 1,550,299 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 2,111,330 BHP-Billiton Finance USA, Gtd. Notes 4.80 4/15/13 1,175,000 1,286,888 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 895,000 1,013,744 Newmont Mining, Gtd. Notes 6.25 10/1/39 1,000,000 1,126,376 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 427,142 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 1,820,000 2,239,552 Vale Inco, Sr. Unscd. Bonds 7.20 9/15/32 100,000 110,278 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 590,778 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 1,027,823 Xstrata Canada, Gtd. Notes 5.50 6/15/17 165,000 177,874 Electric Utilities1.5% Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 150,000 164,832 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 175,000 178,067 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 706,792 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 228,991 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 250,000 302,242 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 200,000 231,798 Dominion Resources, Sr. Unscd. Notes, Ser. C 5.15 7/15/15 2,075,000 2,384,142 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 113,402 Duke Energy Carolinas, First Mortgage Bonds 6.00 1/15/38 1,710,000 1,956,452 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 75,000 80,046 Duke Energy Ohio, Sr. Unscd. Bonds 5.70 9/15/12 185,000 201,352 Exelon, Sr. Unscd. Notes 4.90 6/15/15 2,500,000 2,756,915 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 7,000 7,316 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 1,210,000 1,305,387 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,190,668 Florida Power & Light, First Mortgage Debs. 5.65 2/1/35 25,000 27,185 Florida Power, First Mortgage Bonds 6.40 6/15/38 1,000,000 1,199,482 Hydro-Quebec, Govt Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,840,619 Hydro-Quebec, Govt Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 31,066 MidAmerican Energy Holdings, Sr. Unscd. Notes 5.88 10/1/12 950,000 1,035,298 MidAmerican Energy Holdings, Sr. Unscd. Bonds 6.13 4/1/36 1,250,000 1,398,273 TheFund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) NiSource Finance, Gtd. Notes 5.40 7/15/14 150,000 168,075 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,700,000 1,964,245 Northern States Power, First Mortgage Bonds 6.25 6/1/36 750,000 887,849 Ohio Power, Sr. Unscd. Notes, Ser. F 5.50 2/15/13 1,500,000 1,634,928 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 212,752 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 294,407 Pacific Gas & Electric, Sr. Unscd. Bonds 4.80 3/1/14 100,000 110,578 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 523,316 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 869,458 Pacificorp, First Mortgage Bonds 5.75 4/1/37 1,035,000 1,136,447 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 500,000 510,429 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 620,093 Public Service Company of Colorado, First Mortgage Bonds, Ser. 10 7.88 10/1/12 350,000 394,624 Public Service Electric & Gas, Scd. Notes, Ser. D 5.25 7/1/35 230,000 239,013 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 b 238,626 Southern California Edison, First Mortgage Bonds 5.50 3/15/40 1,000,000 1,081,025 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 80,150 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 529,526 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 114,530 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 2,000,000 2,258,862 SouthWestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 168,827 Union Electric, Sr. Scd. Notes 6.40 6/15/17 1,500,000 1,746,309 Virginia Electric & Power, Sr. Unscd. Notes, Ser. A 5.40 1/15/16 500,000 588,223 Food & Beverages.9% Anheuser-Busch Cos., Gtd. Bonds 5.00 1/15/15 1,000,000 1,117,893 Anheuser-Busch Cos., Gtd. Notes 5.50 1/15/18 145,000 164,783 Anheuser-Busch Inbev Worldwide, Gtd. Notes 5.38 1/15/20 2,500,000 2,843,725 Bottling Group, Gtd. Notes 4.63 11/15/12 350,000 376,607 Coca-Cola Enterprises, Sr. Unscd. Debs. 6.70 10/15/36 250,000 317,199 Coca-Cola Enterprises, Sr. Unscd. Debs. 6.95 11/15/26 175,000 218,428 Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/22 100,000 141,486 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 408,651 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 852,234 Diageo Finance, Gtd. Notes 5.30 10/28/15 125,000 144,709 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 1,700,000 2,097,241 General Mills, Sr. Unscd. Notes 5.70 2/15/17 1,300,000 1,536,310 General Mills, Sr. Unscd. Notes 6.00 2/15/12 125,000 133,342 H.J. Heinz, Sr. Unscd. Debs. 6.38 7/15/28 100,000 107,743 TheFund 23 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages (continued) Hershey, Sr. Unscd. Notes 5.30 9/1/11 750,000 781,045 Hershey, Sr. Unscd. Debs. 8.80 2/15/21 30,000 41,288 Kellogg, Sr. Unscd. Debs., Ser. B 7.45 4/1/31 340,000 446,562 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 2,975,000 3,509,848 Kraft Foods, Sr. Unscd. Notes 6.25 6/1/12 225,000 243,971 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,012,585 Nabisco, Sr. Unscd. Debs. 7.55 6/15/15 640,000 776,799 Pepsi Bottling Group, Gtd. Notes, Ser. B 7.00 3/1/29 800,000 1,027,219 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,342,913 Safeway, Sr. Unscd. Notes 5.80 8/15/12 210,000 226,770 SYSCO, Sr. Unscd. Notes 5.38 9/21/35 350,000 373,529 Foreign/Governmental3.4% Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 3,500,000 3,734,846 Asian Development Bank, Sr. Unscd. Notes 4.50 9/4/12 1,750,000 1,877,335 European Investment Bank, Sr. Unscd. Bonds 3.25 5/15/13 2,600,000 2,771,064 European Investment Bank, Sr. Unscd. Notes 4.63 5/15/14 500,000 563,734 European Investment Bank, Sr. Unscd. Bonds 4.63 10/20/15 350,000 402,547 European Investment Bank, Sr. Unscd. Bonds 4.88 1/17/17 850,000 993,817 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 3,700,000 b 4,385,203 Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 2,270,000 2,691,085 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Federal Republic of Brazil, Sr. Unscd. Bonds 7.13 1/20/37 575,000 761,875 Federal Republic of Brazil, Unscd. Bonds 8.25 1/20/34 1,000,000 1,467,500 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 500,000 826,250 Inter-American Development Bank, Sr. Unsub. Notes 3.88 9/17/19 2,000,000 2,221,002 Inter-American Development Bank, Notes 4.25 9/10/18 540,000 b 619,275 Inter-American Development Bank, Sr. Unscd. Notes 4.38 9/20/12 1,530,000 1,640,781 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 178,728 International Bank for Reconstruction & Development, Sr. Unscd. Notes 5.00 4/1/16 700,000 824,240 International Bank for Reconstruction & Development, Unsub. Bonds 7.63 1/19/23 700,000 1,017,474 Japan Finance, Govt Gtd. Bonds 2.00 6/24/11 2,500,000 2,524,700 KFW, Govt Gtd. Bonds 4.00 10/15/13 1,400,000 1,533,448 KFW, Govt Gtd. Bonds 4.00 1/27/20 2,500,000 b 2,772,798 KFW, Govt Gtd. Bonds 4.13 10/15/14 1,200,000 1,335,890 KFW, Govt Gtd. Bonds 4.50 7/16/18 1,800,000 2,070,482 KFW, Govt Gtd. Notes 4.88 1/17/17 1,240,000 b 1,449,804 KFW, Govt Gtd. Bonds 5.13 3/14/16 625,000 733,750 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 25,000 33,119 Province of Manitoba Canada, Sr. Unscd. Debs. 2.13 4/22/13 8,000,000 8,263,312 TheFund 25 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Province of Manitoba Canada, Debs., Ser. CB 8.80 1/15/20 10,000 14,294 Province of Manitoba Canada, Debs. 8.88 9/15/21 450,000 657,342 Province of Ontario Canada, Sr. Unscd. Bonds 4.10 6/16/14 3,000,000 3,311,934 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 1,161,785 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 700,000 b 793,815 Province of Quebec Canada, Bonds 5.13 11/14/16 3,725,000 4,355,281 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 200,000 277,957 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 250,000 347,751 Province of Saskatchewan Canada, Debs. 7.38 7/15/13 500,000 586,481 Republic of Chile, Sr. Unscd. Bonds 5.50 1/15/13 625,000 684,087 Republic of Finland, Sr. Unscd. Bonds 6.95 2/15/26 25,000 35,364 Republic of Hungary, Sr. Unscd. Notes 4.75 2/3/15 125,000 b 134,635 Republic of Italy, Sr. Unscd. Notes 4.50 1/21/15 50,000 b 54,108 Republic of Italy, Sr. Unscd. Notes 5.25 9/20/16 155,000 172,106 Republic of Italy, Sr. Unscd. Notes 5.38 6/12/17 1,450,000 1,613,176 Republic of Italy, Sr. Unscd. Notes 5.38 6/15/33 550,000 558,128 Republic of Italy, Sr. Unscd. Notes 6.00 2/22/11 1,725,000 1,750,611 Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 610,000 739,266 Republic of Korea, Sr. Unscd. Notes 4.88 9/22/14 200,000 220,587 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,267,102 26 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 1,540,000 1,898,050 Republic of Poland, Sr. Unscd. Notes 5.25 1/15/14 250,000 276,074 Republic of South Africa, Sr. Unscd. Notes 6.50 6/2/14 170,000 196,350 Republic of South Africa, Sr. Unscd. Notes 6.88 5/27/19 2,100,000 2,606,625 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 791,000 918,746 United Mexican States, Notes 5.95 3/19/19 1,200,000 1,428,600 United Mexican States, Sr. Unscd. Notes, Ser. A 6.75 9/27/34 1,340,000 1,661,600 Health Care1.1% Abbott Laboratories, Sr. Unscd. Notes 5.13 4/1/19 1,500,000 1,721,545 Abbott Laboratories, Sr. Unscd. Notes 5.88 5/15/16 170,000 205,216 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 334,613 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 478,886 Amgen, Sr. Unscd. Notes 6.40 2/1/39 570,000 669,204 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 636,781 Baxter International, Sr. Unsub. Notes 6.25 12/1/37 700,000 827,264 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 425,000 483,870 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 699,511 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 811,313 Eli Lilly & Co., Sr. Unscd. Notes 7.13 6/1/25 200,000 259,512 TheFund 27 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) GlaxoSmithKline Capital, Gtd. Notes 4.38 4/15/14 3,200,000 3,540,224 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 877,694 Johnson & Johnson, Unscd. Debs. 4.95 5/15/33 170,000 178,903 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 562,589 Medco Health Solutions, Sr. Unscd. Notes 7.13 3/15/18 1,500,000 1,845,881 Merck & Co., Sr. Unscd. Notes 5.30 12/1/13 1,000,000 a 1,128,764 Merck & Co., Sr. Unscd. Debs. 6.40 3/1/28 150,000 179,089 Merck & Co., Gtd. Notes 6.50 12/1/33 680,000 a 843,275 Novartis Securities Investment, Gtd. Notes 5.13 2/10/19 1,400,000 1,609,856 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 2,400,000 2,947,483 Quest Diagnostic, Gtd. Notes 5.45 11/1/15 500,000 560,915 Quest Diagnostic, Gtd. Notes 6.95 7/1/37 50,000 54,681 Teva Pharmaceutical Finance, Gtd. Debs. 6.15 2/1/36 85,000 98,625 UnitedHealth Group, Sr. Unscd. Notes 5.00 8/15/14 300,000 332,815 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 942,721 Wellpoint, Sr. Unscd. Notes 5.00 12/15/14 1,000,000 1,114,820 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 65,000 75,145 WellPoint, Sr. Unscd. Notes 5.25 1/15/16 375,000 426,432 WellPoint, Sr. Unscd. Notes 6.80 8/1/12 300,000 329,513 28 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Wyeth, Gtd. Notes 5.50 2/1/14 150,000 170,747 Wyeth, Gtd. Notes 5.95 4/1/37 200,000 229,773 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 241,724 Industrial.2% Continental Airlines, Pass-Through Certificates, Ser. 974A 6.90 1/2/18 175,645 185,745 Philips Electronics, Sr. Unscd. Notes 5.75 3/11/18 2,000,000 2,340,526 Republic Services, Gtd. Notes 6.20 3/1/40 750,000 821,055 Waste Management, Gtd. Notes 6.38 3/11/15 1,600,000 1,881,405 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 150,000 174,208 Machinery.1% Caterpillar, Sr. Unscd. Debs. 6.05 8/15/36 375,000 440,473 Caterpillar, Sr. Unscd. Debs. 7.30 5/1/31 125,000 162,270 Deere & Co., Sr. Unscd. Notes 6.95 4/25/14 775,000 927,515 Manufacturing.3% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 857,834 General Electric, Sr. Unscd. Notes 5.00 2/1/13 500,000 542,941 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,127,555 Honeywell International, Sr. Unscd. Notes 4.25 3/1/13 1,300,000 1,407,565 TheFund 29 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Manufacturing (continued) Honeywell International, Sr. Unscd. Notes 6.13 11/1/11 175,000 183,965 Tyco International Finance, Gtd. Notes 6.88 1/15/21 1,235,000 1,537,066 Media1.0% CBS, Gtd. Notes 5.50 5/15/33 250,000 233,927 CBS, Gtd. Debs. 7.88 7/30/30 80,000 b 94,667 Comcast Cable Communications Holdings, Gtd. Notes 8.38 3/15/13 4,000,000 4,632,068 Comcast Cable Communications Holdings, Gtd. Notes 9.46 11/15/22 304,000 432,591 Comcast Cable Communications, Gtd. Notes 6.75 1/30/11 600,000 608,975 Comcast, Gtd. Notes 6.45 3/15/37 1,900,000 2,095,248 COX Communications, Sr. Unscd. Bonds 5.50 10/1/15 450,000 515,938 COX Communications, Unscd. Notes 7.13 10/1/12 275,000 304,834 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 769,458 News America Holdings, Gtd. Debs. 7.75 12/1/45 100,000 121,168 News America Holdings, Gtd. Debs. 8.25 8/10/18 150,000 193,752 News America, Gtd. Notes 6.20 12/15/34 250,000 265,406 News America, Gtd. Notes 6.40 12/15/35 1,000,000 1,088,031 News America, Gtd. Notes 6.65 11/15/37 360,000 401,791 Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 974,654 Time Warner Cable, Gtd. Notes 5.40 7/2/12 2,500,000 2,675,300 30 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) Time Warner Cable, Gtd. Debs. 6.55 5/1/37 350,000 391,348 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 598,830 Time Warner Cable, Gtd. Notes 8.25 4/1/19 1,000,000 1,303,552 Time Warner Cos., Gtd. Debs. 6.95 1/15/28 325,000 373,714 Time Warner, Gtd. Debs. 6.50 11/15/36 200,000 222,676 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,342,784 Viacom, Sr. Unscd. Notes 5.63 9/15/19 1,500,000 1,730,109 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 274,985 Walt Disney, Sr. Unscd. Notes, Ser. B 6.38 3/1/12 100,000 107,530 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 190,171 Walt Disney, Sr. Unscd. Debs. 7.55 7/15/93 100,000 118,680 Municipal Bonds.4% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 1,000,000 1,058,420 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 722,876 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 781,267 State of California Build America Various Purpose, Bonds 7.50 4/1/34 1,000,000 1,044,070 State of California Build America Various Purpose, Bonds 7.55 4/1/39 1,600,000 1,673,184 TheFund 31 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds (continued) State of Illinois, Pension Funding, Bonds 5.10 6/1/33 3,630,000 2,893,836 State of New Jersey Build America Turnpike Revenue, Bonds 7.41 1/1/40 780,000 916,196 Oil & Gas1.8% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 383,255 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 149,704 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 429,997 BP Capital Markets, Gtd. Notes 5.25 11/7/13 2,500,000 2,736,507 Canadian Natural Resources, Sr. Unscd. Notes 4.90 12/1/14 350,000 394,721 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 1,180,000 1,357,426 Cenovus Energy, Sr. Unscd. Notes 6.75 11/15/39 1,000,000 1,201,445 Conoco, Sr. Unscd. Notes 6.95 4/15/29 125,000 156,674 ConocoPhillips, Gtd. Notes 5.90 10/15/32 500,000 560,617 ConocoPhillips, Gtd. Notes 6.50 2/1/39 1,000,000 1,231,690 Devon Financing, Gtd. Debs. 7.88 9/30/31 275,000 366,587 EnCana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 741,331 Energy Transfer Partners, Sr. Unscd. Bonds 7.50 7/1/38 1,055,000 1,225,085 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 995,000 1,124,824 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 75,000 87,651 Halliburton, Sr. Unscd. Notes 6.15 9/15/19 1,200,000 1,437,010 32 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 222,865 Hess, Sr. Unscd. Notes 8.13 2/15/19 1,200,000 1,585,334 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 673,196 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.95 1/15/38 1,075,000 1,199,298 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.40 3/15/31 350,000 401,497 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 350,000 406,730 Mobil, Sr. Unscd. Bonds 8.63 8/15/21 15,000 21,303 Nabors Industries, Gtd. Notes 9.25 1/15/19 1,250,000 1,609,980 Nexen, Sr. Unscd. Notes 5.20 3/10/15 150,000 166,097 Nexen, Sr. Unscd. Notes 5.88 3/10/35 125,000 127,817 Nexen, Sr. Unscd. Notes 7.50 7/30/39 1,000,000 1,226,194 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 638,081 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 67,361 ONEOK, Sr. Unscd. Notes 5.20 6/15/15 200,000 220,856 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 1,760,000 1,960,936 Pemex Project Funding Master Trust, Gtd. Notes 7.38 12/15/14 400,000 466,038 Petrobras International Finance, Gtd. Notes 5.75 1/20/20 2,200,000 2,472,017 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 625,000 702,135 Petro-Canada, Sr. Unscd. Notes 4.00 7/15/13 450,000 479,923 TheFund 33 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Plains All America Pipeline, Gtd. Notes 6.13 1/15/17 525,000 598,662 Sempra Energy, Sr. Unscd. Notes 6.00 10/15/39 1,100,000 1,209,464 Shell International Finance, Gtd. Notes 5.63 6/27/11 500,000 517,228 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 612,594 Spectra Energy Capital, Sr. Unscd. Notes 8.00 10/1/19 225,000 284,907 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,863,157 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,076,387 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 218,275 Tennessee Gas Pipeline, Sr. Unscd. Debs. 7.00 10/15/28 390,000 418,984 Tennessee Gas Pipeline, Sr. Unscd Debs. 7.63 4/1/37 70,000 78,812 Texas Eastern Transmission, Sr. Unscd. Notes 7.30 12/1/10 140,000 140,686 Trans-Canada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 215,468 Trans-Canada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 84,951 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 866,426 Transocean, Sr. Unscd. Notes 7.50 4/15/31 875,000 950,023 Valero Energy, Gtd. Notes 6.63 6/15/37 115,000 116,578 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 184,230 XTO Energy, Sr. Unscd. Notes 4.90 2/1/14 800,000 900,316 XTO Energy, Sr. Unscd. Notes 6.75 8/1/37 625,000 820,582 34 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Paper & Forest Products.1% International Paper, Sr. Unscd. Notes 7.95 6/15/18 1,600,000 Property & Casualty Insurance.7% Aegon, Sr. Unscd. Notes 4.75 6/1/13 375,000 397,861 Aetna, Gtd. Debs. 7.63 8/15/26 50,000 55,657 Allstate, Sr. Unscd. Notes 5.00 8/15/14 125,000 139,979 Allstate, Sr. Unscd. Notes 5.55 5/9/35 175,000 179,372 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 350,000 416,518 American International Group, Sr. Unscd. Notes 5.60 10/18/16 600,000 630,750 American International Group, Sr. Unscd. Notes 5.85 1/16/18 1,000,000 1,062,500 AON, Jr. Sub. Debs. 8.21 1/1/27 70,000 74,761 AXA, Sub. Bonds 8.60 12/15/30 165,000 193,005 Berkshire Hathaway Finance, Gtd. Notes 4.85 1/15/15 1,850,000 2,091,702 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 601,360 CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 110,820 Hartford Financial Services Group, Sr. Unscd. Notes 6.30 3/15/18 580,000 626,956 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 950,000 949,339 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 261,739 MetLife, Sr. Unscd. Notes 5.00 11/24/13 225,000 248,718 MetLife, Sr. Unscd. Notes 6.13 12/1/11 260,000 274,781 MetLife, Sr. Unscd. Notes 6.38 6/15/34 1,400,000 1,554,069 TheFund 35 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Property & Casualty Insurance (continued) Nationwide Financial Services, Sr. Unscd. Notes 6.25 11/15/11 350,000 362,184 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 226,019 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 111,456 Prudential Financial, Sr. Unscd. Notes, Ser. B 4.75 4/1/14 350,000 377,006 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 250,000 274,379 Prudential Financial, Sr. Unscd. Notes 7.38 6/15/19 1,100,000 1,335,476 Swiss Re Solutions Holding, Sr. Unscd. Notes 7.00 2/15/26 150,000 163,045 Travelers Cos., Sr. Unscd. Notes 5.50 12/1/15 960,000 1,108,464 Travelers Property & Casualty, Gtd. Notes 5.00 3/15/13 250,000 273,258 Willis North America, Gtd. Notes 6.20 3/28/17 335,000 359,253 XL Group, Sr. Unscd. Notes 6.38 11/15/24 1,400,000 1,445,931 Real Estate.3% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 500,000 550,936 Brandywine Operating Partnership, Gtd. Notes 5.75 4/1/12 37,000 38,415 ERP Operating, Sr. Unscd. Notes 5.20 4/1/13 600,000 649,047 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 105,862 Prologis, Sr. Unscd. Notes 5.63 11/15/16 2,400,000 2,532,470 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 112,392 36 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 219,891 Simon Property Group, Sr. Unscd. Notes 5.25 12/1/16 1,400,000 1,578,172 Retail.7% Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 593,371 CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 2,200,000 2,460,555 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 115,518 CVS Caremark, Sr. Unscd. Notes 6.25 6/1/27 500,000 558,124 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 2,550,000 2,928,474 Lowes, Sr. Unscd. Notes 6.65 9/15/37 850,000 1,019,572 McDonalds, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,231,965 Starbucks, Sr. Unscd. Bonds 6.25 8/15/17 750,000 867,974 Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 467,713 Target, Unscd. Notes 5.88 3/1/12 100,000 106,491 Target, Sr. Unscd. Debs. 7.00 7/15/31 125,000 151,876 Target, Sr. Unscd. Notes 7.00 1/15/38 380,000 477,682 Wal-Mart Stores, Sr. Unscd. Notes 4.13 2/15/11 75,000 75,821 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 620,506 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 2,270,000 2,729,289 TheFund 37 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Retail (continued) Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 890,745 Technology.3% Dell, Sr. Unscd. Notes 6.50 4/15/38 1,000,000 1,083,195 Hewlett Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 659,337 HP Enterprise Services, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 125,000 a 142,035 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 676,833 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 717,793 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 225,000 296,342 International Business Machines, Sr. Unscd. Debs., Ser. A 7.50 6/15/13 75,000 87,963 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 417,513 Microsoft, Sr. Unscd. Notes 5.20 6/1/39 688,000 733,310 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,369,856 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 178,254 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 604,057 Telecommunications1.5% America Movil, Gtd. Notes 6.38 3/1/35 100,000 113,504 AT&T, Sr. Unscd. Notes 5.10 9/15/14 250,000 280,906 AT&T, Sr. Unscd. Notes 5.88 8/15/12 775,000 843,581 AT&T, Sr. Unscd. Notes 6.30 1/15/38 1,500,000 1,656,369 38 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) AT&T, Sr. Unscd. Notes 6.55 2/15/39 1,000,000 1,143,020 AT&T, Gtd. Notes 8.00 11/15/31 470,000 a 613,827 BellSouth Telecommunications, Sr. Unscd. Debs. 6.38 6/1/28 550,000 592,632 BellSouth, Sr. Unscd. Bonds 6.55 6/15/34 100,000 109,955 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 648,611 British Telecommunications, Sr. Unscd. Notes 9.88 12/15/30 175,000 a 243,943 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 850,000 1,165,514 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 500,000 592,722 Cisco Systems, Sr. Unscd. Notes 5.90 2/15/39 1,630,000 1,838,599 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,252,073 Embarq, Sr. Unscd. Notes 7.08 6/1/16 3,000,000 3,429,513 Embarq, Sr. Unscd. Notes 8.00 6/1/36 150,000 164,360 France Telecom, Sr. Unscd. Notes 8.50 3/1/31 220,000 a 309,995 GTE, Gtd. Debs. 6.94 4/15/28 100,000 113,927 KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 333,639 Motorola, Sr. Unscd. Debs. 7.50 5/15/25 1,450,000 1,715,222 New Cingular Wireless Services, Sr. Unscd. Notes 7.88 3/1/11 1,225,000 1,255,169 New Cingular Wireless Services, Gtd. Notes 8.13 5/1/12 250,000 277,098 New Cingular Wireless Services, Sr. Unscd. Notes 8.75 3/1/31 720,000 1,012,880 TheFund 39 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) New Jersey Bell Telephone, Sr. Unscd. Debs. 8.00 6/1/22 25,000 31,307 Pacific-Bell Telephone, Gtd. Bonds 7.13 3/15/26 310,000 359,240 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 330,000 333,300 Rogers Communications, Gtd. Notes 6.38 3/1/14 760,000 878,280 Telecom Italia Capital, Gtd. Notes 4.95 9/30/14 3,000,000 3,245,580 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 900,000 979,340 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 100,000 110,071 Telecom Italia Capital, Gtd. Notes 6.38 11/15/33 200,000 200,787 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 1,145,000 1,373,580 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 1,500,000 1,734,188 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 596,452 Verizon Communications, Sr. Unscd. Notes 7.38 9/1/12 500,000 559,398 Verizon Communications, Sr. Unscd. Notes 7.75 12/1/30 690,000 875,091 Verizon Communications, Sr. Unscd. Notes 8.95 3/1/39 1,000,000 1,449,889 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 642,076 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 1,000,000 1,142,830 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 161,379 Transportation.2% Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 122,550 40 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Transportation (continued) Burlington Northern Santa Fe, Sr. Unscd. Debs 7.95 8/15/30 100,000 131,118 Canadian National Railway, Sr. Unscd. Notes 6.90 7/15/28 100,000 123,860 CSX, Sr. Unscd. Notes 6.15 5/1/37 1,100,000 1,198,306 Federal Express, Sr. Unscd. Notes 9.65 6/15/12 225,000 253,929 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 10,000 11,001 Norfolk Southern, Sr. Unscd. Notes 7.05 5/1/37 825,000 1,026,252 Norfolk Southern, Sr. Unscd. Notes 7.80 5/15/27 250,000 324,042 Union Pacific, Sr. Unscd. Debs 6.63 2/1/29 325,000 384,784 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 509,310 United Parcel Service, Sr. Unscd. Debs 8.38 4/1/20 10,000 a 13,381 U.S. Government Agencies5.6% Federal Farm Credit Banks, Bonds 5.13 8/25/16 2,700,000 3,235,488 Federal Home Loan Banks, Bonds, Ser. 421 3.88 6/14/13 2,500,000 2,718,260 Federal Home Loan Banks, Bonds, Ser. 363 4.50 11/15/12 6,800,000 7,366,202 Federal Home Loan Banks, Bonds, Ser. 616 4.63 2/18/11 1,000,000 1,013,488 Federal Home Loan Banks, Bonds 4.63 10/10/12 5,000,000 5,416,415 Federal Home Loan Banks, Bonds 4.75 12/16/16 1,000,000 1,171,086 Federal Home Loan Banks, Bonds 4.88 11/18/11 3,000,000 3,143,346 Federal Home Loan Banks, Bonds, Ser. 1 4.88 5/17/17 2,000,000 2,365,564 TheFund 41 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Banks, Bonds 5.00 11/17/17 2,600,000 b 3,109,964 Federal Home Loan Banks, Bonds 5.13 8/14/13 1,260,000 1,420,957 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 320,000 384,388 Federal Home Loan Banks, Bonds 5.50 8/13/14 300,000 b 351,798 Federal Home Loan Banks, Bonds 5.50 7/15/36 480,000 569,706 Federal Home Loan Mortgage Corp., Notes 2.50 4/23/14 4,800,000 c 5,084,635 Federal Home Loan Mortgage Corp., Notes, 2.88 2/9/15 5,500,000 c 5,903,078 Federal Home Loan Mortgage Corp., Notes 4.13 9/27/13 3,800,000 c 4,186,669 Federal Home Loan Mortgage Corp., Notes 4.38 7/17/15 1,985,000 c 2,266,429 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/13 3,200,000 c 3,484,022 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 1,400,000 c 1,568,231 Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 1,000,000 c 1,129,124 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 c 1,480,449 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 c 976,130 Federal Home Loan Mortgage Corp., Notes 5.13 7/15/12 1,125,000 c 1,215,566 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 c 892,014 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 c 779,275 Federal Home Loan Mortgage Corp., Notes 5.25 4/18/16 2,100,000 c 2,503,666 Federal Home Loan Mortgage Corp., Notes 5.50 9/15/11 500,000 c 522,853 42 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp., Notes 5.75 1/15/12 2,500,000 c 2,661,605 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 c 1,309,584 Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 c 536,853 Federal National Mortgage Association, Notes 0.00 6/1/17 2,400,000 c,d 2,047,805 Federal National Mortgage Association, Notes 1.75 8/10/12 7,800,000 b,c 7,990,219 Federal National Mortgage Association, Notes 2.00 1/9/12 3,700,000 c 3,775,095 Federal National Mortgage Association, Notes 2.63 11/20/14 6,800,000 c 7,232,120 Federal National Mortgage Association, Notes 2.75 3/13/14 4,500,000 c 4,800,447 Federal National Mortgage Association, Bonds 4.38 3/15/13 7,605,000 c 8,296,614 Federal National Mortgage Association, Notes 4.38 10/15/15 850,000 c 971,590 Federal National Mortgage Association, Notes 4.63 10/15/13 1,400,000 c 1,564,469 Federal National Mortgage Association, Notes 4.63 10/15/14 1,500,000 c 1,711,590 Federal National Mortgage Association, Notes 5.00 4/15/15 200,000 c 233,366 Federal National Mortgage Association, Notes 5.00 3/15/16 240,000 c 282,255 Federal National Mortgage Association, Bonds 5.00 5/11/17 1,200,000 c 1,421,959 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 365,000 c 406,795 Federal National Mortgage Association, Sr. Sub. Notes 5.25 8/1/12 1,000,000 c 1,076,875 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 c 1,465,088 Federal National Mortgage Association, Notes 5.38 11/15/11 1,250,000 c 1,316,149 TheFund 43 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal National Mortgage Association, Notes 5.50 3/15/11 1,200,000 c 1,224,222 Federal National Mortgage Association, Bonds 6.00 5/15/11 2,450,000 c 2,526,423 Federal National Mortgage Association, Notes 6.00 4/18/36 1,300,000 c 1,497,551 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 c 1,736,109 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 58,019 Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 510,000 771,184 Tennessee Valley Authority, Notes, Ser. C 4.75 8/1/13 750,000 832,894 Tennessee Valley Authority, Notes 5.25 9/15/39 1,200,000 1,354,685 Tennessee Valley Authority, Bonds 5.88 4/1/36 650,000 793,757 Tennessee Valley Authority, Bonds, Ser. C 6.00 3/15/13 1,750,000 1,975,579 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 209,843 U.S. Government Agencies/ Mortgage-Backed32.0% Federal Home Loan Mortgage Corp.: 2.38%, 2/1/35 624,441 a,c 643,353 2.63%, 4/1/33 18,457 a,c 19,237 3.00%, 12/1/34 39,605 a,c 40,978 3.50%, 6/1/19 32,421 c 33,625 4.00%, 8/1/1810/1/40 21,669,320 c 22,527,687 4.50%, 11/1/1010/1/40 51,455,624 c 54,096,158 4.60%, 8/1/35 394,210 a,c 414,335 4.70%, 6/1/34 32,907 a,c 34,366 4.71%, 2/1/34 452,666 a,c 470,821 4.99%, 12/1/34 54,117 a,c 56,686 4.99%, 6/1/35 12,884 a,c 13,609 5.00%, 12/1/179/1/39 51,250,598 c 54,564,615 5.11%, 8/1/34 20,580 a,c 21,894 5.21%, 11/1/33 21,232 a,c 22,585 5.30%, 3/1/37 259,932 a,c 276,294 5.44%, 3/1/36 16,398 a,c 17,165 44 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed (continued) Federal Home Loan Mortgage Corp. (continued): 5.44%, 2/1/37 840,750 a,c 893,080 5.50%, 8/1/161/1/40 43,981,055 c 47,290,146 5.62%, 4/1/36 556,196 a,c 594,602 5.66%, 8/1/37 151,759 a,c 161,400 6.00%, 12/1/1310/1/38 25,915,080 c 28,177,352 6.02%, 6/1/36 9,515 a,c 10,029 6.50%, 12/1/123/1/39 13,121,847 c 14,497,164 7.00%, 12/1/127/1/37 366,608 c 413,302 7.50%, 9/1/1111/1/33 148,899 c 169,601 8.00%, 2/1/1710/1/31 82,114 c 94,507 8.50%, 10/1/186/1/30 3,019 c 3,420 Federal National Mortgage Association: 3.50% 3,300,000 c,e 3,416,015 4.00% 10,000,000 c,e 10,312,500 2.50%, 6/1/34 299,075 a,c 313,590 2.54%, 9/1/33 14,178 a,c 14,663 2.58%, 1/1/35 469,504 a,c 490,118 2.78%, 11/1/32 18,254 a,c 18,709 2.83%, 10/1/34 26,668 a,c 27,940 2.93%, 8/1/35 109,168 a,c 114,586 3.01%, 9/1/35 773,458 a,c 814,905 3.06%, 9/1/33 39,637 a,c 41,599 4.00%, 9/1/188/1/39 39,089,051 c 40,684,391 4.17%, 6/1/34 101,483 a,c 106,785 4.35%, 12/1/35 20,469 a,c 21,489 4.50%, 4/1/186/1/40 90,096,544 c 94,921,692 4.54%, 3/1/34 451,878 a,c 473,560 4.89%, 5/1/33 22,043 a,c 23,222 5.00%, 11/1/176/1/40 79,327,533 c 84,485,517 5.00%, 1/1/35 27,856 a,c 29,669 5.01%, 11/1/36 380,796 a,c 392,203 5.20%, 6/1/35 86,772 a,c 92,556 5.27%, 11/1/35 18,453 a,c 19,704 5.42%, 2/1/37 601,153 a,c 638,872 5.50%, 2/1/1412/1/38 79,251,815 c 85,309,814 5.66%, 3/1/37 118,755 a,c 126,246 5.94%, 2/1/37 7,770 a,c 8,270 5.98%, 12/1/36 46,684 a,c 49,581 6.00%, 11/1/36 59,078 a,c 62,848 6.00%, 6/1/1111/1/38 39,900,765 c 43,494,281 6.50%, 1/1/119/1/38 10,327,386 c 11,451,149 7.00%, 4/1/113/1/38 1,463,728 c 1,651,047 7.50%, 8/1/156/1/31 169,944 c 195,257 TheFund 45 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association (continued): 8.00%, 2/1/138/1/30 55,807 c 63,606 8.50%, 9/1/157/1/30 24,101 c 26,768 9.00%, 4/1/1610/1/30 3,186 c 3,760 Government National Mortgage Association I: 4.50%, 1/15/194/15/40 32,159,323 34,176,864 5.00%, 1/15/174/15/40 36,221,719 38,969,006 5.50%, 9/15/2011/15/38 19,150,057 20,810,111 6.00%, 10/15/134/15/39 13,918,890 15,309,529 6.50%, 2/15/242/15/39 3,355,738 3,746,462 7.00%, 10/15/118/15/32 202,023 233,962 7.50%, 9/15/1110/15/32 143,829 165,498 8.00%, 2/15/173/15/32 38,878 46,158 8.25%, 6/15/27 3,801 4,574 8.50%, 10/15/26 11,573 14,024 9.00%, 2/15/222/15/23 11,456 13,514 Government National Mortgage Association II: 3.50%, 5/20/34 27,555 27,896 6.50%, 2/20/28 1,858 2,111 8.50%, 7/20/25 1,351 1,617 U.S. Government Securities35.3% U.S. Treasury Bonds: 3.50%, 2/15/39 2,500,000 2,289,452 3.88%, 8/15/40 4,500,000 4,405,077 4.25%, 5/15/39 5,200,000 5,428,311 4.38%, 2/15/38 2,480,000 2,655,150 4.38%, 11/15/39 6,200,000 6,603,000 4.38%, 5/15/40 8,075,000 8,602,435 4.50%, 2/15/36 3,800,000 4,161,593 4.50%, 5/15/38 2,900,000 3,165,985 4.50%, 8/15/39 5,600,000 6,090,874 4.63%, 2/15/40 6,300,000 6,992,017 4.75%, 2/15/37 1,800,000 2,046,938 5.00%, 5/15/37 2,055,000 2,426,184 5.25%, 11/15/28 1,440,000 1,764,900 5.25%, 2/15/29 1,200,000 1,469,813 5.38%, 2/15/31 1,405,000 1,745,932 5.50%, 8/15/28 2,175,000 2,738,801 6.00%, 2/15/26 1,600,000 2,111,750 6.13%, 11/15/27 1,605,000 2,155,966 6.13%, 8/15/29 1,350,000 1,820,812 46 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Bonds (continued): 6.25%, 8/15/23 2,610,000 3,489,651 6.25%, 5/15/30 2,400,000 3,286,126 6.38%, 8/15/27 1,300,000 1,789,328 6.50%, 11/15/26 770,000 1,069,097 6.63%, 2/15/27 800,000 1,125,125 6.88%, 8/15/25 1,000,000 1,424,063 7.13%, 2/15/23 1,575,000 2,246,098 7.25%, 5/15/16 2,300,000 3,022,704 7.25%, 8/15/22 870,000 1,248,858 7.50%, 11/15/24 1,900,000 2,832,187 7.63%, 2/15/25 660,000 995,465 7.88%, 2/15/21 805,000 1,183,224 8.00%, 11/15/21 2,670,000 3,990,398 8.13%, 8/15/19 2,050,000 2,986,914 8.13%, 5/15/21 1,500,000 2,245,546 8.75%, 5/15/17 775,000 1,112,246 8.75%, 5/15/20 775,000 1,184,721 8.75%, 8/15/20 2,000,000 3,070,312 8.88%, 8/15/17 2,725,000 3,958,703 8.88%, 2/15/19 1,000,000 1,505,547 9.00%, 11/15/18 660,000 995,982 U.S. Treasury Notes: 0.63%, 6/30/12 9,500,000 9,548,602 0.63%, 7/31/12 50,000,000 50,263,800 0.75%, 11/30/11 15,000,000 15,080,865 0.88%, 2/29/12 17,500,000 17,642,922 1.00%, 4/30/12 10,400,000 10,510,937 1.00%, 7/15/13 11,200,000 11,367,955 1.13%, 1/15/12 14,000,000 14,146,020 1.13%, 12/15/12 9,500,000 9,652,152 1.25%, 8/31/15 10,000,000 b 10,060,160 1.25%, 10/31/15 20,000,000 20,075,000 1.38%, 2/15/12 10,800,000 10,956,935 1.38%, 5/15/12 5,000,000 5,083,400 1.38%, 9/15/12 18,000,000 18,350,154 1.38%, 1/15/13 7,300,000 7,457,979 1.38%, 2/15/13 6,700,000 6,849,182 1.38%, 3/15/13 7,000,000 7,159,719 1.50%, 7/15/12 9,500,000 9,698,170 1.50%, 12/31/13 6,800,000 7,000,811 1.75%, 8/15/12 15,000,000 15,384,960 1.75%, 4/15/13 11,000,000 11,360,096 TheFund 47 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 1.75%, 1/31/14 4,900,000 5,082,986 1.75%, 3/31/14 3,200,000 3,318,499 1.88%, 6/15/12 7,800,000 7,999,571 1.88%, 2/28/14 2,900,000 3,020,077 1.88%, 4/30/14 8,915,000 9,284,839 1.88%, 6/30/15 10,000,000 10,364,060 2.13%, 11/30/14 13,650,000 14,335,708 2.13%, 5/31/15 8,700,000 9,119,401 2.25%, 5/31/14 3,500,000 3,693,046 2.38%, 8/31/14 5,500,000 5,829,571 2.38%, 10/31/14 13,000,000 13,783,055 2.38%, 2/28/15 8,500,000 9,006,651 2.38%, 3/31/16 4,000,000 4,215,940 2.50%, 3/31/13 2,600,000 2,734,469 2.50%, 3/31/15 6,500,000 b 6,927,615 2.50%, 4/30/15 8,650,000 b 9,216,982 2.63%, 6/30/14 9,000,000 9,618,048 2.63%, 7/31/14 5,000,000 5,344,530 2.63%, 12/31/14 4,400,000 4,708,686 2.63%, 2/29/16 300,000 320,391 2.63%, 8/15/20 9,800,000 b 9,810,721 2.75%, 11/30/16 10,000,000 10,670,310 2.75%, 5/31/17 6,400,000 6,785,504 2.75%, 2/15/19 8,200,000 8,494,052 2.88%, 1/31/13 3,495,000 3,695,963 3.00%, 9/30/16 5,500,000 5,957,616 3.00%, 2/28/17 9,500,000 10,248,125 3.13%, 4/30/13 6,600,000 7,054,780 3.13%, 9/30/13 3,000,000 3,229,923 3.13%, 10/31/16 5,000,000 5,447,655 3.13%, 1/31/17 9,600,000 10,434,000 3.13%, 4/30/17 6,600,000 7,159,970 3.13%, 5/15/19 7,900,000 8,378,937 3.25%, 5/31/16 2,500,000 2,748,827 3.25%, 6/30/16 4,600,000 b 5,058,924 3.25%, 7/31/16 2,500,000 2,747,265 3.25%, 12/31/16 4,700,000 5,146,133 3.25%, 3/31/17 3,000,000 3,279,843 3.38%, 11/30/12 790,000 840,301 3.38%, 6/30/13 3,425,000 3,694,452 3.38%, 7/31/13 6,500,000 7,028,125 48 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 3.38%, 11/15/19 11,000,000 11,808,676 3.50%, 5/31/13 2,370,000 2,560,896 3.50%, 2/15/18 6,035,000 6,653,117 3.50%, 5/15/20 9,100,000 9,815,961 3.63%, 5/15/13 2,700,000 2,925,072 3.63%, 8/15/19 9,400,000 10,312,091 3.63%, 2/15/20 13,100,000 14,304,584 3.75%, 11/15/18 6,515,000 7,267,281 3.88%, 2/15/13 1,150,000 1,243,079 3.88%, 5/15/18 6,200,000 6,990,016 4.00%, 2/15/14 2,700,000 3,000,796 4.00%, 2/15/15 3,600,000 4,061,250 4.00%, 8/15/18 3,500,000 3,974,141 4.13%, 8/31/12 1,200,000 1,283,766 4.13%, 5/15/15 2,000,000 2,275,938 4.25%, 9/30/12 800,000 860,344 4.25%, 8/15/13 2,800,000 3,096,187 4.25%, 11/15/13 3,921,000 4,364,869 4.25%, 8/15/14 2,700,000 3,052,266 4.25%, 11/15/14 7,400,000 8,407,096 4.25%, 8/15/15 1,305,000 1,498,100 4.25%, 11/15/17 2,530,000 2,921,755 4.38%, 8/15/12 225,000 241,471 4.50%, 9/30/11 676,000 702,274 4.50%, 11/30/11 3,500,000 3,660,646 4.50%, 3/31/12 2,950,000 3,127,923 4.50%, 11/15/15 3,800,000 4,427,893 4.50%, 2/15/16 425,000 495,324 4.50%, 5/15/17 1,800,000 2,105,015 4.63%, 8/31/11 700,000 725,540 4.63%, 11/15/16 2,000,000 2,355,782 4.63%, 2/15/17 2,252,000 2,652,081 4.75%, 3/31/11 1,800,000 1,834,103 4.75%, 5/15/14 2,400,000 2,743,874 4.75%, 8/15/17 2,300,000 2,728,915 4.88%, 8/15/16 2,530,000 3,010,897 5.13%, 5/15/16 1,350,000 1,621,161 Total Bonds and Notes (cost $2,085,017,134) TheFund 49 STATEMENT OF INVESTMENTS (continued) Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $24,449,000) 24,449,000 f Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $31,631,447) 31,631,447 f Total Investments (cost $2,141,097,581) 101.3% Liabilities, Less Cash and Receivables (1.3%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Security, or portion thereof, on loan.At October 31, 2010, the market value of the funds securities on loan was $55,636,138 and the market value of the collateral held by the fund was $57,045,063, consisting of cash collateral of $31,631,447 and U.S. Government and Agencies securities valued at $25,413,616. c The Federal Housing Finance Agency (FHFA) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Purchased on a forward commitment basis. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 72.9 Money Market Investment 2.5 Corporate Bonds 19.3 Municipal Bonds .4 Foreign/Governmental 3.4 Asset/Mortgage-Backed 2.8  Based on net assets. See notes to financial statements. 50 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $55,636,138)Note 1(b): Unaffiliated issuers 2,085,017,134 2,217,960,656 Affiliated issuers 56,080,447 56,080,447 Cash 1,232,097 Receivable for investment securities sold 17,795,240 Dividends and interest receivable 17,295,993 Receivable for shares of Capital Stock subscribed 2,874,304 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 501,914 Payable for investment securities purchased 33,806,131 Liability for securities on loanNote 1(b) 31,631,447 Payable for shares of Capital Stock redeemed 1,843,932 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,122,211,061 Accumulated undistributed investment incomenet 807,848 Accumulated net realized gain (loss) on investments (10,507,118) Accumulated net unrealized appreciation (depreciation) on investments 132,943,522 Net Assets ($) Net Asset Value Per Share Investor Shares BASIC Shares Net Assets ($) 996,131,415 1,249,323,898 Shares Outstanding 92,241,806 115,626,517 Net Asset Value Per Share ($) See notes to financial statements. TheFund 51 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Interest 76,440,851 Income from securities lendingNote 1(b) 91,089 Cash dividends; Affiliated issuers 67,035 Total Income Expenses: Management feeNote 3(a) 3,131,435 Distribution fees (Investor Shares)Note 3(b) 2,535,682 Directors feesNote 3(a) 115,119 Loan commitment feesNote 2 12,437 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (115,119) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 3,584,736 Net unrealized appreciation (depreciation) on investments 75,226,188 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 52 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 70,919,421 52,557,217 Net realized gain (loss) on investments 3,584,736 (1,490,858) Net unrealized appreciation (depreciation) on investments 75,226,188 96,428,232 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Investor Shares (35,029,544) (27,094,726) BASIC Shares (39,687,979) (26,775,741) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 637,118,965 648,320,188 BASIC Shares 633,660,510 701,086,677 Dividends reinvested: Investor Shares 33,949,087 26,500,449 BASIC Shares 33,172,100 19,893,236 Cost of shares redeemed: Investor Shares (609,162,406) (252,727,519) BASIC Shares (390,045,749) (256,034,228) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,831,749,984 851,087,057 End of Period Undistributed investment incomenet 807,848 14,218 TheFund 53 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2010 2009 Capital Share Transactions: Investor Shares Shares sold 60,707,445 64,057,692 Shares issued for dividends reinvested 3,216,627 2,595,776 Shares redeemed (58,051,333) (24,871,140) Net Increase (Decrease) in Shares Outstanding BASIC Shares Shares sold 60,120,317 68,849,287 Shares issued for dividends reinvested 3,134,942 1,945,393 Shares redeemed (37,048,425) (25,266,145) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 54 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Investor Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.42 9.62 10.03 10.02 10.01 Investment Operations: Investment incomenet a .35 .39 .47 .47 .45 Net realized and unrealized gain (loss) on investments .39 .81 (.41) .02 .02 Total from Investment Operations .74 1.20 .06 .49 .47 Distributions: Dividends from investment incomenet (.36) (.40) (.47) (.48) (.46) Net asset value, end of period 10.80 10.42 9.62 10.03 10.02 Total Return (%) 7.28 12.70 .51 4.99 4.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .41 .41 .41 .41 .40 Ratio of net expenses to average net assets .40 .40 .40 .40 .40 Ratio of net investment income to average net assets 3.27 3.81 4.64 4.73 4.53 Portfolio Turnover Rate 32.15 24.78 25.41 42.83 b 31.05 Net Assets, end of period ($ x 1,000) 996,131 899,701 428,768 297,998 225,507 a Based on average shares outstanding at each month end. b The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended October 31, 2007 was 41.80%. See notes to financial statements. TheFund 55 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, BASIC Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.42 9.62 10.04 10.03 10.02 Investment Operations: Investment incomenet a .37 .41 .48 .50 .47 Net realized and unrealized gain (loss) on investments .40 .82 (.40) .01 .02 Total from Investment Operations .77 1.23 .08 .51 .49 Distributions: Dividends from investment incomenet (.39) (.43) (.50) (.50) (.48) Net asset value, end of period 10.80 10.42 9.62 10.04 10.03 Total Return (%) 7.55 12.99 .67 5.25 5.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .16 .16 .16 .16 .15 Ratio of net expenses to average net assets .15 .15 .15 .15 .15 Ratio of net investment income to average net assets 3.52 4.05 4.89 4.99 4.78 Portfolio Turnover Rate 32.15 24.78 25.41 42.83 b 31.05 Net Assets, end of period ($ x 1,000) 1,249,324 932,049 422,319 246,724 197,732 a Based on average shares outstanding at each month end. b The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended October 31, 2007 was 41.80%. See notes to financial statements. 56 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Bond Market Index Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The funds investment objective is to seek to match the total return of the Barclays Capital U.S. Aggregate Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue 500 million shares of $.001 par value Capital Stock in each of the following classes of shares: Investor and BASIC. Investor shares and BASIC shares are offered to any investor. Differences between the two classes include the services offered to and the expenses borne by each class, as well as their minimum purchase and account balance requirements. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), are valued each business day TheFund 57 NOTES TO FINANCIAL STATEMENTS (continued) by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates fair value. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and 58 whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  3,775,138  Commercial Mortgage-Backed  60,136,575  Corporate Bonds   432,194,549  Foreign Government  75,415,914  Municipal Bonds  9,089,849  Mutual Funds 56,080,447   U.S. Government Agencies/ Mortgage-Backed  845,315,796  U.S. Treasury  792,032,835   See Statement of Investments for industry classification. TheFund 59 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, including where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully col- 60 lateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2010, The Bank of New York Mellon earned $49,048 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 44,143,000 1,040,621,000 1,060,315,000 24,449,000 1.1 Dreyfus Institutional Cash Advantage Plus Fund 417,390,539584,905,555 970,664,647 31,631,447 1.4 Total 461,533,539 1,625,526,555 (d) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. TheFund 61 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $807,848, accumulated capital losses $10,250,009 and unrealized appreciation $132,686,413. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, $200,657 of the carryover expires in fiscal 2012, $1,287,894 expires in fiscal 2013, $3,695,859 expires in fiscal 2014, $536,637 expires in fiscal 2015, $973,609 expires in fiscal 2016, $2,759,735 expires in fiscal 2017 and $795,618 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $74,717,523 and $53,870,467, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for paydown gains and losses on mortgage backed securities, amortization of premiums and consent fees, the fund increased accumulated undistributed 62 investment income-net by $4,591,732 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .15% of the value of the funds average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, commitment fees, Rule 12b-1 distribution fees and expenses, service fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of fees and expenses of the TheFund 63 NOTES TO FINANCIAL STATEMENTS (continued) non-interested Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company,The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds 64 and Dreyfus High Yield Strategies Fund. The Companys portion of these fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to the Manager, are in fact paid directly by the Manager to the non-interested Directors. The Manager had contractually agreed to waive receipt of its fees and/or assume the expenses of the fund until September 30, 2010, so that the direct expenses of the BASIC shares and Investor shares of the fund (excluding taxes, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed .34% and .59% of the value of the respective class average daily net assets. During the period ended October 31, 2010, there was no expense reimbursement pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities primarily intended to result in the sale of Investor shares.The BASIC shares bear no distribution fee. During the period ended October 31, 2010, Investor shares were charged $2,535,682 pursuant to the Plan. Under its terms, the Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation or in any agreement related to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $287,160 and Rule 12b-1 distribution plan fees $214,754. TheFund 65 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $996,310,881 and $655,956,919, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, the cost of investments for federal income tax purposes was $2,141,354,690; accordingly, accumulated net unrealized appreciation on investments was $132,686,413, consisting of $134,669,005 gross unrealized appreciation and $1,982,592 gross unrealized depreciation. 66 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Bond Market Index Fund, a series of The Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Bond Market Index Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 TheFund 67 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than 99.96% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. 68 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. TheFund 71 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 72 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. TheFund 73 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Board Members Information 29 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Disciplined Stock Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Disciplined Stock Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2009, through October 31, 2010, as provided by Sean P. Fitzgibbon, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Disciplined Stock Fund produced a total return of 17.13%. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), the funds benchmark, returned 16.54% for the same period. 2 Despite heightened market volatility over the spring and summer of 2010, stocks generally advanced during the reporting period as the U.S. economy continued to emerge from recession. The fund matched or exceeded the benchmarks performance in seven of 10 market sectors, delivering particularly strong relative returns in the energy, consumer discretionary and technology sectors. The Funds Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in stocks focusing on large-cap companies. The fund invests in a diversified portfolio of growth and value stocks, with industry and sector weightings generally similar to those in the S&P 500 Index.We choose stocks through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management.The result is a broadly diversified portfolio of carefully selected stocks, with overall performance determined by a large number of securities. Mixed Economic Data Sparked Market Volatility Inconsistent economic trends produced a volatile market environment over the reporting period. Stocks generally advanced, retreated, then advanced again as investors searched for clarity in conflicting financial headlines. On the positive side, accelerating industrial activity, rising consumer spending and improved corporate earnings indicated that a TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) sustained U.S. economic recovery was underway. On the other hand, persistently high unemployment and foreclosure rates, the uncertain impact of a stricter regulatory environment, and the ramifications of a European sovereign debt crisis undermined confidence in the recoverys long-term prospects. Consequently, the S&P 500 Index experienced choppy growth during the first six months of the reporting period, peaking in late-April 2010, then retreated in the spring and summer before advancing again in the fall to end the reporting period just below its April peak. Opportunistic Positioning Emphasized Risk Management In this environment, we positioned the fund to benefit from a sustained U.S. economic recovery through potentially overweighted exposure to consumer discretionary stocks. At the same time, in recognition of the uncertainties facing investors, we carefully monitored risks, moving swiftly to trim or sell holdings as they climbed above our estimations of fair value.This approach enabled the fund to lock in gains as markets rose while limiting losses when markets retreated. The fund scored its best performance compared to the benchmark in the energy sector, where results were bolstered by limited exposure to large integrated oil-and-gas companies, many of which owned struggling refinery operations. Instead, the fund emphasized faster-growing exploration-and-production companies, such as Anadarko Petroleum and Newfield Exploration. In the consumer discretionary sector, the fund focused on recovering sales in the automobile, housing and retail areas. Top performers included global auto parts maker Autoliv, home improvement and building supplier Home Depot, online retailer Amazon.com and womens apparel and beauty products retailer Limited Brands . In the technology sector, the fund took opportunistic positions in companies profiting from growing demand for decentralized, enterprise-wide data storage and access, such as Informatica, NetApp,Teradata and Sybase, the latter of which was acquired by a competitor at a premium to its then-prevailing stock price. Other notably strong performers included electronic component maker Vishay Intertechnology and engine manufacturer Cummins. 4 On a more negative note, the financials sector was responsible for the greatest drag on the funds relative returns. Several holdings that we believed offered good long-term recovery prospectssuch as Bank of America, Morgan Stanley, JPMorgan Chase & Co. and Capital One Financialsuffered setbacks that we regarded as short term, and the funds purchase and sale of Citigroup during the reporting period proved to be unfortunately timed. Relative performance was also held back by an underweight position in telecommunications, which outperformed the benchmark, and our choice of telecommunications giant AT&T over Verizon and some of the smaller names in the sector.The most notable of these included utility holdings NextEra Energy and Public Service Enterprise Group, mobile communications company Research In Motion and biotechnology developer Amylin Pharmaceuticals. Positioned for Recovery with an Eye on Valuation As of the end of the reporting period, we have positioned the fund for a moderate, but ongoing, U.S. economic recovery through overweighted exposure to consumer discretionary stocks and, to a lesser degree, health care stocks that we believe offer good growth prospects. In contrast, the fund has maintained underweighted exposure to traditionally defensive sectors, such as consumer staples, and sectors where we believe valuations are stretched, such as materials. At the same time, in light of the uncertainties confronting the market, we remain committed to risk management, keeping a close eye on economic trends and looking to move quickly to redeploy the funds assets from stocks that reach our target prices into what we consider more attractive investments. November 15, 2010 Please note, the position in any security in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. TheFund 5 Average Annual Total Returns as of 10/31/10 1 Year 5 Years 10 Years Fund 17.13% 2.34% 0.73% Standard & Poors 500 Composite Stock Price Index 16.54% 1.74% 0.01%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Disciplined Stock Fund on 10/31/00 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Disciplined Stock Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Expenses paid per $1,000  $ 5.05 Ending value (after expenses) $1,004.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Expenses paid per $1,000  $ 5.09 Ending value (after expenses) $1,020.16  Expenses are equal to the funds annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). TheFund 7 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks99.8% Shares Value ($) Consumer Discretionary14.5% Amazon.com 60,860 a 10,050,420 Autoliv 59,060 4,210,978 Carnival 75,850 3,274,444 DIRECTV, Cl. A 174,550 a 7,585,943 Home Depot 220,380 6,805,334 Mattel 285,490 6,660,482 Newell Rubbermaid 666,110 11,756,842 News, Cl. A 753,030 10,888,814 Omnicom Group 67,640 2,973,454 Stanley Black & Decker 47,530 2,945,434 Target 220,710 11,463,677 Time Warner 189,433 6,158,467 Consumer Staples8.6% Clorox 51,990 3,459,935 Energizer Holdings 59,750 a 4,468,105 Nestle, ADR 131,760 7,227,036 PepsiCo 214,560 14,010,768 Philip Morris International 169,060 9,890,010 Unilever, ADR 395,790 11,485,826 Energy12.0% Alpha Natural Resources 68,600 a 3,098,662 Anadarko Petroleum 98,850 6,086,194 Apache 29,520 2,982,110 Chevron 121,580 10,043,724 ConocoPhillips 142,500 8,464,500 ENSCO, ADR 116,030 5,376,830 EOG Resources 44,160 4,226,995 Hess 142,830 9,002,575 Newfield Exploration 136,890 a 8,161,382 Occidental Petroleum 122,270 9,614,090 Valero Energy 184,500 3,311,775 8 Common Stocks (continued) Shares Value ($) Exchange Traded Funds1.6% Standard & Poors Depository Receipts S&P rust 79,840 b Financial14.3% American Express 229,600 9,519,216 Bank of America 942,340 10,780,370 Capital One Financial 209,710 7,815,892 Comerica 122,120 4,369,454 Franklin Resources 38,970 4,469,859 Genworth Financial, Cl. A 493,950 a 5,601,393 Huntington Bancshares 760,200 4,310,334 JPMorgan Chase & Co. 339,070 12,759,204 Lincoln National 230,660 5,646,557 MetLife 139,040 5,607,483 Morgan Stanley 111,090 2,762,808 Wells Fargo & Co. 385,670 10,058,274 Health Care12.7% Allscripts Healthcare Solutions 225,210 a 4,299,259 AmerisourceBergen 252,910 8,300,506 Amylin Pharmaceuticals 313,660 a 4,086,990 CIGNA 175,860 6,188,513 Covidien 80,140 3,195,182 Dendreon 71,550 a 2,611,575 Emergency Medical Services, Cl. A 54,760 a 2,977,849 Gilead Sciences 116,630 a 4,626,712 Hospira 76,730 a 4,563,900 Human Genome Sciences 239,320 a 6,432,922 King Pharmaceuticals 306,480 a 4,333,627 Pfizer 970,714 16,890,424 St. Jude Medical 70,970 a 2,718,151 Zimmer Holdings 71,310 a 3,382,946 Industrial9.6% Caterpillar 118,950 9,349,470 TheFund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Cummins 58,100 5,118,610 Dover 142,660 7,575,246 General Electric 257,200 4,120,344 Ingersoll-Rand 186,620 7,336,032 Norfolk Southern 87,550 5,383,450 Raytheon 137,630 6,341,990 Textron 227,860 4,744,045 Thomas & Betts 68,460 a 2,981,433 Tyco International 87,680 3,356,390 Information Technology18.6% Apple 69,280 a 20,844,274 BMC Software 53,890 a 2,449,839 Cisco Systems 417,030 a 9,520,795 EMC 238,690 a 5,014,877 F5 Networks 30,560 a 3,596,912 Google, Cl. A 18,530 a 11,358,705 Informatica 153,460 a 6,244,287 International Business Machines 59,310 8,516,916 Microsoft 194,550 5,182,812 Motorola 407,390 a 3,320,229 NetApp 78,760 a 4,193,970 Oracle 433,720 12,751,368 QUALCOMM 190,320 8,589,142 Teradata 86,350 a 3,398,736 Western Digital 125,610 a 4,022,032 Materials1.9% CF Industries Holdings 35,610 4,363,293 E.I. du Pont de Nemours & Co. 144,550 6,834,324 Telecommunication Services2.5% AT&T 521,520 Utilities3.5% American Electric Power 102,770 3,847,709 Entergy 71,470 5,326,659 10 Common Stocks (continued) Shares Value ($) Utilities (continued) NextEra Energy 83,880 4,616,755 Public Service Enterprise Group 214,870 6,951,045 Total Common Stocks (cost $492,699,197) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $572,000) 572,000 c Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,987,425) 1,987,425 c Total Investments (cost $495,258,622) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2010, the market value of the funds securities on loan was $1,946,198 and the market value of the collateral held by the fund was $1,987,425. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 18.6 Utilities 3.5 Consumer Discretionary 14.5 Telecommunication Services 2.5 Financial 14.3 Materials 1.9 Health Care 12.7 Exchange Traded Funds 1.6 Energy 12.0 Money Market Investments .4 Industrial 9.6 Consumer Staples 8.6  Based on net assets. See notes to financial statements. TheFund 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $1,946,198)Note 1(b): Unaffiliated issuers 492,699,197 585,569,457 Affiliated issuers 2,559,425 2,559,425 Cash 38,593 Receivable for investment securities sold 8,466,523 Dividends and interest receivable 533,960 Receivable for shares of Capital Stock subscribed 10,466 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 500,448 Payable for investment securities purchased 7,550,200 Liability for securities on loanNote 1(b) 1,987,425 Payable for shares of Capital Stock redeemed 414,743 Net Assets ($) Composition of Net Assets ($): Paid-in capital 574,433,062 Accumulated undistributed investment incomenet 1,131,353 Accumulated net realized gain (loss) on investments (81,709,067) Accumulated net unrealized appreciation (depreciation) on investments 92,870,260 Net Assets ($) Shares Outstanding (245 million shares of $.001 par value Capital Stock authorized) 20,558,025 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends (net of $36,792 foreign taxes withheld at source): Unaffiliated issuers 9,272,876 Affiliated issuers 3,762 Income from securities lendingNote 1(b) 17,075 Total Income Expenses: Management feeNote 3(a) 5,052,900 Distribution feesNote 3(b) 561,433 Directors feesNote 3(a) 40,662 Loan commitment feesNote 2 4,630 Interest expenseNote 2 417 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (40,662) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 57,140,422 Net unrealized appreciation (depreciation) on investments 28,718,517 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 3,674,333 5,703,872 Net realized gain (loss) on investments 57,140,422 (102,635,753) Net unrealized appreciation (depreciation) on investments 28,718,517 139,727,090 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold 34,023,036 32,556,197 Dividends reinvested 3,065,431 7,330,420 Cost of shares redeemed (71,775,303) (72,335,238) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 535,164,201 532,696,959 End of Period Undistributed investment incomenet 1,131,353 742,049 Capital Share Transactions (Shares): Shares sold 1,285,619 1,587,642 Shares issued for dividends reinvested 116,591 343,773 Shares redeemed (2,677,574) (3,492,758) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 24.51 22.77 40.24 37.35 32.52 Investment Operations: Investment incomenet a .18 .25 .35 .26 .29 Net realized and unrealized gain (loss) on investments 4.01 1.83 (13.57) 6.31 4.88 Total from Investment Operations 4.19 2.08 (13.22) 6.57 5.17 Distributions: Dividends from investment incomenet (.16) (.34) (.34) (.23) (.34) Dividends from net realized gain on investments   (3.91) (3.45)  Total Distributions (.16) (.34) (4.25) (3.68) (.34) Net asset value, end of period 28.54 24.51 22.77 40.24 37.35 Total Return (%) 17.13 9.38 (36.51) 18.98 16.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 1.01 1.01 1.01 1.00 Ratio of net expenses to average net assets 1.00 1.00 1.00 .98 .93 Ratio of net investment income to average net assets .65 1.18 1.12 .69 .86 Portfolio Turnover Rate 78.04 103.96 70.11 49.43 96.40 Net Assets, end of period ($ x 1,000) 586,726 535,164 532,697 945,819 941,091 a Based on average shares outstanding at each month end. See notes to financial statements. TheFund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Disciplined Stock Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The funds investment objective is to seek capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for 16 valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange, are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. TheFund 17 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  547,808,545   Equity Securities Foreign  28,300,670   Mutual Funds/ Exchange Traded Funds 12,019,667    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements 18 that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2010,The Bank TheFund 19 NOTES TO FINANCIAL STATEMENTS (continued) of New York Mellon earned $7,318 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 5,525,000 108,194,000 113,147,000 572,000 .1 Dreyfus Institutional Cash Advantage Fund 25,024,684 298,897,739 321,934,998 1,987,425 .3 Total 30,549,684 407,091,739 .4 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 20 As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,131,353, accumulated capital losses $80,995,554 and unrealized appreciation $92,156,747. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $3,285,029 and $7,879,346, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2010, was approximately $29,600 with a related weighted average annualized interest rate of 1.41%. TheFund 21 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .90% of the value of the funds average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, commitment fees, Rule 12b-1 distribution fees and expenses, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of fees and expenses of the non-interested Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company, The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meet- 22 ings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Companys portion of these fees and expenses are charged and allocated to each series based on net assets. Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to the Manager, are in fact paid directly by the Manager to the non-interested Directors. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, the fund may pay annually up to .10% of the value of the funds average daily net assets to compensate BNY Mellon and the Manager for shareholder servicing activities and the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of fund shares. During the period ended October 31, 2010, the fund was charged $561,433 pursuant to the Plan. Under its terms, the Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $450,427 and Rule 12b-1 distribution plan fees $50,021. TheFund 23 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $431,182,827 and $461,587,096, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, the cost of investments for federal income tax purposes was $495,972,135; accordingly, accumulated net unrealized appreciation on investments was $92,156,747, consisting of $105,409,944 gross unrealized appreciation and $13,253,197 gross unrealized depreciation. 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Disciplined Stock Fund, a series of The Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Disciplined Stock Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 TheFund 25 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund designates the maximum amount allowable, but not less than $3,285,029 as ordinary income dividends paid during the year ended October 31, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code.Also, the fund designates the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended October 31, 2010 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 26 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. TheFund 29 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 30 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. TheFund 31 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Board Members Information 25 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Money Market Reserves The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Money Market Reserves, covering the 12-month period from November 1, 2009, through October 31, 2010. Uncertainty regarding the breadth and strength of the U.S. and global economic recoveries intensified at times over the past year. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets. While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity. The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. We do not expect to see a double-dip recession, thanks in part to record low short-term interest rates and quantitative easing measures by the Federal Reserve Board (the Fed). Indeed, with inflationary pressures currently negligible, we do not expect the Fed to raise short-term interest rates anytime soon, and money market yields seem likely to stay near historical lows.We currently believe that there may be opportunities in the equity and bond markets, stemming from improved valuations, healthy corporate balance sheets, better-than-expected earnings and higher-yielding alternatives for those willing to assume a higher level of risk tolerance. But are these investments right for you? Talk with your financial advisor, who is best suited to discuss the appropriateness of such investments given your individual profile and to evaluate your portfolio to help determine whether your liquid asset allocations are appropriate given todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Money Market Reserves Investor shares produced a yield of 0.00%, and Class R shares produced a yield of 0.00%.Taking into account the effects of compounding, the funds Investor shares and Class R shares also produced effective yields of 0.00% and 0.00%, respectively. 1 The Funds Investment Approach The fund seeks a high level of current income consistent with stability of principal.To pursue its goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including: securities issued or guaranteed by the U.S. government or its agencies and instrumentalities; certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or their subsidiaries or branches; repurchase agreements; asset-backed securities; domestic and dollar-denominated foreign commercial paper; and other short-term corporate obligations, including those with floating or variable rates of interest. Monetary Policy Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery fueled, in part, by an overnight federal funds rate that has remained unchanged since December 2008 in a historically low range between 0.00% and 0.25%. Indeed, the economic recovery appeared to remain on track as reflected by an annualized U.S. GDP growth rate of 5.0% during the fourth quarter of 2009. While economic expansion in the first quarter moderated to a 3.7% annualized rate, it was encouraging news nonetheless for investors eager to see an end to the recession. In fact, job creation began to improve during the first quarter after many months of losses. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Investors were further cheered in May, when 431,000 additional new jobs were created, although most were temporary government workers hired for the 2010 Census. However, the economic outlook soon took a turn for the worse when a sovereign debt crisis in Europe rattled investors, sparking heightened volatility in stock and bond markets. Indeed, U.S. industrial production appeared to moderate in June, and private-sector job growth proved more anemic than many analysts expected. U.S. GDP moderated to an annualized 1.7% rate during the second quarter, appearing to confirm renewed economic concerns. Yet, in July, industrial production posted a relatively robust 1.0% gain after Junes mild setback, and the manufacturing and service sectors of the U.S. economy expanded for the twelfth and seventh consecutive months, respectively. On the other hand, total nonfarm payroll employment fell by 131,000 jobs in July, reflecting the end of temporary census hiring. In August, sales of new homes fell to a 47-year low, while purchases of existing homes plummeted to a 15-year low.The unemployment rate rose to 9.6%, as only 67,000 jobs were created in the private sector during August. In September, the National Bureau of Economic Research announced that the recession had ended in June 2009, but the ensuing recovery has been the slowest since World War II. Economic data released in September appeared to support the consensus view that economic recovery, while intact, remained uncertain; manufacturing activity continued to increase, but employment and housing data showed few, if any, signs of improvement. The U.S. Department of Commerce later estimated that U.S. GDP grew at a 2.5% annualized rate in the third quarter of 2010. In response to the sluggish rebound, the Federal Reserve Board (the Fed) indicated in September that it would embark on a second round of quantitative easing of monetary policy by purchasing $600 million of U.S. Treasury securities. This move, which the Fed intends to begin implementing in November, is designed to fight deflationary forces and encourage lending by injecting more cash into the financial system. Indeed, October brought better economic news. The private sector added 159,000 jobs during the month, with much of the gain coming 4 from the services sector.The manufacturing sector also expanded, as new orders hit their highest level since May. However, housing markets continued to disappoint when issues regarding the banking industrys foreclosure process muddied an already murky outlook for home values. An Unwavering Focus on Quality The economys developments had relatively little impact on money markets.The low federal funds rate kept yields in the short-term credit markets near zero percent, and it continued to make little sense to incur the additional credit and interest-rate risks that longer-dated instruments typically entail. Therefore, we maintained the funds weighted average maturity in a range that was roughly in line with industry averages.As always, we focused exclusively on money market instruments meeting our stringent credit-quality criteria. Although the economic recovery may be gathering momentum, inflationary pressures have remained negligible. The subpar recovery has convinced many analysts that a shift to higher short-term interest rates is unlikely anytime soon. Therefore, we intend to maintain the funds focus on credit quality and liquidity. November 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Money Market Reserves from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Investor Shares Class R Shares Expenses paid per $1,000  $ 1.71 $ 1.71 Ending value (after expenses) $1,000.00 $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Investor Shares Class R Shares Expenses paid per $1,000  $ 1.73 $ 1.73 Ending value (after expenses) $1,023.49 $1,023.49  Expenses are equal to the funds annualized expense ratio of .34% for Investor shares and .34% for Class R shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 Principal Negotiable Bank Certificates of Deposit12.8% Amount ($) Value ($) Abbey National Treasury Services (Yankee) 0.50%, 11/16/10 20,000,000 20,000,000 Royal Bank of Scotland PLC (Yankee) 0.30%, 12/7/10 20,000,000 20,000,000 Societe Generale (Yankee) 0.29%, 12/28/10 20,000,000 20,000,000 Total Negotiable Bank Certificates of Deposit (cost $60,000,000) Commercial Paper29.8% ANZ International Ltd. 0.27%, 1/24/11 20,000,000 a 19,987,400 BNP Paribas Finance Inc. 0.30%, 11/23/10 20,000,000 19,996,333 Commonwealth Bank of Australia 0.25%, 12/20/10 20,000,000 a 19,993,195 General Electric Capital Services Inc. 0.24%, 11/24/10 20,000,000 19,996,933 Nordea North America Inc. 0.24%, 12/3/10 20,000,000 19,995,733 NRW Bank 0.29%, 1/24/11 20,000,000 a 19,986,467 UBS Finance Delaware Inc. 0.20%, 11/1/10 20,000,000 20,000,000 Total Commercial Paper (cost $139,956,061) Asset-Backed Commercial Paper17.0% Atlantis One Funding Corp. 0.35%, 3/8/11 20,000,000 a 19,975,306 Cancara Asset Securitization 0.30%, 12/14/10 20,000,000 a 19,992,833 LMA Americas LLC 0.29%, 12/23/10 20,000,000 a 19,991,622 Solitaire Funding Ltd. 0.29%, 12/17/10 20,000,000 a 19,992,589 Total Asset-Backed Commercial Paper (cost $79,952,350) TheFund 7 STATEMENT OF INVESTMENTS (continued) Principal Short-Term Bank Notes8.5% Amount ($) Value ($) Chase Bank USA 0.25%, 12/13/10 20,000,000 20,000,000 U.S. Bank NA 0.21%, 11/1/10 20,000,000 20,000,000 Total Short-Term Bank Notes (cost $40,000,000) Time Deposit4.3% KBC Bank (Grand Cayman) 0.21%, 11/1/10 (cost $20,000,000) 20,000,000 Repurchase Agreements27.7% Goldman, Sachs & Co. 0.22%, dated 10/29/10, due 11/1/10 in the amount of $50,000,917 (fully collateralized by $51,034,000 Federal Home Loan Bank, 0%, due 1/28/11-4/15/11, value $51,000,989) 50,000,000 50,000,000 RBS Securities, Inc. 0.23%, dated 10/29/10, due 11/1/10 in the amount of $80,001,533 (fully collateralized by $81,560,000 U.S. Treasury Notes, 0.375%, due 9/30/12, value $81,603,392) 80,000,000 80,000,000 Total Repurchase Agreements (cost $130,000,000) Total Investments (cost $469,908,411) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, these securities amounted to $139,919,412 or 29.8% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 51.1 Asset-Backed/Multi-Seller Programs 8.5 Repurchase Agreements 27.7 Finance 4.3 Asset-Backed/Banking 8.5  Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including Repurchase Agreement of $130,000,000)Note 1(b) 469,908,411 469,908,411 Cash 21,787 Interest receivable 49,628 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 107,803 Payable for shares of Capital Stock redeemed 218,286 Dividend payable 13 Net Assets ($) Composition of Net Assets ($): Paid-in capital 469,652,184 Accumulated net realized gain (loss) on investments 1,540 Net Assets ($) Net Asset Value Per Share Investor Shares Class R Shares Net Assets ($) 328,805,501 140,848,223 Shares Outstanding 328,804,508 140,847,675 Net Asset Value Per Share ($) See notes to financial statements. TheFund 9 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 2,435,295 Distribution fees (Investor Shares)Note 2(b) 675,472 Directors feesNote 2(a) 32,543 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (1,699,752) LessDirectors fees reimbursed by the ManagerNote 2(a) (32,543) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 162 2,054,987 Net realized gain (loss) on investments 1,540  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Investor Shares (110) (1,209,320) Class R Shares (52) (845,667) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Investor Shares 408,796,488 534,422,016 Class R Shares 364,332,286 386,215,887 Dividends reinvested: Investor Shares 110 1,194,784 Class R Shares 38 629,623 Cost of shares redeemed: Investor Shares (435,329,323) (588,826,853) Class R Shares (378,817,805) (418,484,467) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 510,670,390 595,519,400 End of Period See notes to financial statements. TheFund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Investor Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .003 .028 .046 .042 Distributions: Dividends from investment incomenet (.000) a (.003) (.028) (.046) (.042) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .30 2.87 4.75 4.24 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .75 .71 .71 .70 Ratio of net expenses to average net assets .29 .66 .70 .70 .70 Ratio of net investment income to average net assets .00 b .32 2.80 4.65 4.15 Net Assets, end of period ($ x 1,000) 328,806 355,337 408,547 352,108 284,623 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 12 Year Ended October 31, Class R Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .004 .030 .048 .044 Distributions: Dividends from investment incomenet (.000) a (.004) (.030) (.048) (.044) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .43 3.07 4.96 4.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .55 .51 .51 .50 Ratio of net expenses to average net assets .29 .52 .50 .50 .50 Ratio of net investment income to average net assets .00 b .47 3.03 4.85 4.40 Net Assets, end of period ($ x 1,000) 140,848 155,333 186,972 162,075 185,772 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. TheFund 13 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Money Market Reserves (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series including the fund.The funds investment objective is to seek a high level of current income consistent with stability of principal.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue 2 billion shares of $.001 par value Capital Stock in each of the following classes of shares: Investor and Class R. Investor shares are sold primarily to retail investors and bear a distribution fee. Class R shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus) acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution fee. Each class of shares has identical rights and privileges, except with respect to the distribution fee and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. 14 There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities of sufficient credit quality are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. TheFund 15 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($) Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 469,908,411 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. 16 The fund may engage in repurchase agreement transactions. Under the terms of a typical repurchase agreement, the fund, through its custodian and sub-custodian, takes possession of an underlying debt obligation subject to an obligation of the seller to repurchase, and the fund to resell, the obligation at an agreed-upon price and time, thereby determining the yield during the funds holding period. This arrangement results in a fixed rate of return that is not subject to market fluctuations during the funds holding period. The value of the collateral is at least equal, at all times, to the total amount of the repurchase obligation, including interest. In the event of a counterparty default, the fund has the right to use the collateral to offset losses incurred.There is potential loss to the fund in the event the fund is delayed or prevented from exercising its rights to dispose of the collateral securities, including the risk of a possible decline in the value of the underlying securities during the period while the fund seeks to assert its rights.The Manager, acting under the supervision of the Board of Directors, reviews the value of the collateral and the creditworthiness of those banks and dealers with which the fund enters into repurchase agreements to evaluate potential risks. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interest of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. TheFund 17 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were all ordinary income. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .50% of the value of the funds average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, Rule 12b-1 distribution fees, servicing fees and expenses, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of fees and expenses of the non-interested 18 Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company, The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by tele-phone.The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Companys portion of these fees and expenses are charged and allocated to each series based on net assets. TheFund 19 NOTES TO FINANCIAL STATEMENTS (continued) Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to the Manager, are in fact paid directly by the Manager to the non-interested Directors. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $1,390,027 for Investor shares and $309,725 for Class R shares during the period ended October 31, 2010. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% (currently limited by the Companys Board of Directors to .20%) of the value of the average daily net assets attributable to its Investor shares to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Investor shares. During the period ended October 31, 2010, Investor shares were charged $675,472 pursuant to the Plan. Under its terms, the Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $200,012 and Rule 12b-1 distribution plan fees $54,407, which are offset against an expense reimbursement currently in effect in the amount of $146,616. 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Money Market Reserves, a series of The Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Money Market Reserves as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 TheFund 21 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than 94.37% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. 22 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. TheFund 25 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 26 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. TheFund 27 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Reserves The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus AMT-Free Municipal Reserves, covering the 12-month period from November 1, 2009, through October 31, 2010. Uncertainty regarding the breadth and strength of the U.S. and global economic recoveries intensified at times over the past year. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets. While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity. The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. We do not expect to see a double-dip recession, thanks in part to record low short-term interest rates and quantitative easing measures by the Federal Reserve Board (the Fed). Indeed, with inflationary pressures currently negligible, we do not expect the Fed to raise short-term interest rates anytime soon, and money market yields seem likely to stay near historical lows. We currently believe that there may be opportunities in the equity and bond markets, stemming from improved valuations, healthy corporate balance sheets, better-than-expected earnings and higher-yielding alternatives for those willing to assume a higher level of risk tolerance. But are these investments right for you? Talk with your financial advisor, who is best suited to discuss the appropriateness of such investments given your individual profile and to evaluate your portfolio to help determine whether your liquid asset allocations are appropriate given todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus AMT-Free Municipal Reserves BASIC shares produced a yield of 0.01%, Class B shares produced a yield of 0.00%, Class R shares produced a yield of 0.01% and Investor shares produced a yield of 0.00%.Taking into consideration the effects of compounding, the funds BASIC shares, Class B shares, Class R shares and Investor shares produced effective yields of 0.01%, 0.00%, 0.01% and 0.00%, respectively, for the same period. 1 Money market yields remained at historical lows during the reporting period as a persistently subpar economic recovery prompted the Federal Reserve Board (the Fed) to maintain an aggressively accommodative monetary policy. Robust demand for a limited supply of tax-exempt money market instruments also contributed to low yields. The Funds Investment Approach The fund seeks a high level of current income, consistent with stability of principal that is exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax.To pursue its goal, the fund normally invests substantially all of its assets in tax-exempt municipal obligations, including short-term municipal debt securities that do not pay interest subject to the federal alternative minimum tax. Among these are municipal notes, short-term municipal bonds, tax-exempt commercial paper and municipal leases.The fund also may invest in high-quality short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Money Market Yields Hovered Near Historical Lows Although unemployment in the United States remained stubbornly high and national housing markets have yet to recover meaningfully, manufacturing activity continued to rebound, helping to bolster TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) confidence among consumers, businesses and investors. Still, the U.S. economic recovery throughout the reporting period proved to be milder than most previous recoveries. Indeed, the domestic economic growth rate, while still positive, moderated in the second and third quarters of 2010 compared to the first quarter of the year. The U.S. and global economies were constrained by several new influences during the reporting period, including turmoil in European sovereign debt markets, inflationary pressures in China and the aftermath of a catastrophic oil spill in the Gulf of Mexico. These developments added to ongoing economic concerns regarding lackluster consumer spending and high unemployment levels in the United States. In light of these challenges, the Fed retained the aggressively accommodative monetary policy it first established in December 2008, which set short-term interest rates in a range between 0% and 0.25%. In the municipal securities market, the supply of variable-rate demand notes and tender option bonds remained relatively low, due mainly to tighter lending restrictions and credit-rating downgrades. Instead, issuers continued to turn to longer-term bonds, including securities through the federally subsidized Build America Bonds program, which diverted a substantial amount of new municipal issuance to the taxable bond market. Meanwhile, demand for tax-exempt money market instruments remained robust from investors concerned about potential tax increases, putting additional downward pressure on already low tax-exempt money market yields. Finally, most states and municipalities continued to face fiscal challenges stemming from tax shortfalls and robust demand for services, limiting the supply of instruments meeting our investment criteria. In-House Research Supported Credit Quality The in-depth, independent research conducted by our credit analysts into the issuers we consider led us to retain our focus on direct, high-quality municipal obligations during the reporting period.As we have for some time, we favored instruments backed by pledged tax appropriations or revenues from facilities providing essential services. 4 We generally shied away from instruments issued by entities that depend heavily on state aid. We also avoided instruments that our credit analysts believe may be subject to credit-rating downgrades, including some that came to market with elevated yields to compensate investors for higher risks. We set the funds weighted average maturity in a range that was roughly in line with industry averages. Safety and Liquidity Remain Paramount The Fed repeatedly has indicated that it is likely to keep short-term interest rates near historical lows for an extended period. Recent plans for a new round of quantitative easing lent credence to this view. Therefore, we believe the prudent course continues to be an emphasis on preservation of capital and liquidity. However, we expect the supply of newly issued tax-exempt money market instruments to trend higher in the months ahead, which could support higher yields.We also are mindful that, when the Fed eventually begins to raise the federal funds rate, a relatively defensive maturity-management strategy may enable the fund to capture higher yields more quickly as they become available. November 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Municipal securities holdings (as applicable), while rated in the highest rating category by one or more National Recognized Statistical Rating Organizations (NRSRO) (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Reserves from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Investor Shares Class R Shares BASIC Shares Class B Shares Expenses paid per $1,000  $ 2.42 $ 2.37 $ 2.37 $ 2.42 Ending value (after expenses) $1,000.00 $1,000.10 $1,000.10 $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Investor Shares Class R Shares BASIC Shares Class B Shares Expenses paid per $1,000  $ 2.45 $ 2.40 $ 2.40 $ 2.45 Ending value (after expenses) $1,022.79 $1,022.84 $1,022.84 $1,022.79  Expenses are equal to the funds annualized expense ratio of .48% for Investor Shares, .47% for Class R Shares, .47% for BASIC Shares and .48% for Class B Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 Short-Term Coupon Maturity Principal Investments100.3% Rate (%) Date Amount ($) Value ($) Arizona5.9% Arizona Health Facilities Authority, Hospital System Revenue (Phoenix Childrens Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Bank of America) 0.42 11/7/10 9,165,000 a,b 9,165,000 Puttable Floating Option Tax Exempt Receipts (Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.42 11/7/10 14,440,000 a,b 14,440,000 California3.9% California Educational Facilities Authority, Revenue, CP (Stanford University) 0.30 11/19/10 15,400,000 15,400,000 Connecticut10.2% Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.31 11/7/10 5,405,000 a 5,405,000 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (LOC; Comerica Bank) 0.35 11/7/10 7,300,000 a 7,300,000 Connecticut Health and Educational Facilities Authority, Revenue (Hospital of Saint Raphael Issue) (LOC; KBC Bank) 0.31 11/7/10 9,600,000 a 9,600,000 Connecticut Health and Educational Facilities Authority, Revenue (The Childrens School Issue) (LOC; JPMorgan Chase Bank) 0.31 11/7/10 2,000,000 a 2,000,000 Hamden, GO Notes, BAN 2.00 8/24/11 10,000,000 10,106,456 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; Wachovia Bank) 0.33 11/7/10 6,230,000 a 6,230,000 TheFund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia.5% District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.50 11/7/10 1,580,000 a 1,580,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.43 11/7/10 400,000 a 400,000 Florida6.7% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wachovia Bank) 0.42 11/7/10 900,000 a 900,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 12,500,000 12,541,427 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 4,645,000 4,743,880 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue, Refunding 5.00 3/1/11 3,210,000 3,247,964 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/11 100,000 102,396 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wachovia Bank) 0.42 11/7/10 380,000 a 380,000 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wachovia Bank) 0.42 11/7/10 470,000 a 470,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wachovia Bank) 0.37 11/7/10 1,315,000 a 1,315,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Pinellas County Industry Council, Revenue (Chi Chi Rodriguez Youth Foundation Project) (LOC; Bank of America) 0.75 11/7/10 210,000 a 210,000 Pinellas County Industry Council, Revenue (Lutheran Church of the Cross Day School Project) (LOC; Wachovia Bank) 0.42 11/7/10 1,210,000 a 1,210,000 Sarasota County, IDR (Sarasota Military Academy, Inc. Project) (LOC; Wachovia Bank) 0.42 11/7/10 1,640,000 a 1,640,000 Illinois1.4% Chicago Board of Education, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.30 11/7/10 1,900,000 a 1,900,000 Chicago OHare International Airport, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.30 11/7/10 2,810,000 a,b 2,810,000 Illinois International Port District, Revenue, Refunding (LOC; Bank of America) 0.38 11/7/10 1,000,000 a 1,000,000 Iowa2.3% Iowa Finance Authority, Educational Facilities Revenue (Graceland University Project) (LOC; Bank of America) 0.50 11/7/10 2,430,000 a 2,430,000 Iowa Finance Authority, Revenue (YMCA and Rehabilitation Center Project) (LOC; Bank of America) 0.50 11/7/10 2,400,000 a 2,400,000 Iowa Higher Education Loan Authority, Revenue, BAN(William Penn University Project) 1.50 12/1/10 4,500,000 4,501,835 TheFund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kansas.4% Newton, EDR (Newton Surgery Center Project) (LOC; Bank of America) 0.50 11/7/10 1,625,000 a 1,625,000 Kentucky1.9% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.36 11/7/10 4,700,000 a 4,700,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.25 1/1/11 3,000,000 3,002,733 Louisiana.9% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.38 11/7/10 3,650,000 a 3,650,000 Maryland1.0% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Bank) 0.35 11/7/10 3,800,000 a 3,800,000 Massachusetts1.3% New Bedford, GO Notes, RAN 1.50 6/30/11 5,000,000 5,018,053 Michigan.6% Michigan Finance Authority, State Aid Revenue Notes 2.00 8/19/11 2,300,000 2,321,826 Minnesota1.5% Cohasset, Revenue, Refunding (Minnesota Power and Light Company Project) (LOC; Bank of America) 0.55 11/7/10 200,000 a 200,000 Puttable Floating Option Tax Exempt Receipts (Saint Paul Port Authority, MFHR (Burlington Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 11/7/10 4,080,000 a,b 4,080,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; Firstar Bank NA) 0.42 11/7/10 1,800,000 a 1,800,000 New Hampshire2.4% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.28 11/1/10 9,400,000 a 9,400,000 New Jersey23.6% Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; Commerce Bank NA) 0.30 11/7/10 1,700,000 a 1,700,000 JPMorgan Chase Putters/Drivers Trust (New Jersey, TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.28 11/1/10 4,400,000 a,b 4,400,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; Commerce Bank NA) 0.30 11/7/10 3,100,000 a 3,100,000 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.32 11/7/10 5,825,000 a 5,825,000 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.40 11/7/10 17,800,000 a 17,800,000 New Jersey Housing and Mortgage Finance Agency, SFHR (LOC; Dexia Credit Locale) 0.34 11/7/10 4,930,000 a 4,930,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.34 11/7/10 28,400,000 a 28,400,000 TheFund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Turnpike Authority, Turnpike Revenue (Liquidity Facility; Societe Generale) 0.29 11/7/10 27,810,000 a 27,810,000 New York2.9% New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 11/1/10 3,000,000 a 3,000,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.30 11/1/10 2,500,000 a 2,500,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.32 3/1/11 6,000,000 6,000,000 Ohio3.8% Montgomery County, Revenue, CP (Miami Valley Hospital) 0.45 11/9/10 2,000,000 2,000,000 Ohio, HR (Cleveland Clinic Health System Obligated Group) 0.26 11/1/10 13,000,000 a 13,000,000 Oklahoma.6% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.65 12/1/10 2,400,000 2,400,000 Pennsylvania11.9% Berks County Industrial Development Authority, Revenue (Kutztown Resource Management, Inc. Project) (LOC; Wachovia Bank) 0.42 11/7/10 3,645,000 a 3,645,000 Berks County Industrial Development Authority, Revenue (Richard J. Caron Foundation Project) (LOC; Wachovia Bank) 0.42 11/7/10 6,605,000 a 6,605,000 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.48 1/13/11 4,815,000 4,815,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Chester County Health and Education Facilities Authority, Revenue (Simpson Meadows Project) (LOC; Wells Fargo Bank) 0.37 11/7/10 3,100,000 a 3,100,000 Delaware River Joint Toll Bridge Commission, Bridge System Revenue (LOC; Dexia Credit Locale) 0.31 11/7/10 9,000,000 a 9,000,000 Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wachovia Bank) 0.49 11/7/10 535,000 a 535,000 Montgomery County Industrial Development Authority, Revenue (Independent Support Systems, Inc. Project) (LOC; Wachovia Bank) 0.42 11/7/10 100,000 a 100,000 North Lebanon Township Municipal Authority, Revenue (The Penn Laurel Girl Scout Council, Inc. Project) (LOC; Wachovia Bank) 0.42 11/7/10 365,000 a 365,000 North Penn Water Authority, Water Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.43 11/7/10 6,000,000 a 6,000,000 Northampton County Industrial Development Authority, Revenue (Bardot Plastics Inc. Project) (LOC; Wachovia Bank) 0.64 11/7/10 205,000 a 205,000 Philadelphia, GO Notes, TRAN 2.00 6/30/11 10,000,000 10,085,244 York Redevelopment Authority, Revenue (LOC; M&T Bank) 0.38 11/7/10 3,065,000 a 3,065,000 Tennessee.5% Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 2,175,000 2,178,932 TheFund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas3.9% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 11/7/10 5,000,000 a,b 5,000,000 JPMorgan Chase Putters/Drivers Trust (Texas, TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.28 11/7/10 7,000,000 a,b 7,000,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.35 11/7/10 3,335,000 a,b 3,335,000 Virginia.1% Williamsburg Industrial Development Authority, Museum Revenue (The Colonial Williamsburg Foundation) (LOC; Bank of America) 0.50 11/7/10 450,000 a 450,000 Wisconsin6.4% Wisconsin Health and Educational Facilities Authority, Revenue (Gundersen Clinic, Ltd. and Gundersen Lutheran Medical Center, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.55 11/1/10 12,400,000 a 12,400,000 Wisconsin Health and Educational Facilities Authority, Revenue (Gunderson Lutheran) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.55 11/1/10 8,950,000 a 8,950,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/15/10 4,000,000 4,001,140 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wyoming1.9% Sweetwater County, HR (Memorial Hospital Project) (LOC; Key Bank) 0.37 11/7/10 7,750,000 a 7,750,000 U.S. Related3.8% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.29 11/7/10 15,000,000 a,b 15,000,000 Total Investments (cost $399,476,886) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, these securities amounted to $65,230,000 or 16.4% of net assets. TheFund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 84.5 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c 4.0 Not Rated d Not Rated d Not Rated d 11.5  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. TheFund 17 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 399,476,886 399,476,886 Cash 379,261 Interest receivable 614,282 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 150,226 Dividend payable 12 Payable for shares of Capital Stock redeemed 2,011,093 Net Assets ($) Composition of Net Assets ($): Paid-in capital 398,311,329 Accumulated net realized gain (loss) on investments (2,231) Net Assets ($) Net Asset Value Per Share Investor Class R BASIC Class B Shares Shares Shares Shares Net Assets ($) 40,201,679 97,823,805 32,297,059 227,986,555 Shares Outstanding 40,203,260 97,824,628 32,297,436 227,987,718 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): I nterest Income Expenses: Management feeNote 2(a) 2,138,587 Distribution fees (Investor Shares and Class B Shares)Note 2(b) 758,150 Shareholder servicing costs (Class B Shares)Note 2(c) 648,538 Directors feesNote 2(a) 27,721 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (1,613,898) LessDirectors fees reimbursed by the ManagerNote 2(a) (27,721) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 6,937 1,808,980 Net realized gain (loss) on investments 1,261 394 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Investor Shares (18) (536,536) Class R Shares (4,672) (517,708) BASIC Shares (2,152) (295,704) Class B Shares (95) (459,032) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Investor Shares 178,329,878 213,559,286 Class R Shares 202,962,456 168,160,576 BASIC Shares 17,005,513 51,073,424 Class B Shares 685,183,016 734,750,979 Dividends reinvested: Investor Shares 18 511,055 Class R Shares 437 90,702 BASIC Shares 2,041 279,258 Class B Shares 95 447,039 Cost of shares redeemed: Investor Shares (193,102,046) (213,565,410) Class R Shares (162,797,585) (167,452,116) BASIC Shares (35,128,541) (30,835,042) Class B Shares (753,226,037) (550,395,507) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 459,078,592 252,453,954 End of Period See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Investor Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .006 .023 .030 .026 Distributions: Dividends from investment incomenet (.000) a (.006) (.023) (.030) (.026) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .65 2.35 3.05 2.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .73 .71 .71 .71 Ratio of net expenses to average net assets .45 .71 .70 .70 .71 Ratio of net investment income to average net assets .00 b .69 2.18 3.01 2.65 Net Assets, end of period ($ x 1,000) 40,202 54,974 54,469 19,885 25,896 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. TheFund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class R Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .008 .025 .032 .028 Distributions: Dividends from investment incomenet (.000) a (.008) (.025) (.032) (.028) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .01 .83 2.56 3.26 2.86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .53 .51 .51 .51 Ratio of net expenses to average net assets .45 .52 .50 .50 .51 Ratio of net investment income to average net assets .01 .78 2.48 3.20 2.84 Net Assets, end of period ($ x 1,000) 97,824 57,658 56,859 76,056 83,413 a Amount represents less than $.001 per share. See notes to financial statements. 22 Year Ended October 31, BASIC Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 b .008 .025 .011 Distributions: Dividends from investment incomenet (.000) b (.008) (.025) (.011) Net asset value, end of period 1.00 1.00 1.00 1.00 Total Return (%) .01 .83 2.56 3.26 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .53 .51 .52 c Ratio of net expenses to average net assets .45 .52 .50 .50 c Ratio of net investment income to average net assets .01 .72 2.40 3.26 c Net Assets, end of period ($ x 1,000) 32,297 50,418 29,900 8,852 a From July 2, 2007 (commencement of operations) to October 31, 2007. b Amount represents less than $.001 per share. c Annualized. See notes to financial statements. TheFund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class B Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 b .004 .020 .009 Distributions: Dividends from investment incomenet (.000) b (.004) (.020) (.009) Net asset value, end of period 1.00 1.00 1.00 1.00 Total Return (%) .00 c .41 2.05 2.75 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 1.03 1.02 1.03 d Ratio of net expenses to average net assets .45 .89 1.00 1.00 d Ratio of net investment income to average net assets .00 c .29 1.81 2.69 d Net Assets, end of period ($ x 1,000) 227,987 296,029 111,226 1 a From July 2, 2007 (commencement of operations) to October 31, 2007. b Amount represents less than $.001 per share. c Amount represents less than .01%. d Annualized. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus AMT-Free Municipal Reserves (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series including the fund.The funds investment objective is to seek a high level of current income consistent with stability of principal, that is exempt from federal income tax. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue 1 billion shares of $.001 par value Capital Stock in each of the following classes of shares: Investor, Class R, BASIC and Class B. Investor shares and Class B shares are offered primarily to clients of financial institutions that have entered into selling agreements with the Distributor, and bear a distribution fee. Class B shares also bear a shareholder services fee. BASIC shares are offered to any investor and bear no distribution or shareholder services fee. Class R shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus) acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fee. Each class of shares has identical rights and privileges, except with respect to the distribution fee, shareholder services fee and voting rights on matters affecting a single class. Income, expenses (other than expense attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. TheFund 25 NOTES TO FINANCIAL STATEMENTS (continued) It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities of sufficient credit quality are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 26 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 399,476,886 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Cost of investments represents amortized cost. TheFund 27 NOTES TO FINANCIAL STATEMENTS (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The accumulated capital loss carryover of $2,231 is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, $1,565 of the carryover expires in fiscal 2015 and $666 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were all tax-exempt income. 28 At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .50% of the value of the funds average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, Rule 12b-1 distribution fees, service fees and expenses, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of fees and expenses of the non-interested Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company,The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, TheFund 29 NOTES TO FINANCIAL STATEMENTS (continued) $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.The Companys portion of these fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to the Manager, are in fact paid directly by the Manager to the non-interested Directors. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $136,486 for Investor shares, $37,105 for Class R shares, $20,019 for BASIC shares and $1,420,288 for Class B shares, respectively, during the period ended October 31, 2010. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act (the Rule), Investor shares and Class B shares may pay annually up to .25% of the value of the average daily 30 net assets (Investor shares are currently limited by the Companys Board of Directors to .20%) attributable to its Investor shares and Class B shares to compensate the Distributor for shareholder servicing activities and activities primarily intended to result in the sale of Investor shares and Class B shares. During the period ended October 31, 2010, Investor shares and Class B shares were charged $109,612 and $648,538, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan (the Service Plan) subject to the Rule, pursuant to which the fund pays the Distributor for the provision of certain services to the holders of its Class B shares a fee at an annual rate of .25% of the value of the funds average daily net assets attributable to Class B shares.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of such shareholder accounts. Under the Service Plan, the Distributor may enter into Shareholder Services Agreements with Service Agents and make payments to Service Agents in respect of these services. During the period ended October 31, 2010, Class B shares were charged $648,538, pursuant to the Service Plan. The Company and the Distributor may suspend or reduce payments under the Service Plan at any time, and payments are subject to the continuation of the Service Plan and the Agreements described above. From time to time, the Service Agents, the Distributor and the Company may agree to voluntarily reduce the maximum fees payable under the Service Plan. Under its terms, the Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Service Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees TheFund 31 NOTES TO FINANCIAL STATEMENTS (continued) $173,143, Rule 12b-1 distribution plan fees $56,887 and shareholder services plan fees $49,767, which are offset against an expense reimbursement currently in effect in the amount of $129,571. NOTE 3Securities Transactions: The fund is permitted to purchase or sell securities from or to certain related affiliated funds under specified conditions outlined in procedures adopted by the Board of Directors of the Company.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Director and/or common officers, complies with Rule 17a-7 of the Act. During the period ended October 31, 2010, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 of the Act amounting to $425,925,000 and $195,390,000, respectively. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus AMT-Free Municipal Reserves, a series of The Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus AMT-Free Municipal Reserves as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 TheFund 33 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended October 31, 2010 as exempt-interest dividends (not generally subject to regular federal income tax). Where required by federal tax law rules, shareholders will receive notification of their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, which will be mailed in early 2011. 34 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. TheFund 37 OFFICERS OF THE FUND ( Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 38 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 39 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Tax Managed Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Tax Managed Growth Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Fed, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2009, through October 31, 2010, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2010, DreyfusTax Managed Growth Funds Class A shares produced a total return of 15.53%, Class B shares returned 14.65%, Class C shares returned 14.63% and Class I shares returned 15.81%. 1 For the same period, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a 16.54% total return. 2 Although stocks encountered heightened volatility during the spring of 2010 due to economic concerns, a rally later in the reporting period erased earlier losses.The fund produced returns that were slightly lower than its benchmark, primarily due to relative weakness early in the reporting period when lower-quality stocks outperformed high-quality, blue-chip equities. Please note, as of November 2, 2010, the fund is being managed by a team of portfolio managers employed by Fayez Sarofim & Co., consisting of Fayez Sarofim, Catherine Crain, Jeff Jacobe, Gentry Lee, Christopher Sarofim and Charles Sheedy. The Funds Investment Approach The fund invests primarily in well-established, multinational companies that we believe are well positioned to weather difficult economic climates and thrive during favorable times. We focus on purchasing large-cap, blue-chip stocks at a price we consider to be justified by a companys fundamentals. The result is a portfolio of stocks selected for what we consider to be sustained patterns of profitability, strong balance sheets, expanding global presence and above-average earnings growth potential. At the same time, we manage the fund in a manner cognizant of the concerns of tax-conscious investors.We typically buy and sell relatively few stocks during the course of the year, which may help reduce investors tax liabilities. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Return to Fundamentals in a Slow-Growth Economy From October 2009 through April 2010, rising manufacturing activity and other evidence of economic recovery drove many stocks higher. However, investors at the time continued to focus mainly on more speculative stocks that had been severely beaten down during the recession and financial crisis. In contrast, large, well-established companies continued to lag market averages. The markets advance was interrupted in May by new economic concerns, including a sovereign debt crisis in Europe, persistently high unemployment in the United States and the catastrophic oil spill in the Gulf of Mexico. As a result, while many stocks lost ground, investors became increasingly selective, turning to companies that they believed could maintain earnings growth in a sluggish economy.This shift benefited the kinds of blue-chip growth companies in which the fund invests. Investors continued to favor higher-quality growth companies in the fall, as strong corporate earnings and improved economic data sparked a market rally that more than offset previous market weakness. Sector Allocations and Stock Selections Bolstered Fund Results The fund achieved especially strong relative performance in the consumer staples sector, where overweighted exposure and strong stock selections produced favorable results among companies with a global presence, solid financial structures, ample dividends and track records of steady revenues. Some of the top performers exhibiting these characteristics included food giant Nestle, tobacco producers Altria Group and Philip Morris International, beverages leaders Coca-Cola and PepsiCo, personal care specialist Estee Lauder and household goods purveyor Procter & Gamble. The funds sector allocation strategy helped it avoid general weakness in the financials sector amid concerns regarding a stricter U.S. regulatory environment and risks posed by problems in the industrys mortgage foreclosure process. In the information technology sector, electronics innovator Apple continued to gain value due to the success of its smart-phone and tablet computer products. Disappointments during the reporting period included an overweighted position in the energy sector, which was hurt by fears of a double-dip recession and concerns surrounding the Gulf oil spill. Energy giant 4 Exxon Mobil ranked as the greatest detractor from the funds relative performance, as investors reacted negatively to its acquisition of natural gas producer XTO Energy.The funds relative performance was further dampened by an underweighted position in the industrials sector, which fared relatively well for the benchmark.Walgreen also undermined the funds results, due to sluggish consumer spending and company-specific issues in its pharmacy benefits business. Focused on Secular Growth Opportunities Although the U.S. and global economic rebounds have been slower than historical averages, we do not expect a return to recession. Slower growth in the United States is likely to be balanced by more robust growth in overseas markets.Therefore, in our view, investors are likely to continue to favor large, multinational companies with solid business fundamentals. In addition, we believe that the U.S. stock market currently is attractively valued and may be poised for further gains if companies deploy some of the massive cash reserves on their balance sheets. During the reporting period, we identified some new growth opportunities and added some positions to the portfolio, including technology giant International Business Machines, retailer Target and energy exploration-and-production company Occidental Petroleum. Conversely, we eliminated positions in Bank of America and coal producer Peabody Energy. November 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2011. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. TheFund 5  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class B and Class C shares of Dreyfus Tax Managed Growth Fund on 10/31/00 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class I shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 11/4/97 8.88% 1.54% 0.48% without sales charge 11/4/97 15.53% 2.76% 0.11% Class B shares with applicable redemption charge  11/4/97 10.65% 1.60% 0.33% without redemption 11/4/97 14.65% 1.97% 0.33% Class C shares with applicable redemption charge  11/4/97 13.63% 1.99% 0.63% without redemption 11/4/97 14.63% 1.99% 0.63% Class I shares 5/14/04 15.81% 3.00% 0.28%  Standard & Poors 500 Composite Stock Price Index 16.54% 1.74% 0.01% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class I shares of the fund reflect the performance of the funds Class A shares for periods prior to 5/14/04 (the inception date for Class I shares). TheFund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Tax Managed Growth Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.44 $ 10.29 $ 10.29 $ 5.16 Ending value (after expenses) $1,045.50 $1,041.30 $1,041.40 $1,046.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.36 $ 10.16 $ 10.16 $ 5.09 Ending value (after expenses) $1,018.90 $1,015.12 $1,015.12 $1,020.16  Expenses are equal to the funds annualized expense ratio of 1.25% for Class A, 2.00% for Class B, 2.00% for Class C and 1.00% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks99.1% Shares Value ($) Consumer Discretionary8.4% McDonalds 61,000 4,743,970 McGraw-Hill 33,000 1,242,450 News, Cl. A 118,000 1,706,280 Target 10,000 519,400 Consumer Staples38.8% Altria Group 129,000 3,279,180 Coca-Cola 114,000 6,990,480 Estee Lauder, Cl. A 15,500 1,103,135 Kraft Foods, Cl. A 20,271 654,145 Nestle, ADR 100,750 5,526,137 PepsiCo 54,500 3,558,850 Philip Morris International 129,000 7,546,500 Procter & Gamble 75,000 4,767,750 Wal-Mart Stores 27,000 1,462,590 Walgreen 75,000 2,541,000 Whole Foods Market 19,000 a 755,250 Energy15.2% Chevron 52,000 4,295,720 ConocoPhillips 50,000 2,970,000 Exxon Mobil 78,512 5,218,693 Occidental Petroleum 10,000 786,300 Total, ADR 30,000 1,634,400 Financial1.5% JPMorgan Chase & Co. 40,000 TheFund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care9.7% Abbott Laboratories 66,000 3,387,120 Johnson & Johnson 74,500 4,743,415 Merck & Co. 18,000 653,040 Novo Nordisk, ADR 7,000 733,600 Industrial5.1% Caterpillar 20,000 1,572,000 General Dynamics 6,000 408,720 General Electric 98,000 1,569,960 United Technologies 20,000 1,495,400 Information Technology17.2% Apple 15,000 a 4,513,050 Automatic Data Processing 25,000 1,110,500 Cisco Systems 55,000 a 1,255,650 Intel 190,000 3,813,300 International Business Machines 14,000 2,010,400 Microsoft 73,000 1,944,720 QUALCOMM 20,500 925,165 Texas Instruments 45,000 1,330,650 Materials3.2% Freeport-McMoRan Copper & Gold 13,600 1,287,648 Praxair 15,000 1,370,100 Rio Tinto, ADR 8,000 520,960 Total Common Stocks (cost $71,427,131) 10 Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,039,000) 1,039,000 b Total Investments (cost $72,466,131) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Staples 38.8 Industrial 5.1 Information Technology 17.2 Materials 3.2 Energy 15.2 Financial 1.5 Health Care 9.7 Money Market Investment 1.0 Consumer Discretionary 8.4  Based on net assets. See notes to financial statements. TheFund 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 71,427,131 97,452,828 Affiliated issuers 1,039,000 1,039,000 Receivable for shares of Capital Stock subscribed 268,219 Dividends and interest receivable 115,188 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 115,091 Cash overdraft due to Custodian 3,607 Payable for investment securities purchased 256,897 Payable for shares of Capital Stock redeemed 136,632 Net Assets ($) Composition of Net Assets ($): Paid-in capital 89,049,748 Accumulated undistributed investment incomenet 950,660 Accumulated net realized gain (loss) on investments (17,663,097) Accumulated net unrealized appreciation (depreciation) on investments 26,025,697 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 76,317,607 1,546,807 18,713,572 1,785,022 Shares Outstanding 4,367,455 91,622 1,127,403 101,849 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends (net of $33,934 foreign taxes withheld at source): Unaffiliated issuers 2,499,302 Affiliated issuers 2,013 Income from securities lendingNote 1(b) 5,161 Total Income Expenses: Management feeNote 3(a) 986,197 Distribution and service plan feesNote 3(b) 380,033 Directors feesNote 3(a) 6,817 Loan commitment feesNote 2 1,380 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (89,654) LessDirectors fees reimbursed by the ManagerNote 3(a) (6,817) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (1,619,386) Net unrealized appreciation (depreciation) on investments 13,381,220 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 a Operations ($): Investment incomenet 1,228,520 1,420,812 Net realized gain (loss) on investments (1,619,386) (1,014,645) Net unrealized appreciation (depreciation) on investments 13,381,220 5,673,181 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,138,917) (1,118,929) Class B Shares (14,518) (45,415) Class C Shares (233,095) (205,177) Class I Shares (13,241) (1,434) Class T Shares  (29,377) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 17,687,206 10,613,131 Class B Shares 61,752 120,370 Class C Shares 1,416,440 1,728,698 Class I Shares 1,762,843 187,782 Class T Shares  34,437 Dividends reinvested: Class A Shares 930,890 868,922 Class B Shares 9,548 29,979 Class C Shares 152,875 134,436 Class I Shares 4,500 1,355 Class T Shares  27,717 Cost of shares redeemed: Class A Shares (12,430,957) (14,185,563) Class B Shares (2,219,873) (5,093,792) Class C Shares (4,516,727) (4,061,060) Class I Shares (311,727) (10,283) Class T Shares  (1,607,878) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 84,225,655 90,758,388 End of Period Undistributed investment incomenet 950,660 1,121,911 14 Year Ended October 31, 2010 2009 a Capital Share Transactions: Class A b,c Shares sold 1,098,561 783,461 Shares issued for dividends reinvested 58,732 66,323 Shares redeemed (768,994) (1,065,085) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 3,739 9,352 Shares issued for dividends reinvested 619 2,366 Shares redeemed (143,047) (402,426) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 90,402 138,371 Shares issued for dividends reinvested 10,091 10,712 Shares redeemed (292,251) (315,911) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 106,216 14,268 Shares issued for dividends reinvested 284 104 Shares redeemed (19,085) (665) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  2,667 Shares issued for dividends reinvested  2,144 Shares redeemed  (130,495) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended October 31, 2010, 30,622 Class B shares representing $480,875 were automatically converted to 29,632 Class A shares and during the period ended October 31, 2009, 113,131 Class B shares representing $1,482,958 were automatically converted to 108,967 Class A shares. c On the close of business on February 4, 2009, 126,474 Class T shares representing $1,556,892 were converted to 124,751 Class A shares. See notes to financial statements. TheFund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.40 14.35 20.51 18.44 16.35 Investment Operations: Investment incomenet a .25 .27 .25 .22 .21 Net realized and unrealized gain (loss) on investments 2.10 1.05 (6.17) 2.08 2.00 Total from Investment Operations 2.35 1.32 (5.92) 2.30 2.21 Distributions: Dividends from investment incomenet (.28) (.27) (.24) (.23) (.12) Net asset value, end of period 17.47 15.40 14.35 20.51 18.44 Total Return (%) b 15.53 9.53 (29.22) 12.58 13.61 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 1.36 1.36 1.36 1.36 Ratio of net expenses to average net assets 1.25 1.25 1.25 1.25 1.29 Ratio of net investment income to average net assets 1.54 2.04 1.35 1.13 1.20 Portfolio Turnover Rate 3.00  5.91 8.09  Net Assets, end of period ($ x 1,000) 76,318 61,270 60,207 96,507 92,601 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 16 Year Ended October 31, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.80 13.72 19.56 17.57 15.68 Investment Operations: Investment incomenet a .12 .17 .11 .08 .08 Net realized and unrealized gain (loss) on investments 2.04 .99 (5.91) 1.98 1.91 Total from Investment Operations 2.16 1.16 (5.80) 2.06 1.99 Distributions: Dividends from investment incomenet (.08) (.08) (.04) (.07) (.10) Net asset value, end of period 16.88 14.80 13.72 19.56 17.57 Total Return (%) b 14.65 8.59 (29.72) 11.76 12.76 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.10 2.11 2.11 2.11 Ratio of net expenses to average net assets 2.00 2.00 2.00 2.00 2.04 Ratio of net investment income to average net assets .82 1.36 .65 .42 .47 Portfolio Turnover Rate 3.00  5.91 8.09  Net Assets, end of period ($ x 1,000) 1,547 3,410 8,519 23,622 36,326 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. TheFund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.65 13.63 19.48 17.53 15.64 Investment Operations: Investment incomenet a .12 .17 .11 .07 .07 Net realized and unrealized gain (loss) on investments 2.01 .99 (5.87) 1.98 1.92 Total from Investment Operations 2.13 1.16 (5.76) 2.05 1.99 Distributions: Dividends from investment incomenet (.18) (.14) (.09) (.10) (.10) Net asset value, end of period 16.60 14.65 13.63 19.48 17.53 Total Return (%) b 14.63 8.68 (29.71) 11.73 12.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.11 2.11 2.11 2.11 Ratio of net expenses to average net assets 2.00 2.00 2.00 2.00 2.04 Ratio of net investment income to average net assets .80 1.29 .61 .39 .44 Portfolio Turnover Rate 3.00  5.91 8.09  Net Assets, end of period ($ x 1,000) 18,714 19,323 20,247 34,961 35,603 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 18 Year Ended October 31, Class I Shares 2010 2009 2008 2007 a 2006 Per Share Data ($): Net asset value, beginning of period 15.44 14.41 20.58 18.52 16.38 Investment Operations: Investment incomenet b .28 .30 .28 .20 .24 Net realized and unrealized gain (loss) on investments 2.13 1.05 (6.16) 2.14 2.03 Total from Investment Operations 2.41 1.35 (5.88) 2.34 2.27 Distributions: Dividends from investment incomenet (.32) (.32) (.29) (.28) (.13) Net asset value, end of period 17.53 15.44 14.41 20.58 18.52 Total Return (%) 15.81 9.74 (29.99) 12.76 13.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.12 1.11 1.12 1.10 Ratio of net expenses to average net assets 1.00 1.00 1.00 1.01 1.04 Ratio of net investment income to average net assets 1.72 2.10 1.57 1.01 1.41 Portfolio Turnover Rate 3.00  5.91 8.09  Net Assets, end of period ($ x 1,000) 1,785 223 10 12 1 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. See notes to financial statements. TheFund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Tax Managed Growth Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The funds investment objective is to provide investors with long-term capital appreciation consistent with minimizing realized capital gains and taxable current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Fayez Sarofim & Co. (Sarofim & Co.) serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 500 million shares of $.001 par value Capital Stock. The fund currently offers four classes of shares: Class A (200 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A, Class B and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front-end sales charge, while Class B and Class C shares are subject to a contingent deferred sales charge (CDSC). Class B shares automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus) acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or service fees. Class I shares are offered without a front-end sales charge or CDSC. Each class of shares has identical rights and privileges, except with respect to distri- 20 bution and service fees and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assis- TheFund 21 NOTES TO FINANCIAL STATEMENTS (continued) tance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 22 The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities Equity Securities Domestic  89,037,731   Equity Securities Foreign  8,415,097   Mutual Funds 1,039,000    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest TheFund 23 NOTES TO FINANCIAL STATEMENTS (continued) income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2010, The Bank of New York Mellon earned $2,212 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 541,000 11,208,000 10,710,000 1,039,000 1.0 Dreyfus Institutional Cash Advantage Plus Fund 577,980 8,042,897 8,620,877   Total 24 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $950,660, accumulated capital losses $17,663,097 and unrealized appreciation $26,025,697. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, $7,169,147 of the carryover expires in fiscal 2011, $7,859,919 expires in fiscal 2012, $1,014,645 expires in fiscal 2017 and $1,619,386 expires in fiscal 2018. TheFund 25 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $1,399,771 and $1,400,332, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at the annual rate of 1.10% of the value of the funds average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, interest, commitment fees, Rule 12b-1 distribution fees and expenses, service fees, expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, Dreyfus is required to reduce its fee in an amount equal to the funds allocable portion of fees and expenses of the non-interested Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company, Dreyfus Investment Funds, The Dreyfus/Laurel Funds 26 Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund.The Companys portion of these fees and expenses are charged and allocated to each series based on net assets. Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to Dreyfus, are in fact paid directly by Dreyfus to the non-interested Directors. TheFund 27 NOTES TO FINANCIAL STATEMENTS (continued) Dreyfus has agreed to waive a portion of the funds management fee, in the amount of .10% of the value of the funds average daily net assets until March 1, 2011.The reduction in management fee, pursuant to the undertaking, amounted to $89,654 during the period ended October 31, 2010. Pursuant to a sub-investment advisory agreement between Dreyfus and Sarofim & Co., Dreyfus has agreed to pay Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the funds average daily net assets. During the period ended October 31, 2010, the Distributor retained $2,790 from commissions earned on sales of the funds Class A shares and $9,960 and $2,616 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under separate Distribution Plans (the Plans) adopted pursuant to Rule 12b-1 under the Act, Class A shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class B and Class C shares pay the Distributor for distributing their shares at an aggregate annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. Class B and Class C shares are also subject to a service plan adopted pursuant to Rule 12b-1 (the Service Plan), under which Class B and Class C shares pay the Distributor for providing certain services to the holders of their shares a fee at the annual rate of .25% of the value of the average daily net assets of Class B and Class C shares. During the period ended October 31, 2010, Class A, Class B and Class C shares were charged $169,230, $15,195 and $142,907, respectively, pursuant to their respective Plans. During the period ended October 31, 2010, Class B and Class C shares were charged $5,065 and $47,636, respectively, pursuant to the Service Plan. 28 Under its terms, the Plans and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plans or Service Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $90,329, Rule 12b-1 distribution plan fees $28,723 and service plan fees $4,251, which are offset against an expense reimbursement currently in effect in the amount of $8,212. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $5,034,431 and $2,627,672, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, the cost of investments for federal income tax purposes was $72,466,131; accordingly, accumulated net unrealized appreciation on investments was $26,025,697, consisting of $31,300,327 gross unrealized appreciation and $5,274,630 gross unrealized depreciation. TheFund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Tax Managed Growth Fund, a series of The Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Tax Managed Growth Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund designates the maximum amount allowable, but not less than $1,399,771 as ordinary income dividends paid during the year ended October 31, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code.Also, the fund designates the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended October 31, 2010 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. TheFund 31 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 34 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. TheFund 35 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 36 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 24 Statement of Financial Futures 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC S&P 500 Stock Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC S&P 500 Stock Index Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Thomas J. Durante, CFA, Karen Q. Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus BASIC S&P 500 Stock Index Fund produced a total return of 16.39%. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), the funds benchmark, produced a 16.54% return for the same period. Large-cap stocks ended a volatile reporting period with double-digit gains, on average, as investor sentiment was buoyed by a sustained U.S. economic recovery despite a number of economic headwinds. The difference in returns between the fund and the S&P 500 Index was primarily the result of the funds transaction costs and operating expenses. The Funds Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. Equity Markets Rebounded in Economic Recovery When the reporting period began, the U.S. economy had returned to growth, aided in large part by fiscal and monetary stimulus programs from the federal government and Federal Reserve Board (the Fed), respectively. Early in the reporting period, improving manufacturing activity and an apparent bottoming of housing prices helped bolster confidence among businesses, consumers and investors. Consumer and corporate spending improved, and commodity prices climbed. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) By May, however, investors were faced with two new global developments. First, Greece found itself unable to refinance a heavy debt load, leading to a sovereign debt crisis that investors feared might spread throughout the European Union. Second, a catastrophic oil spill in the Gulf of Mexico threatened economic activity along the U.S. Gulf Coast as well as the prospects of energy companies engaged in deep-sea drilling. These concerns weighed heavily on investor sentiment and stock prices. However, fears regarding the possibility of a return to recession proved to be unwarranted when, by the end of the summer, a number of economic indicators pointed to continued, albeit subpar, U.S. economic growth. Throughout the reporting period, the Fed made it clear that it would continue to employ all available tools to stimulate the economy. Indeed, as it has since December 2008, the Fed maintained the overnight federal funds rate in a historically low range between 0% and 0.25%.The Fed also announced plans to embark on a second round of quantitative easing, in which it will purchase $600 billion of U.S. Treasuries to further stimulate the U.S. economy. Anticipation of the Feds quantitative easing program helped spark a market rally that persisted through the reporting periods end. All Market Sectors in S&P 500 Index Produced Positive Results All 10 of the economic sectors that comprise the S&P 500 Index produced positive absolute returns during the reporting period, a testament to the breadth of the market rebound. Stronger consumer and business spending helped the information technology sector rank among the S&P 500 Indexs top performing sectors. In addition, many technology firms expanded their overseas presence during the reporting period, made possible, in part, by their ability to borrow money at low interest rates. Cost-cutting measures, such as staff reductions, factory closures and moving operations to lower-cost sites, also helped boost the technology sectors earnings. Hardware companies with new product lines and significant exposure to overseas markets fared especially well, as did software companies that offer businesses tools for managing data, supporting internal operations and facilitating collaboration and application development. 4 A number of consumer discretionary stocks posted above-average results, most notably media stocks that provide steady dividends to investors. Advertising stocks fared well due to increased revenues from the November elections, and a number of casual dining chains and discounted Internet retailers gained value as consumer spending improved. In the industrials sector, an aerospace and defense company performed well amid continued geopolitical uncertainty, and railroad stocks benefited from rising shipping volumes in the recovering economy. On the other hand, the financials sector produced more mixed results. While banks and diversified financial services companies generally disappointed, those losses were offset by gains from real estate investment trusts. Index Funds Offer Diversification As an index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Standard & Poors®, S&P®, Standard & Poors® 500 and S&P 500® are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. TheFund 5 Average Annual Total Returns as of 10/31/10 1 Year 5 Years 10 Years Fund 16.39% 1.61% 0.19% Standard & Poors 500 Composite Stock Price Index 16.54% 1.74% 0.01%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus BASIC S&P 500 Stock Index Fund on 10/31/00 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC S&P 500 Stock Index Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Expenses paid per $1,000  $ 1.01 Ending value (after expenses) $1,006.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Expenses paid per $1,000  $ 1.02 Ending value (after expenses) $1,024.20  Expenses are equal to the funds annualized expense ratio of .20%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). TheFund 7 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks98.3% Shares Value ($) Consumer Discretionary10.4% Abercrombie & Fitch, Cl. A 8,030 344,166 Amazon.com 29,918 a 4,940,658 Apollo Group, Cl. A 10,542 a 395,114 AutoNation 5,644 a,b 131,054 AutoZone 2,518 a,b 598,352 Bed Bath & Beyond 21,733 a 954,079 Best Buy 29,790 1,280,374 Big Lots 6,639 a,b 208,265 Carmax 18,786 a 582,178 Carnival 36,816 1,589,347 CBS, Cl. B 57,786 978,317 Coach 25,188 1,259,400 Comcast, Cl. A 237,379 4,885,260 D.R. Horton 25,231 263,412 Darden Restaurants 11,784 538,647 DeVry 5,645 270,170 DIRECTV, Cl. A 73,409 a 3,190,355 Discovery Communications, Cl. A 24,114 a 1,075,726 Eastman Kodak 26,383 a,b 124,264 Expedia 17,579 508,912 Family Dollar Stores 11,551 533,310 Ford Motor 290,914 a 4,110,615 Fortune Brands 13,292 718,433 GameStop, Cl. A 12,754 a,b 250,744 Gannett 21,306 b 252,476 Gap 37,212 707,400 Genuine Parts 13,696 655,491 Goodyear Tire & Rubber 22,326 a 228,172 H & R Block 27,633 325,793 Harley-Davidson 20,709 635,352 Harman International Industries 5,544 a 186,001 Hasbro 11,474 530,673 Home Depot 141,344 4,364,703 International Game Technology 24,950 388,971 Interpublic Group of Cos. 43,139 a 446,489 J.C. Penney 20,336 634,076 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Johnson Controls 56,134 1,971,426 Kohls 25,589 a 1,310,157 Leggett & Platt 12,425 253,222 Lennar, Cl. A 12,825 b 186,091 Limited Brands 22,419 658,894 Lowes 119,837 2,556,123 Macys 36,543 863,877 Marriott International, Cl. A 24,151 b 894,795 Mattel 29,862 696,680 McDonalds 90,110 7,007,855 McGraw-Hill 26,179 985,639 Meredith 3,363 114,174 New York Times, Cl. A 10,949 a,b 83,979 Newell Rubbermaid 23,272 410,751 News, Cl. A 192,851 2,788,625 NIKE, Cl. B 32,562 2,651,849 Nordstrom 14,245 548,575 OReilly Automotive 11,647 a 681,350 Office Depot 24,809 a 111,392 Omnicom Group 25,389 1,116,100 Polo Ralph Lauren 5,303 513,755 Priceline.com 4,027 a 1,517,414 Pulte Group 27,633 a 216,919 RadioShack 10,431 209,976 Ross Stores 9,953 587,127 Scripps Networks Interactive, Cl. A 7,398 376,484 Sears Holdings 3,941 a,b 283,673 Stanley Black & Decker 13,598 842,668 Staples 62,062 1,270,409 Starbucks 63,448 1,806,999 Starwood Hotels & Resorts Worldwide 16,419 c 888,925 Target 61,084 3,172,703 Tiffany & Co. 10,983 582,099 Time Warner 95,680 3,110,557 Time Warner Cable 30,052 1,739,109 TJX 33,927 1,556,910 TheFund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Urban Outfitters 11,422 a 351,455 VF 7,602 632,790 Viacom, Cl. B 50,727 1,957,555 Walt Disney 161,946 5,847,870 Washington Post, Cl. B 556 b 223,595 Whirlpool 6,564 497,748 Wyndham Worldwide 15,068 433,205 Wynn Resorts 6,350 680,530 Yum! Brands 39,813 1,973,132 Consumer Staples10.9% Altria Group 176,358 4,483,020 Archer-Daniels-Midland 53,707 1,789,517 Avon Products 36,387 1,107,984 Brown-Forman, Cl. B 8,792 534,642 Campbell Soup 16,139 585,039 Clorox 11,928 793,808 Coca-Cola 195,470 11,986,220 Coca-Cola Enterprises 27,919 670,335 Colgate-Palmolive 41,177 3,175,570 ConAgra Foods 36,684 825,023 Constellation Brands, Cl. A 15,919 a 314,082 Costco Wholesale 37,180 2,333,789 CVS Caremark 114,316 3,443,198 Dean Foods 15,966 a 166,046 Dr. Pepper Snapple Group 20,232 739,480 Estee Lauder, Cl. A 9,672 688,356 General Mills 54,390 2,041,801 H.J. Heinz 26,915 1,321,796 Hershey 13,084 647,527 Hormel Foods 5,618 257,979 J.M. Smucker 10,302 662,213 Kellogg 21,979 1,104,665 Kimberly-Clark 34,658 2,195,238 Kraft Foods, Cl. A 147,600 4,763,052 Kroger 53,611 1,179,442 10 Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Lorillard 12,659 1,080,319 McCormick & Co. 10,672 b 471,916 Mead Johnson Nutrition 17,590 1,034,644 Molson Coors Brewing, Cl. B 12,854 607,094 PepsiCo 134,697 8,795,714 Philip Morris International 155,175 9,077,738 Procter & Gamble 240,325 15,277,460 Reynolds American 14,324 929,628 Safeway 32,896 753,318 Sara Lee 56,254 806,120 SUPERVALU 19,455 209,919 SYSCO 49,271 1,451,524 Tyson Foods, Cl. A 25,656 398,951 Wal-Mart Stores 169,382 9,175,423 Walgreen 82,397 2,791,610 Whole Foods Market 12,396 a 492,741 Energy10.9% Anadarko Petroleum 41,424 2,550,475 Apache 30,809 3,112,325 Baker Hughes 36,557 1,693,686 Cabot Oil & Gas 9,477 274,643 Cameron International 20,511 a 897,356 Chesapeake Energy 55,321 1,200,466 Chevron 170,178 14,058,405 ConocoPhillips 125,438 7,451,017 Consol Energy 19,569 719,356 Denbury Resources 32,376 a 551,040 Devon Energy 36,839 2,395,272 Diamond Offshore Drilling 6,149 b 406,818 El Paso 59,568 789,872 EOG Resources 21,588 2,066,403 EQT 12,571 470,658 Exxon Mobil 431,065 28,652,891 FMC Technologies 10,492 a 756,473 Halliburton 77,218 2,460,165 TheFund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Helmerich & Payne 9,410 402,560 Hess 24,855 1,566,611 Marathon Oil 60,485 2,151,451 Massey Energy 9,118 383,594 Murphy Oil 16,291 1,061,522 Nabors Industries 23,964 a 500,847 National Oilwell Varco 34,905 1,876,493 Noble Energy 14,823 1,207,778 Occidental Petroleum 68,743 5,405,262 Peabody Energy 22,821 1,207,231 Pioneer Natural Resources 10,028 699,954 QEP Resources 15,165 500,900 Range Resources 13,435 502,335 Rowan 10,323 a 339,627 Schlumberger 115,644 8,082,359 Southwestern Energy 29,840 a 1,010,084 Spectra Energy 53,801 1,278,850 Sunoco 10,701 400,966 Tesoro 12,609 163,413 Valero Energy 46,567 835,878 Williams 49,581 1,066,983 Financial15.1% ACE 28,700 1,705,354 Aflac 39,829 2,226,043 Allstate 44,765 1,364,885 American Express 88,742 3,679,243 American International Group 11,382 a,b 478,158 Ameriprise Financial 21,258 1,098,826 AON 27,780 1,104,255 Apartment Investment & Management, Cl. A 9,659 c 225,151 Assurant 9,481 374,879 AvalonBay Communities 7,025 c 746,828 Bank of America 849,297 9,715,958 Bank of New York Mellon 101,719 2,549,078 BB&T 57,630 1,349,118 12 Common Stocks (continued) Shares Value ($) Financial (continued) Berkshire Hathaway, Cl. B 146,204 a 11,631,990 Boston Properties 11,504 c 991,530 Capital One Financial 38,881 1,449,095 CB Richard Ellis Group, Cl. A 24,374 a,b 447,263 Charles Schwab 83,753 1,289,796 Chubb 26,641 1,545,711 Cincinnati Financial 13,645 b 401,709 Citigroup 2,157,134 a 8,995,249 CME Group 5,594 1,620,302 Comerica 15,426 551,942 Discover Financial Services 44,637 787,843 E*TRADE Financial 17,510 a 250,393 Equity Residential 24,040 c 1,169,065 Federated Investors, Cl. B 8,149 b 202,992 Fifth Third Bancorp 68,358 858,576 First Horizon National 20,396 a,b 205,796 Franklin Resources 12,562 1,440,861 Genworth Financial, Cl. A 41,217 a 467,401 Goldman Sachs Group 43,638 7,023,536 Hartford Financial Services Group 38,179 915,532 HCP 26,183 b,c 942,850 Health Care REIT 10,039 b,c 512,993 Host Hotels & Resorts 55,927 b,c 888,680 Hudson City Bancorp 44,442 517,749 Huntington Bancshares 64,047 363,146 IntercontinentalExchange 6,050 a 694,964 Invesco 39,605 910,915 Janus Capital Group 15,962 168,559 JPMorgan Chase & Co. 335,845 12,637,847 KeyCorp 76,620 627,518 Kimco Realty 34,160 c 588,577 Legg Mason 12,330 382,600 Leucadia National 16,227 a 412,490 Lincoln National 26,750 654,840 Loews 26,932 1,063,275 M & T Bank 7,065 b 528,109 TheFund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Marsh & McLennan 45,969 1,148,306 Marshall & Ilsley 46,802 276,600 MetLife 76,700 3,093,311 Moodys 16,993 b 459,831 Morgan Stanley 117,401 2,919,763 Nasdaq OMX Group 12,510 a 262,960 Northern Trust 20,820 1,033,297 NYSE Euronext 22,568 691,484 Peoples United Financial 31,814 391,630 Plum Creek Timber 13,678 b,c 503,898 PNC Financial Services Group 44,091 2,376,505 Principal Financial Group 27,069 726,532 Progressive 55,639 1,177,321 ProLogis 40,028 b,c 546,382 Prudential Financial 39,741 2,089,582 Public Storage 11,782 c 1,169,010 Regions Financial 106,062 668,191 Simon Property Group 24,962 c 2,396,851 SLM 39,293 a 467,587 State Street 41,862 1,748,157 SunTrust Banks 41,411 1,036,103 T. Rowe Price Group 22,044 1,218,372 Torchmark 6,846 b 392,139 Travelers 39,308 2,169,802 U.S. Bancorp 161,138 3,896,317 Unum Group 27,170 609,151 Ventas 13,268 c 710,634 Vornado Realty Trust 13,705 c 1,197,680 Wells Fargo & Co. 445,758 11,625,369 Weyerhaeuser 45,782 c 742,584 XL Group 27,860 589,239 Zions Bancorporation 14,603 301,698 Health Care11.3% Abbott Laboratories 130,681 6,706,549 Aetna 35,216 1,051,549 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Allergan 26,186 1,896,128 AmerisourceBergen 24,007 787,910 Amgen 81,114 a 4,638,909 Baxter International 49,485 2,518,787 Becton Dickinson & Co. 19,851 1,499,148 Biogen Idec 20,558 a 1,289,192 Boston Scientific 128,782 a 821,629 Bristol-Myers Squibb 144,593 3,889,552 C.R. Bard 7,931 659,225 Cardinal Health 29,743 1,031,785 CareFusion 15,597 a 376,512 Celgene 39,294 a 2,438,979 Cephalon 6,246 a 414,984 Cerner 5,980 a,b 525,223 CIGNA 23,502 827,035 Coventry Health Care 12,207 a 285,888 DaVita 8,757 a 628,315 Dentsply International 12,459 391,088 Eli Lilly & Co. 85,185 2,998,512 Express Scripts 45,927 a 2,228,378 Forest Laboratories 23,420 a 774,031 Genzyme 21,585 a 1,556,926 Gilead Sciences 70,275 a 2,787,809 Hospira 14,113 a 839,441 Humana 14,384 a 838,443 Intuitive Surgical 3,375 a 887,456 Johnson & Johnson 232,816 14,823,395 King Pharmaceuticals 22,693 a 320,879 Laboratory Corp. of America Holdings 9,004 a,b 732,205 Life Technologies 15,847 a 795,202 McKesson 22,144 1,461,061 Medco Health Solutions 36,211 a 1,902,164 Medtronic 91,431 3,219,286 Merck & Co. 260,564 9,453,262 Mylan 25,859 a,b 525,455 Patterson 8,332 230,380 TheFund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) PerkinElmer 10,875 255,019 Pfizer 680,662 11,843,519 Quest Diagnostics 12,792 628,599 St. Jude Medical 28,140 a 1,077,762 Stryker 28,668 1,418,779 Tenet Healthcare 39,514 a 172,281 Thermo Fisher Scientific 34,237 a 1,760,467 UnitedHealth Group 95,478 3,441,982 Varian Medical Systems 10,410 a,b 658,120 Waters 8,016 a 594,226 Watson Pharmaceuticals 9,560 a 445,974 WellPoint 33,407 a 1,815,336 Zimmer Holdings 17,454 a 828,018 Industrial10.5% 3M 60,355 5,083,098 Avery Dennison 9,336 339,364 Boeing 61,961 4,376,925 C.H. Robinson Worldwide 13,709 b 966,210 Caterpillar 53,344 4,192,838 Cintas 10,339 284,012 CSX 32,150 1,975,618 Cummins 17,065 1,503,427 Danaher 45,235 1,961,390 Deere & Co. 35,609 2,734,771 Dover 15,808 839,405 Dun & Bradstreet 4,251 316,317 Eaton 13,901 1,234,826 Emerson Electric 63,250 3,472,425 Equifax 11,141 369,101 Expeditors International of Washington 18,023 889,615 Fastenal 12,410 b 638,867 FedEx 26,710 2,343,001 Flowserve 4,710 471,000 Fluor 15,470 745,499 16 Common Stocks (continued) Shares Value ($) Industrial (continued) General Dynamics 32,208 2,194,009 General Electric 904,897 14,496,450 Goodrich 10,598 869,778 Honeywell International 65,318 3,077,131 Illinois Tool Works 42,164 1,926,895 Iron Mountain 16,964 369,646 ITT 15,903 750,463 Jacobs Engineering Group 9,989 a 385,675 L-3 Communications Holdings 9,818 708,761 Lockheed Martin 25,178 1,794,940 Masco 30,457 324,672 Norfolk Southern 30,922 1,901,394 Northrop Grumman 24,915 1,574,877 Paccar 30,376 1,557,074 Pall 10,286 438,904 Parker Hannifin 13,687 1,047,740 Pitney Bowes 17,417 b 382,129 Precision Castparts 12,104 1,653,164 Quanta Services 17,846 a,b 350,852 R.R. Donnelley & Sons 18,672 344,498 Raytheon 31,679 1,459,768 Republic Services 25,947 773,480 Robert Half International 12,510 b 339,146 Rockwell Automation 12,327 768,835 Rockwell Collins 13,648 825,840 Roper Industries 8,258 573,353 Ryder System 4,362 190,838 Snap-On 5,307 270,657 Southwest Airlines 63,146 868,889 Stericycle 7,276 a 521,980 Textron 22,844 b 475,612 Tyco International 41,500 1,588,620 Union Pacific 42,126 3,693,608 United Parcel Service, Cl. B 83,846 5,646,190 United Technologies 78,572 5,874,828 TheFund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) W.W. Grainger 5,049 626,227 Waste Management 40,425 b 1,443,981 Information Technology19.0% Adobe Systems 43,838 a 1,234,039 Advanced Micro Devices 47,351 a 347,083 Agilent Technologies 28,688 a 998,342 Akamai Technologies 15,332 a 792,204 Altera 26,119 815,174 Amphenol, Cl. A 14,667 735,257 Analog Devices 25,285 851,346 Apple 77,871 a 23,429,048 Applied Materials 111,567 1,378,968 Autodesk 19,252 a 696,537 Automatic Data Processing 41,665 1,850,759 BMC Software 15,668 a 712,267 Broadcom, Cl. A 37,242 1,517,239 CA 33,780 784,034 Cisco Systems 483,406 a 11,036,159 Citrix Systems 15,804 a 1,012,562 Cognizant Technology Solutions, Cl. A 25,476 a 1,660,780 Computer Sciences 13,029 639,072 Compuware 19,845 a 198,648 Corning 133,138 2,433,763 Dell 143,268 a 2,060,194 eBay 97,628 a 2,910,291 Electronic Arts 26,415 a 418,678 EMC 172,730 a 3,629,057 Fidelity National Information Services 22,246 602,867 First Solar 4,539 a,b 624,930 Fiserv 12,712 a 693,058 FLIR Systems 12,842 a 357,521 Google, Cl. A 21,028 a 12,889,954 Harris 10,888 492,029 Hewlett-Packard 192,028 8,076,698 Intel 471,263 9,458,248 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) International Business Machines 106,791 15,335,188 Intuit 23,964 a 1,150,272 Jabil Circuit 17,391 266,778 JDS Uniphase 19,912 a 209,275 Juniper Networks 43,745 a 1,416,901 KLA-Tencor 14,520 518,654 Lexmark International, Cl. A 7,177 a 272,941 Linear Technology 19,338 b 623,264 LSI 58,832 a 308,280 MasterCard, Cl. A 8,073 1,938,004 McAfee 13,082 a 618,779 MEMC Electronic Materials 20,964 a,b 268,758 Microchip Technology 15,872 b 510,761 Micron Technology 72,266 a 597,640 Microsoft 643,737 17,149,154 Molex 11,845 b 240,454 Monster Worldwide 11,414 a,b 206,137 Motorola 197,395 a 1,608,769 National Semiconductor 20,689 283,439 NetApp 29,700 a 1,581,525 Novell 32,122 a 190,483 Novellus Systems 7,978 a 233,037 NVIDIA 48,106 a 578,715 Oracle 327,665 9,633,351 Paychex 27,291 755,961 QLogic 10,204 a 179,284 QUALCOMM 135,914 6,133,799 Red Hat 16,241 a 686,345 SAIC 24,424 a 379,549 Salesforce.com 9,725 a 1,128,781 SanDisk 19,982 a 750,924 Symantec 66,106 a 1,069,595 Tellabs 31,829 217,074 Teradata 14,354 a 564,973 Teradyne 15,545 a 174,726 Texas Instruments 101,195 2,992,336 TheFund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Total System Services 14,079 219,773 VeriSign 15,323 a 532,474 Visa, Cl. A 41,900 3,275,323 Western Digital 19,359 a 619,875 Western Union 55,540 977,504 Xerox 117,165 1,370,831 Xilinx 21,031 b 563,841 Yahoo! 113,443 a 1,872,944 Materials3.6% Air Products & Chemicals 17,680 1,502,269 Airgas 6,311 447,639 AK Steel Holding 10,364 130,483 Alcoa 87,833 1,153,247 Allegheny Technologies 8,632 b 454,820 Ball 7,755 499,112 Bemis 9,391 298,258 CF Industries Holdings 6,176 756,745 Cliffs Natural Resources 11,418 744,454 Dow Chemical 98,122 3,025,101 E.I. du Pont de Nemours & Co. 76,711 3,626,896 Eastman Chemical 6,054 475,663 Ecolab 19,292 951,481 FMC 6,299 460,457 Freeport-McMoRan Copper & Gold 39,618 3,751,032 International Flavors & Fragrances 6,709 336,523 International Paper 35,977 909,499 MeadWestvaco 15,087 388,189 Monsanto 45,751 2,718,524 Newmont Mining 41,658 2,535,722 Nucor 27,141 1,037,329 Owens-Illinois 14,049 a 393,793 Pactiv 11,101 a 368,331 PPG Industries 13,984 1,072,573 Praxair 26,094 2,383,426 Sealed Air 13,269 307,177 20 Common Stocks (continued) Shares Value ($) Materials (continued) Sherwin-Williams 7,769 566,904 Sigma-Aldrich 10,212 647,645 Titanium Metals 6,773 a,b 133,157 United States Steel 12,028 b 514,678 Vulcan Materials 11,043 b 403,180 Telecommunication Services3.1% American Tower, Cl. A 33,668 a 1,737,605 AT&T 500,166 14,254,731 CenturyLink 25,478 b 1,054,280 Frontier Communications 84,639 743,130 Metropcs Communications 23,183 a 241,335 Qwest Communications International 146,205 964,953 Sprint Nextel 256,842 a 1,058,189 Verizon Communications 239,253 7,768,545 Windstream 39,106 495,082 Utilities3.5% AES 56,388 a 673,272 Allegheny Energy 14,155 328,396 Ameren 20,858 604,465 American Electric Power 40,764 1,526,204 CenterPoint Energy 35,257 583,856 CMS Energy 18,233 335,123 Consolidated Edison 24,287 b 1,207,550 Constellation Energy Group 17,421 526,811 Dominion Resources 49,884 2,167,959 DTE Energy 14,260 666,798 Duke Energy 111,545 2,031,234 Edison International 27,639 1,019,879 Entergy 15,734 1,172,655 Exelon 56,353 2,300,329 FirstEnergy 26,229 b 952,637 Integrys Energy Group 6,418 341,373 NextEra Energy 35,177 1,936,142 Nicor 4,130 196,712 TheFund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) NiSource 23,239 402,267 Northeast Utilities 14,766 461,880 NRG Energy 21,392 a 425,915 ONEOK 9,302 463,426 Pepco Holdings 19,851 382,330 PG & E 33,032 1,579,590 Pinnacle West Capital 9,194 378,425 PPL 39,959 1,074,897 Progress Energy 24,720 1,112,400 Public Service Enterprise Group 42,102 1,362,000 SCANA 10,093 412,198 Sempra Energy 21,024 1,124,364 Southern 70,265 2,660,936 TECO Energy 17,800 b 313,102 Wisconsin Energy 10,069 599,508 Xcel Energy 39,098 932,878 Total Common Stocks (cost $790,031,445) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 12/23/10 (cost $1,294,752) 1,295,000 d Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,028,000) 13,028,000 e 22 Investment of Cash Collateral for Securities Loaned1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $16,799,978) 16,799,978 e Total Investments (cost $821,154,175) 101.7% Liabilities, Less Cash and Receivables (1.7%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2010, the market value of the funds securities on loan was $17,172,616 and the market value of the collateral held by the fund was $17,495,449, consisting of cash collateral of $16,799,978 and U.S. Government and Agency securities valued at $695,471. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 19.0 Materials 3.6 Financial 15.1 Utilities 3.5 Health Care 11.3 Short-Term/ Consumer Staples 10.9 Money Market Investments 3.4 Energy 10.9 Telecommunication Services 3.1 Industrial 10.5 Consumer Discretionary 10.4  Based on net assets. See notes to financial statements. TheFund 23 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long Standard & Poors 500 E-mini 259 15,277,115 December 2010 See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $17,172,616)Note 1(b): Unaffiliated issuers 791,326,197 909,192,676 Affiliated issuers 29,827,978 29,827,978 Cash 344,661 Dividends and interest receivable 1,039,629 Receivable for shares of Capital Stock subscribed 360,705 Receivable for futures variation marginNote 4 4,537 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(a) 155,501 Liability for securities on loanNote 1(b) 16,799,978 Payable for shares of Capital Stock redeemed 319,115 Net Assets ($) Composition of Net Assets ($): Paid-in capital 845,783,687 Accumulated undistributed investment incomenet 5,621,151 Accumulated net realized gain (loss) on investments (46,475,599) Accumulated net unrealized appreciation (depreciation) on investments (including $699,874 net unrealized appreciation on financial futures) 118,566,353 Net Assets ($) Shares Outstanding (150 million shares of $.001 par value Capital Stock authorized) 38,024,713 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. TheFund 25 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends (net of $3,050 foreign taxes withheld at source): Unaffiliated issuers 18,496,059 Affiliated issuers 19,551 Income from securities lendingNote 1(b) 64,384 Interest 2,153 Total Income Expenses: Management feeNote 3(a) 1,804,715 Directors feesNote 3(a) 63,957 Loan commitment feesNote 2 6,197 Interest expenseNote 2 729 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (63,957) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (12,812,393) Net realized gain (loss) on financial futures 2,025,309 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 127,146,287 Net unrealized appreciation (depreciation) on financial futures 854,932 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 16,770,506 18,354,067 Net realized gain (loss) on investments (10,787,084) (34,101,191) Net unrealized appreciation (depreciation) on investments 128,001,219 79,873,064 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (16,695,148) (19,278,995) Net realized gain on investments  (13,785,771) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 194,007,574 214,665,866 Dividends reinvested 13,410,822 28,310,010 Cost of shares redeemed (256,524,610) (285,539,917) a Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 855,312,313 866,815,180 End of Period Undistributed investment incomenet 5,621,151 5,588,327 Capital Share Transactions (Shares): Shares sold 8,503,079 11,558,659 Shares issued for dividends reinvested 591,305 1,532,443 Shares redeemed (11,304,258) (15,801,076) Net Increase (Decrease) in Shares Outstanding a Includes redemption-in-kind amounting to $28,394,584. See notes to financial statements. TheFund 27 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 21.26 20.18 32.30 28.73 25.18 Investment Operations: Investment incomenet a .43 .44 .56 .55 .47 Net realized and unrealized gain (loss) on investments 3.02 1.42 (12.08) 3.54 3.54 Total from Investment Operations 3.45 1.86 (11.52) 4.09 4.01 Distributions: Dividends from investment incomenet (.42) (.46) (.60) (.52) (.46) Dividends from net realized gain on investments  (.32)    Total Distributions (.42) (.78) (.60) (.52) (.46) Net asset value, end of period 24.29 21.26 20.18 32.30 28.73 Total Return (%) 16.39 9.84 (36.23) 14.41 16.13 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .21 .21 .21 .21 .20 Ratio of net expenses to average net assets .20 .20 .20 .20 .20 Ratio of net investment income to average net assets 1.85 2.38 2.07 1.82 1.77 Portfolio Turnover Rate 7.64 4.99 4.84 8.00 5.12 Net Assets, end of period ($ x 1,000) 923,496 855,312 866,815 1,664,428 1,455,487 a Based on average shares outstanding at each month end. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus BASIC S&P 500 Stock Index Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series including the fund. The funds investment objective is to match the total return of the Standard & Poors 500 Composite Stock Price Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for TheFund 29 NOTES TO FINANCIAL STATEMENTS (continued) valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 30 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  907,897,938   Mutual Funds 29,827,978   U.S. Treasury  1,294,738  Other Financial Instruments: Futures  699,874    See Statement of Investments for industry classification.  Amount shown represents unrealized appreciation at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements TheFund 31 NOTES TO FINANCIAL STATEMENTS (continued) as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of 32 rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2010, The Bank of New York Mellon earned $14,022 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 19,410,000 154,601,000 160,983,000 13,028,000 1.4 Dreyfus Institutional Cash Advantage Fund 46,833,971 145,488,798 175,522,791 16,799,978 1.8 Total 300,089,798 336,505,791 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. TheFund 33 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $5,464,499, accumulated capital losses $24,029,062 and unrealized appreciation $96,276,468. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, $17,732,628 of the carryover expires in fiscal 2017 and $6,296,434 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $16,695,148 and $19,284,228 and long term capital gains $0 and $13,780,538, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, the fund decreased accumulated undistributed investment-net by $42,534, increased accumulated net realized gain (loss) on investments by $42,585 and decreased paid-in-capital by $51. Net assets and net asset value per share were not affected by this reclassification. 34 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2010, was approximately $50,400 with a related weighted average annualized interest rate of 1.44%. NOTE 3Investment Management Fee And Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third and/or affiliated parties to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .20% of the value of the funds average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, commitment fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of fees and expenses of the non-interested Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company, The TheFund 35 NOTES TO FINANCIAL STATEMENTS (continued) Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Companys portion of these fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to the Manager, are in fact paid directly by the Manager to the non-interested Directors. 36 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $155,501. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2010, amounted to $67,002,087 and $106,384,691, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following summarizes the average market value and percentage of average net assets of derivatives outstanding for the period ended October 31, 2010: Value ($) Average Net Assets (%) Equity futures contracts 16,069,401 1.78 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents TheFund 37 NOTES TO FINANCIAL STATEMENTS (continued) a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. At October 31, 2010, the cost of investments for federal income tax purposes was $842,744,186; accordingly, accumulated net unrealized appreciation on investments was $96,276,468, consisting of $255,003,591 gross unrealized appreciation and $158,727,123 gross unrealized depreciation. 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus BASIC S&P 500 Stock Index Fund, a series of The Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus BASIC S&P 500 Stock Index Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 TheFund 39 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund designates the maximum amount allowable, but not less than $15,762,790 as ordinary income dividends paid during the year ended October 31, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code.Also, the fund designates the maximum amount allowable but not less than 98.97% of ordinary income dividends paid during the year ended October 31, 2010 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 40 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. TheFund 43 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 44 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. TheFund 45 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Board Members Information 25 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Reserves The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus U.S.Treasury Reserves, covering the 12-month period from November 1, 2009, through October 31, 2010. Uncertainty regarding the breadth and strength of the U.S. and global economic recoveries intensified at times over the past year. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets. While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity. The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. We do not expect to see a double-dip recession, thanks in part to record low short-term interest rates and quantitative easing measures by the Federal Reserve Board (the Fed). Indeed, with inflationary pressures currently negligible, we do not expect the Fed to raise short-term interest rates anytime soon, and money market yields seem likely to stay near historical lows.We currently believe that there may be opportunities in the equity and bond markets, stemming from improved valuations, healthy corporate balance sheets, better-than-expected earnings and higher-yielding alternatives for those willing to assume a higher level of risk tolerance. But are these investments right for you? Talk with your financial advisor, who is best suited to discuss the appropriateness of such investments given your individual profile and to evaluate your portfolio to help determine whether your liquid asset allocations are appropriate given todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus U.S. Treasury Reserves Investor shares produced a yield of 0.00%, and Class R shares produced a yield of 0.00%. Taking into account the effects of compounding, the funds Investor shares and Class R shares also produced effective yields of 0.00% and 0.00%, respectively. 1 The Funds Investment Approach The fund seeks a high level of current income consistent with stability of principal.As a U.S.Treasury money market fund, we attempt to provide shareholders with an investment vehicle that is made up of Treasury bills and notes with remaining maturities of 13 months or less issued by the U.S. government, as well as repurchase agreements with securities dealers, which are backed by U.S.Treasuries.To pursue its goal, the fund invests exclusively in direct obligations of the U.S. Treasury and in repurchase agreements secured by these obligations. Monetary Policy Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery fueled, in part, by an overnight federal funds rate that has remained unchanged since December 2008 in a historically low range between 0.00% and 0.25%. Indeed, the economic recovery appeared to remain on track as reflected by an annualized U.S. GDP growth rate of 5.0% during the fourth quarter of 2009. While economic expansion in the first quarter moderated to a 3.7% annualized rate, it was encouraging news nonetheless for investors eager to see an end to the recession. In fact, job creation began to improve during the first quarter after many months of losses. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Investors were further cheered in May, when 431,000 additional new jobs were created, although most were temporary government workers hired for the 2010 Census. However, the economic outlook soon took a turn for the worse when a sovereign debt crisis in Europe rattled investors, sparking heightened volatility in stock and bond markets. Indeed, U.S. industrial production appeared to moderate in June, and private-sector job growth proved more anemic than many analysts expected. U.S. GDP moderated to an annualized 1.7% rate during the second quarter, appearing to confirm renewed economic concerns. Yet, in July, industrial production posted a relatively robust 1.0% gain after Junes mild setback, and the manufacturing and service sectors of the U.S. economy expanded for the twelfth and seventh consecutive months, respectively. On the other hand, total nonfarm payroll employment fell by 131,000 jobs in July, reflecting the end of temporary census hiring. In August, sales of new homes fell to a 47-year low, while purchases of existing homes plummeted to a 15-year low. The unemployment rate rose to 9.6%, as only 67,000 jobs were created in the private sector during August. In September, the National Bureau of Economic Research announced that the recession had ended in June 2009, but the ensuing recovery has been the slowest since World War II. Economic data released in September appeared to support the consensus view that economic recovery, while intact, remained uncertain; manufacturing activity continued to increase, but employment and housing data showed few, if any, signs of improvement. The U.S. Department of Commerce later estimated that U.S. GDP grew at a 2.5% annualized rate in the third quarter of 2010. In response to the sluggish rebound, the Federal Reserve Board (the Fed) indicated in September that it would embark on a second round of quantitative easing of monetary policy by purchasing $600 million of U.S. Treasury securities. This move, which the Fed intends to begin implementing in November, is designed to fight deflationary forces and encourage lending by injecting more cash into the financial system. 4 Indeed, October brought better economic news. The private sector added 159,000 jobs during the month, with much of the gain coming from the services sector.The manufacturing sector also expanded, as new orders hit their highest level since May. However, housing markets continued to disappoint when issues regarding the banking industrys foreclosure process muddied an already murky outlook for home values. An Unwavering Focus on Liquidity The economys developments had relatively little impact on the money markets.The low federal funds rate kept yields of U.S.Treasury bills near zero percent, and the yield curve remained very flat. Therefore, we maintained the funds weighted average maturity in a range that was roughly in line with industry averages. Although the economic recovery may be gathering momentum, inflationary pressures have remained negligible. The subpar recovery has convinced many analysts that a shift to higher short-term interest rates is unlikely anytime soon. Therefore, we intend to maintain the funds focus on liquidity. November 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, yields of the funds Class R shares and Investor shares would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S.Treasury Reserves from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Investor Shares Class R Shares Expenses paid per $1,000  $ 1.06 $ 1.06 Ending value (after expenses) $1,000.00 $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Investor Shares Class R Shares Expenses paid per $1,000  $ 1.07 $ 1.07 Ending value (after expenses) $1,024.15 $1,024.15  Expenses are equal to the funds annualized expense ratio of .21% for Investor shares and .21% for Class R shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 Annualized Yield on Date of Principal U.S. Treasury Bills15.9% Purchase (%) Amount ($) Value ($) 11/26/10 0.16 25,000,000 24,997,309 2/24/11 0.19 25,000,000 24,985,226 Total U.S. Treasury Bills (cost $49,982,535) U.S. Treasury Notes27.3% 11/1/10 0.31 25,000,000 25,000,000 12/31/10 0.24 25,000,000 25,025,493 5/2/11 0.12 25,000,000 25,574,159 9/30/11 0.27 10,000,000 10,066,307 Total U.S. Treasury Notes (cost $85,665,959) Repurchase Agreements56.5% Citigroup Global Markets Holdings Inc. dated 10/29/10, due 11/1/10 in the amount of $50,000,917 (fully collateralized by $46,634,600 U.S. Treasury Notes, 2.25%-3.25%, due 1/31/15-12/31/16, value $51,000,071) 0.22 50,000,000 50,000,000 Goldman, Sachs & Co. dated 10/29/10, due 11/1/10 in the amount of $22,000,220 (fully collateralized by $18,754,800 U.S. Treasury Notes, 4.88%, due 8/15/16, value $22,440,033) 0.12 22,000,000 22,000,000 JPMorgan Chase & Co. dated 10/29/10, due 11/1/10 in the amount of $55,000,871 (fully collateralized by $51,380,000 U.S. Treasury Notes, 3.25%, due 3/31/17, value $56,105,380) 0.19 55,000,000 55,000,000 TheFund 7 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) RBS Securities, Inc. dated 10/29/10, due 11/1/10 in the amount of $50,000,917 (fully collateralized by $47,240,000 U.S. Treasury Notes, 3%, due 2/28/17, value $51,003,113) 0.22 50,000,000 50,000,000 Total Repurchase Agreements (cost $177,000,000) Total Investments (cost $312,648,494) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) Repurchase Agreements 56.5 U.S. Treasury Bills 15.9 U.S. Treasury Notes 27.3  Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including Repurchase Agreements of $177,000,000)Note 1(b) 312,648,494 312,648,494 Cash 1,335,087 Interest receivable 882,300 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 54,821 Payable for shares of Capital Stock redeemed 1,201,109 Dividend payable 10 Net Assets ($) Composition of Net Assets ($): Paid-in capital 313,608,761 Accumulated net realized gain (loss) on investments 1,180 Net Assets ($) Net Asset Value Per Share Investor Shares Class R Shares Net Assets ($) 116,980,469 196,629,472 Shares Outstanding 116,980,135 196,628,626 Net Asset Value Per Share ($) See notes to financial statements. TheFund 9 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 1,974,705 Distribution fees (Investor Shares)Note 2(b) 227,741 Directors feesNote 2(a) 21,726 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (1,354,562) LessDirectors fees reimbursed by the ManagerNote 2(a) (21,726) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 142 70,734 Net realized gain (loss) on investments 1,180  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Investor Shares (39) (9,974) Class R Shares (103) (60,760) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Investor Shares 85,064,685 182,079,095 Class R Shares 404,688,036 744,086,900 Dividends reinvested: Investor Shares 39 9,200 Class R Shares 6 2,733 Cost of shares redeemed: Investor Shares (93,905,198) (211,090,213) Class R Shares (608,213,306) (846,020,885) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 525,974,499 656,907,669 End of Period See notes to financial statements. TheFund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Investor Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .016 .043 .039 Distributions: Dividends from investment incomenet (.000) a (.000) a (.016) (.043) (.039) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .01 1.62 4.41 3.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .73 .72 .71 .70 Ratio of net expenses to average net assets .21 .39 .68 .70 .70 Ratio of net investment income to average net assets .00 b .01 1.51 4.31 3.89 Net Assets, end of period ($ x 1,000) 116,980 125,821 154,823 108,151 93,091 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 12 Year Ended October 31, Class R Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .018 .045 .041 Distributions: Dividends from investment incomenet (.000) a (.000) a (.018) (.045) (.041) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .01 1.81 4.62 4.17 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .53 .52 .51 .50 Ratio of net expenses to average net assets .21 .38 .49 .50 .50 Ratio of net investment income to average net assets .00 b .01 1.35 4.40 4.05 Net Assets, end of period ($ x 1,000) 196,629 400,154 502,085 63,941 17,640 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. TheFund 13 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus U.S. Treasury Reserves (the fund) is a separate diversified series ofThe Dreyfus/Laurel Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series including the fund.The funds investment objective is to seek a high level of current income consistent with stability of principal. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue 1 billion shares of $.001 par value Capital Stock in each of the following classes of shares: Investor and Class R. Investor shares are sold primarily to retail investors and bear a distribution fee. Class R shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus) acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution fee. Each class of shares has identical rights and privileges, except with respect to the distribution fee and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do 14 so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities of sufficient credit quality are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. TheFund 15 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($) Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 312,648,494 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. 16 The fund may engage in repurchase agreement transactions. Under the terms of a typical repurchase agreement, the fund, through its custodian and sub-custodian, takes possession of an underlying debt obligation subject to an obligation of the seller to repurchase, and the fund to resell, the obligation at an agreed-upon price and time, thereby determining the yield during the funds holding period.This arrangement results in a fixed rate of return that is not subject to market fluctuations during the funds holding period.The value of the collateral is at least equal, at all times, to the total amount of the repurchase obligation, including interest. In the event of a counterparty default, the fund has the right to use the collateral to offset losses incurred. There is potential loss to the fund in the event the fund is delayed or prevented from exercising its rights to dispose of the collateral securities, including the risk of a possible decline in the value of the underlying securities during the period while the fund seeks to assert its rights.The Manager, acting under the supervision of the Board of Directors, reviews the value of the collateral and the creditworthiness of those banks and dealers with which the fund enters into repurchase agreements to evaluate potential risks. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. TheFund 17 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were all ordinary income. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .50% of the value of the funds average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, Rule 12b-1 distribution fees, service fees and expenses, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of fees and expenses of the non-interested 18 Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company, The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Companys portion of these fees and expenses are charged and allocated to each series based on net assets. TheFund 19 NOTES TO FINANCIAL STATEMENTS (continued) Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to the Manager, are in fact paid directly by the Manager to the non-interested Directors. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $552,907 for Investor shares and $801,655 for Class R shares during the period ended October 31, 2010. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% (currently limited by the Companys Board of Directors to .20%) of the value of the average daily net assets attributable to its Investor shares to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Investor shares. During the period ended October 31, 2010, Investor shares were charged $227,741 pursuant to the Plan. Under its terms, the Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $136,135 and Rule 12b-1 distribution plan fees $19,906, which are offset against an expense reimbursement currently in effect in the amount of $101,220. 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus U.S. Treasury Reserves, a series of The Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus U.S.Treasury Reserves as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 TheFund 21 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than 100% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. 22 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. TheFund 25 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 26 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. TheFund 27 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Small Cap Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Small Cap Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Small Cap Funds Class A shares produced a total return of 23.97%, Class B shares returned 23.04%, Class C shares returned 23.15% and Class I shares returned 24.37%. 1 In comparison, the funds benchmark, the Russell 2000 Index (the Index), produced a total return of 26.58%, and the funds previous benchmark, the Russell 2000 Value Index, returned 24.43% for the same period. 2 Stock markets proved volatile, but the Index ended the reporting period with substantial gains as the U.S. economy continued to emerge from recession.The funds returns lagged its benchmark, primarily due to relative weakness in the consumer discretionary and energy sectors during the first few months of the reporting period. Following a thorough investment review by the new portfolio management team in February, the funds holdings were substantially repositioned. Effective February 12, 2010, David A. Daglio became the funds primary portfolio manager, the funds name was changed to Dreyfus Small Cap Fund, and the Russell 2000 Index became the funds primary benchmark. Effective April 30, 2010, the fund also changed an investment policy and the funds market capitalization range. Effective November 30, 2010, the fund closed to new investors, with certain exceptions. The Funds Investment Approach The fund seeks capital appreciation. To pursue this goal, the fund normally invests at least 80% of its assets in stocks of small-cap companies within the market capitalization range of the Russell 2000 at the time of purchase.We select stocks using a disciplined, bottom-up investment process that relies on proprietary fundamental research. Elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger.The funds sector weightings and risk characteristics are a result of this bottom-up process and may vary from those of the benchmark at any given time. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks Buoyed by Gradual Economic Improvement The U.S. economy grew modestly throughout the reporting period, fueling a stock market rally that persisted into April 2010.As is often the case in the wake of a recession, small-cap stocks outperformed their large-cap counterparts during the markets advance. However, market conditions subsequently became more volatile when a number of global and domestic economic concerns intensified. After generally declining over the spring and summer, stocks rallied in the fall in anticipation of new monetary stimulus from the Federal Reserve Board. Relative Performance Improved Under New Team While the fund participated in the markets rise from the start of the reporting period through February 2010, performance modestly trailed that of the Index, primarily due to relative weakness in the consumer discretionary and energy sectors. After the current management team took the reins in February, relative performance improved, enabling the fund to make up much of the ground it lost earlier to its benchmark. The most prominent gains in relative performance after February 2010 came in the consumer discretionary sector. Retailers led the way, as Saks,AnnTaylor Stores and OfficeMax delivered higher same store sales and earnings. Media holdings, such as The Interpublic Group of Cos. and CBS Corp., saw an upturn in advertising revenues. Restaurant franchisers, such as AFC Enterprises and Brinker International, experienced a moderate increase in business as they focused on providing quick service and consumer-friendly prices.Automobile parts makers, such as Dana Holding and Modine Manufacturing, rose as automobile sales and industrial activity recovered. The economic recovery also bolstered results from the industrial sector. Top performers included several vehicle component makers, including ArvinMeritor and WABCO Holdings . Airlines, such as United Continental Holdings and US Airways Group, benefited from increasing air traffic and an improved pricing environment. Notably strong performers in other sectors included two health care acquisition targets, Abraxis BioScience and King Pharmaceuticals, as well as specialty pharmaceutical developer Pain Therapeutics.Two technology holdings, Rovi andVishay Intertechnology, also posted strong gains. Although the fund experienced relatively few disappointments after February 2010, most were concentrated in the capital markets area of the 4 financials sector. In particular, FBR Capital Markets,TradeStation Group and Janus Capital Group were hurt by short-term financial market uncer-tainties.The funds lack of exposure to richly valued metals-and-mining stocks in the materials sector also detracted from relative performance. Positioned for Moderate but Sustained Recovery Although economic uncertainties remain, we believe that recently strong levels of corporate profitability point toward continued, albeit mild, recovery. We have positioned the fund to benefit from this environment through overweighted exposure to attractively valued consumer discretionary and industrial stocks with stronger than expected fundamentals.Although we have continued to seek opportunities in the health care and technology sectors, the fund currently holds mildly underweighted exposure to both areas. The fund also holds relatively few materials stocks and real estate investment trusts in the financials sector, where valuations appear stretched. November 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Small companies carry additional risks because their earnings and revenues tend to be less predictable and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2011. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index. The Russell 3000 Index is composed of the 3,000 largest U. S. companies based on total market capitalization. The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. TheFund 5  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class B, Class C and Class I shares of Dreyfus Small Cap Fund on 10/31/00 to a $10,000 investment made in the Russell 2000 Value Index and the Russell 2000 Index on that date.All dividends and capital gain distributions are reinvested. Effective 2/12/2010, Dreyfus Small Cap Value Fund changed its name to Dreyfus Small Cap Fund. On this same date, the fund changed its benchmark from the Russell 2000 Value Index to the Russell 2000 Index. In future annual reports, the funds performance will no longer be compared to the Russell 2000 Value Index because the Russell 2000 Index is more reflective of the funds portfolio investment profile. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/10 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 16.85% 3.04% 5.73% without sales charge 23.97% 1.89% 6.36% Class B shares with applicable redemption charge  19.04% 2.91% 5.90% without redemption 23.04% 2.63% 5.90% Class C shares with applicable redemption charge  22.15% 2.62% 5.57% without redemption 23.15% 2.62% 5.57% Class I shares 24.37% 1.65% 6.64% Russell 2000 Value Index 24.43% 2.02% 8.16% Russell 2000 Index 26.58% 3.07% 4.89% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. TheFund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Small Cap Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.48 $ 10.19 $ 10.19 $ 5.23 Ending value (after expenses) $976.10 $972.60 $972.60 $977.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.61 $ 10.41 $ 10.41 $ 5.35 Ending value (after expenses) $1,018.65 $1,014.87 $1,014.87 $1,019.91  Expenses are equal to the funds annualized expense ratio of 1.30% for Class A, 2.05% for Class B, 2.05% for Class C and 1.05% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks97.4% Shares Value ($) Consumer Discretionary26.3% American Axle & Manufacturing Holdings 94,350 a 869,907 AnnTaylor Stores 16,410 a,b 382,353 ArvinMeritor 91,250 a,b 1,512,925 Bebe Stores 87,250 572,360 Belo, Cl. A 171,120 a 990,785 CBS, Cl. B 32,560 551,241 CDI 20,940 300,070 Dana Holding 82,230 a 1,163,554 Furniture Brands International 117,510 a 588,725 Group 1 Automotive 41,880 a,b 1,476,689 HNI 13,170 324,772 ICF International 22,710 a 581,830 Interpublic Group of Cos. 109,020 a 1,128,357 Kelly Services, Cl. A 19,100 a 283,635 Liz Claiborne 235,051 a,b 1,438,512 Meritage Homes 34,630 a 634,075 Modine Manufacturing 59,480 a 804,170 Mohawk Industries 7,160 a 410,554 OfficeMax 53,750 a 951,375 Saks 127,780 a,b 1,423,469 ScanSource 53,170 a 1,591,910 SFN Group 39,450 a 299,031 Steelcase, Cl. A 81,090 681,967 Tower International 42,030 b 540,085 Vera Bradley 2,640 72,204 Wright Express 20,720 a 781,351 TheFund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Staples4.7% AFC Enterprises 14,700 a 186,837 B&G Foods 46,740 572,565 Brinker International 49,510 917,915 Dole Food Company 78,510 b 723,862 Nash Finch 29,490 1,235,631 Energy7.9% Comstock Resources 35,120 a 784,932 Gulfport Energy 29,970 a 499,300 Helix Energy Solutions Group 104,890 a 1,331,054 Matrix Service 31,370 a 284,840 PNM Resources 123,970 b 1,461,606 Resolute Energy 78,650 a,b 944,587 SandRidge Energy 140,390 a 767,933 Financial10.1% Chimera Investment 224,260 c 919,466 FBR Capital Markets 213,030 a 754,126 First Midwest Bancorp 5,540 59,333 Glacier Bancorp 22,420 291,460 Janus Capital Group 4,260 44,986 Jones Lang LaSalle 4,460 348,148 PacWest Bancorp 35,040 610,747 Popular 138,350 a 377,696 Portfolio Recovery Associates 19,760 a,b 1,324,908 PrivateBancorp 77,350 911,957 Starwood Property Trust 38,160 771,214 TradeStation Group 102,260 a 561,407 Waddell & Reed Financial, Cl. A 11,840 344,189 Wilmington Trust 67,350 b 478,858 10 Common Stocks (continued) Shares Value ($) Health Care9.3% Align Technology 44,220 a 753,067 Celgene 1 a 33 Celgene (Rights) 43,960 a 213,206 Emergent BioSolutions 100,600 a 1,817,842 Hanger Orthopedic Group 60,770 a 1,137,614 King Pharmaceuticals 135,800 a 1,920,212 Onyx Pharmaceuticals 20,830 a 558,869 Pain Therapeutics 103,730 a,b 796,646 Industrial16.2% Altra Holdings 54,160 a 801,568 Babcock and Wilcox 17,280 a 394,330 Columbus McKinnon 48,160 a 845,690 Con-way 44,930 b 1,483,139 Forrester Research 18,690 a 618,078 Granite Construction 32,210 778,838 Kaman 27,890 751,636 Lennox International 22,770 933,798 Myers Industries 48,190 425,518 Saia 33,550 a 485,804 Simpson Manufacturing 51,650 1,372,857 Sterling Construction 35,640 a 434,808 United Continential Holdings 14,890 a 432,405 US Airways Group 35,010 a,b 412,768 UTi Worldwide 69,190 1,329,832 WESCO International 23,880 a 1,022,542 Information Technology17.1% Blue Nile 20,540 a,b 875,004 Cadence Design Systems 91,770 a 777,292 Cypress Semiconductor 36,200 a 510,420 TheFund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) DealerTrack Holdings 92,730 a 1,791,544 Encore Wire 27,116 562,928 JDS Uniphase 46,470 a 488,400 MICROS Systems 31,290 a 1,420,253 Microsemi 70,360 a 1,407,200 Omnicell 61,190 a 854,824 Quest Software 21,100 a 552,187 Rovi 20,320 a 1,029,208 Sykes Enterprises 58,970 a 979,492 Take-Two Interactive Software 43,120 a 459,659 Terremark Worldwide 23,960 a,b 239,360 Vishay Intertechnology 64,610 a 730,093 Vishay Precision Group 11,521 a 195,857 Websense 17,110 a 344,253 Telecommunications3.1% Cbeyond 37,740 a,b 511,377 General Communication, Cl. A 50,040 a 522,918 GeoEye 14,140 a 625,978 PAETEC Holding 182,880 a 771,754 Utilities2.7% Great Plains Energy 48,110 915,533 Portland General Electric 55,875 1,167,788 Total Common Stocks (cost $71,223,710) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,552,000) 1,552,000 d 12 Investment of Cash Collateral for Securities Loaned12.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $9,490,984) 9,490,984 d Total Investments (cost $82,266,694) 111.7% Liabilities, Less Cash and Receivables (11.7%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2010, the market value of the funds securities on loan was $9,256,964 and the market value of the collateral held by the fund was $9,518,048, consisting of cash collateral of $9,490,984 and U.S. Government and agency securities valued at $27,065. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Discretionary 26.3 Energy 7.9 Information Technology 17.1 Consumer Staples 4.7 Industrial 16.2 Telecommunications 3.1 Money Market Investments 14.3 Utilities 2.7 Financial 10.1 Health Care 9.3  Based on net assets. See notes to financial statements. TheFund 13 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $9,256,964)Note 1(b): Unaffiliated issuers 71,223,710 75,319,885 Affiliated issuers 11,042,984 11,042,984 Cash 41,384 Receivable for investment securities sold 1,176,358 Receivable for shares of Capital Stock subscribed 92,013 Dividends and interest receivable 28,124 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 86,492 Liability for securities on loanNote 1(b) 9,490,984 Payable for investment securities purchased 391,843 Payable for shares of Capital Stock redeemed 387,172 Net Assets ($) Composition of Net Assets ($): Paid-in capital 216,246,134 Accumulated undistributed investment incomenet 419 Accumulated net realized gain (loss) on investments (142,998,471) Accumulated net unrealized appreciation (depreciation) on investments 4,096,175 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 49,285,354 2,501,241 8,108,448 17,449,214 Shares Outstanding 3,440,984 190,523 617,086 1,197,437 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,023,053 Affiliated issuers 852 Income from securities lendingNote 1(b) 70,668 Total Income Expenses: Management feeNote 3(a) 976,032 Distribution and service plan feesNote 3(b) 228,446 Directors feesNote 3(a) 5,357 Interest expenseNote 2 2,333 Loan commitment feesNote 2 654 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (145,128) LessDirectors fees reimbursed by the ManagerNote 3(a) (5,357) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 5,480,673 Net unrealized appreciation (depreciation) on investments 10,144,251 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 a Operations ($): Investment incomenet 32,236 1,271,735 Net realized gain (loss) on investments 5,480,673 (65,845,850) Net unrealized appreciation (depreciation) on investments 10,144,251 50,618,548 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (362,526) (678,258) Class B Shares (6,994)  Class C Shares (23,863)  Class I Shares (297,922) (853,987) Class T Shares  (67,323) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 25,919,643 22,057,069 Class B Shares 3,754 57,143 Class C Shares 634,667 576,407 Class I Shares 5,898,069 11,382,546 Class T Shares  738,218 Dividends reinvested: Class A Shares 278,585 546,000 Class B Shares 4,818  Class C Shares 14,047  Class I Shares 280,775 762,630 Class T Shares  51,431 Cost of shares redeemed: Class A Shares (27,433,035) (52,783,012) Class B Shares (2,266,857) (2,080,954) Class C Shares (2,341,075) (3,502,655) Class I Shares (17,704,190) (48,785,006) Class T Shares  (7,802,562) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 79,089,201 173,427,081 End of Period Undistributed investment incomenet 419 519,530 16 Year Ended October 31, 2010 2009 a Capital Share Transactions: Class A b,c Shares sold 1,859,502 2,210,887 Shares issued for dividends reinvested 22,705 51,901 Shares redeemed (2,056,006) (5,086,317) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 333 5,937 Shares issued for dividends reinvested 425  Shares redeemed (190,870) (221,698) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 52,415 58,888 Shares issued for dividends reinvested 1,240  Shares redeemed (197,327) (376,695) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 440,887 1,114,374 Shares issued for dividends reinvested 22,552 71,407 Shares redeemed (1,354,228) (4,631,678) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  73,618 Shares issued for dividends reinvested  5,008 Shares redeemed  (830,091) Net Increase (Decrease) in Shares Outstanding  a Effective as of close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended October 31, 2010, 36,376 Class B shares representing $431,310 were automatically converted to 33,442 Class A shares and during the period ended October 31, 2009, 42,287 Class B shares representing $399,611 were automatically converted to 38,886 Class A shares. c On the close of business on February 4, 2009, 478,907 Class T shares representing $4,444,262 were converted to 467,817 Class A shares. See notes to financial statements. TheFund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.65 12.09 22.34 23.55 21.49 Investment Operations: Investment incomenet a .01 .12 .06 .06 .06 Net realized and unrealized gain (loss) on investments 2.77 (.44) (7.11) .72 2.70 Total from Investment Operations 2.78 (.32) (7.05) .78 2.76 Distributions: Dividends from investment incomenet (.11) (.12)  (.02)  Dividends from net realized gain on investments   (3.20) (1.97) (.70) Total Distributions (.11) (.12) (3.20) (1.99) (.70) Net asset value, end of period 14.32 11.65 12.09 22.34 23.55 Total Return (%) b 23.97 (2.56) (35.70) 3.42 13.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.50 1.51 1.51 1.50 1.50 Ratio of net expenses to average net assets 1.32 1.36 1.36 1.42 1.50 Ratio of net investment income to average net assets .05 1.14 .34 .27 .27 Portfolio Turnover Rate 206.27 97.34 78.10 66.35 89.62 Net Assets, end of period ($ x 1,000) 49,285 42,115 77,814 223,590 398,035 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 18 Year Ended October 31, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.69 11.05 20.86 22.25 20.50 Investment Operations: Investment income (loss)net a (.07) .04 (.06) (.10) (.10) Net realized and unrealized gain (loss) on investments 2.53 (.40) (6.55) .68 2.55 Total from Investment Operations 2.46 (.36) (6.61) .58 2.45 Distributions: Dividends from investment incomenet (.02)     Dividends from net realized gain on investments   (3.20) (1.97) (.70) Total Distributions (.02)  (3.20) (1.97) (.70) Net asset value, end of period 13.13 10.69 11.05 20.86 22.25 Total Return (%) b 23.04 (3.26) (36.20) 2.65 12.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.26 2.26 2.26 2.25 2.25 Ratio of net expenses to average net assets 2.07 2.11 2.11 2.17 2.25 Ratio of net investment income (loss) to average net assets (.61) .38 (.42) (.46) (.48) Portfolio Turnover Rate 206.27 97.34 78.10 66.35 89.62 Net Assets, end of period ($ x 1,000) 2,501 4,068 6,589 18,876 25,767 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. TheFund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.71 11.07 20.89 22.28 20.52 Investment Operations: Investment income (loss)net a (.08) .03 (.06) (.10) (.10) Net realized and unrealized gain (loss) on investments 2.54 (.39) (6.56) .68 2.56 Total from Investment Operations 2.46 (.36) (6.62) .58 2.46 Distributions: Dividends from investment incomenet (.03)     Dividends from net realized gain on investments   (3.20) (1.97) (.70) Total Distributions (.03)  (3.20) (1.97) (.70) Net asset value, end of period 13.14 10.71 11.07 20.89 22.28 Total Return (%) b 23.15 (3.34) (36.19) 2.65 12.32 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.25 2.26 2.26 2.25 2.25 Ratio of net expenses to average net assets 2.07 2.11 2.11 2.17 2.25 Ratio of net investment income (loss) to average net assets (.66) .37 (.43) (.48) (.48) Portfolio Turnover Rate 206.27 97.34 78.10 66.35 89.62 Net Assets, end of period ($ x 1,000) 8,108 8,145 11,935 34,161 53,520 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 20 Year Ended October 31, Class I Shares 2010 2009 2008 2007 a 2006 Per Share Data ($): Net asset value, beginning of period 11.86 12.33 22.72 23.92 21.77 Investment Operations: Investment incomenet b .05 .15 .11 .13 .12 Net realized and unrealized gain (loss) on investments 2.80 (.45) (7.26) .72 2.73 Total from Investment Operations 2.85 (.30) (7.15) .85 2.85 Distributions: Dividends from investment incomenet (.14) (.17) (.04) (.08)  Dividends from net realized gain on investments   (3.20) (1.97) (.70) Total Distributions (.14) (.17) (3.24) (2.05) (.70) Net asset value, end of period 14.57 11.86 12.33 22.72 23.92 Total Return (%) 24.37 (2.34) (35.57) 3.68 13.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.25 1.26 1.26 1.25 1.25 Ratio of net expenses to average net assets 1.07 1.11 1.11 1.16 1.25 Ratio of net investment income to average net assets .40 1.48 .62 .57 .53 Portfolio Turnover Rate 206.27 97.34 78.10 66.35 89.62 Net Assets, end of period ($ x 1,000) 17,449 24,761 68,233 263,262 255,151 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. See notes to financial statements. TheFund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Small Cap Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The funds investment objective is to seek capital appreciation.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the Board of Directors held on February 9, 2010, the Board approved, effective February 12, 2010, a proposal to change the name of the fund from Dreyfus Small Cap Value Fund to Dreyfus Small Cap Fund. On July 29, 2010, the funds Board of Directors approved, effective November 30, 2010 to close the fund to new investors. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue 600 million shares of $.001 par value shares of Capital Stock.The fund currently offers four classes of shares: Class A (300 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A, Class B and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front end sales charge, while Class B and Class C are subject to a contingent deferred sales charge (CDSC). Class B shares automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class I shares are sold primarily to bank 22 trust departments and other financial services providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates) acting on behalf of customers having a qualified or investment account or relationship at such institution, and bear no distribution or service fee. Class I shares are offered without a front-end sales charge or CDSC. Each class of shares has identical rights and privileges, except with respect to distribution and service fees and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. TheFund 23 NOTES TO FINANCIAL STATEMENTS (continued) Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 24 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  73,612,357   Equity Securities Foreign  1,707,528   Mutual Funds 11,042,984    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as TheFund 25 NOTES TO FINANCIAL STATEMENTS (continued) well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the 26 period ended October 31, 2010, The Bank of New York Mellon earned $30,286 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 280,000 33,133,000 31,861,000 1,552,000 2.0 Dreyfus Institutional Cash Advantage Plus Fund 18,045,143 80,008,885 88,563,044 9,490,984 12.3 Total 113,141,885 120,424,044 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the TheFund 27 NOTES TO FINANCIAL STATEMENTS (continued) best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $142,947,337 and unrealized appreciation $4,045,460. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, $76,700,778 of the carryover expires in fiscal 2016 and $66,246,559 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $691,305 and $1,599,568, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts and distributions in excess of taxable income, the fund increased accumulated undistributed investment income-net by $139,958, increased accumulated net realized gain (loss) on investments by $105,275 and decreased paid-in capital by $245,233. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 28 Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2010 was approximately $164,400, with a related weighted average annualized interest rate of 1.42%. NOTE 3Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to an investment management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of 1.25% of the value of the funds average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage fees, taxes, interest, commitment fees, Rule 12b-1 distribution fees and expenses, service fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of fees and expenses of the non-interested Directors (including counsel fees). Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company,The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with TheFund 29 NOTES TO FINANCIAL STATEMENTS (continued) a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Companys portion of these fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by the Company directly to the non-interested Directors, that would be applied to offset a portion of the management fee payable to the Manager, are in fact paid directly by the Manager to the non-interested Directors. The Manager had agreed from November 1, 2009 through February 10, 2010, to waive receipt of a portion of the funds management fee, in the amount of .15% of the value of the funds average daily net assets.The 30 Manager has currently agreed from February 11, 2010 through March 1, 2011 to waive receipt of a portion of the funds management fee, in the amount of .20% of the value of the funds average daily net assets. The reduction in management fee, pursuant to the undertaking, amounted to $145,128 during the period ended October 31, 2010. During the period ended October 31, 2010, the Distributor retained $4,057 from commissions earned on sales of funds Class A shares and $16,066 and $1,726 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under separate Distribution Plans (the Plans) adopted pursuant to Rule 12b-1 under the Act, Class A shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class B and Class C shares pay the Distributor for distributing their shares at an aggregate annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. Class B and Class C shares are also subject to a service plan adopted pursuant to Rule 12b-1 (the Service Plan), under which Class B and Class C shares pay the Distributor for providing certain services to the holders of their shares a fee at the annual rate of .25% of the value of the average daily net assets of Class B and Class C shares. During the period ended October 31, 2010, Class A, Class B and Class C shares were charged $112,506, $25,221, and $61,734, respectively, pursuant to their respective Plans. Class B and Class C shares were charged $8,407 and $20,578, respectively, pursuant to the Service Plan. Under its terms, the Plans and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plans or Service Plan. TheFund 31 NOTES TO FINANCIAL STATEMENTS (continued) The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $80,249, Rule 12b-1 distribution plan fees $16,873 and service plan fees $2,236, which are offset against an expense reimbursement currently in effect in the amount of $12,866. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $159,399,209 and $184,027,341, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, the cost of investments for federal income tax purposes was $82,317,409; accordingly, accumulated net unrealized appreciation on investments was $4,045,460, consisting of $7,680,019 gross unrealized appreciation and $3,634,559 gross unrealized depreciation. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Small Cap Fund (formerly Dreyfus Small CapValue Fund), a series of The Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Small Cap Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 TheFund 33 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund designates the maximum amount allowable, but not less than $691,305 as ordinary income dividends paid during the year ended October 31, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Also, the fund designates the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended October 31, 2010 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 34 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. TheFund 37 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 38 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. TheFund 39 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 24 Statement of Financial Futures 24 Statement of Options Written 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 32 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Important Tax Information 54 Board Members Information 56 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Opportunistic Fixed Income Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility throughout many areas of the U.S. bond market during the past year. Higher yielding market sectors, such as corporate debt and commercial mortgages, as well as bonds from international debt markets have fared relatively well as investors seek competitive levels of income in a low interest-rate environment. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but we expect generally favorable influences in the bond market to persist for some time to come. Record low short-term interest rates, improving corporate balance sheets, and investors global search for income could continue to support prices of higher yielding bonds, especially if todays economic concerns prove to be overstated.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global investment universe, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, David Leduc and David Horsfall, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Opportunistic Fixed Income Funds Class A, Class C and Class I shares produced total returns of 13.67%, 12.81% and 13.99%, respectively. 1 In comparison, the funds benchmark, the Barclays Capital U.S.Aggregate Bond Index (the Index), produced a total return of 8.01% for the same period. 2 The U.S. bond market generally rallied amid heightened volatility as investors reacted to each new release of economic data. Performance was particularly strong later in the reporting period, when investors anticipated a new round of quantitative easing from the Federal Reserve Board (the Fed).The fund produced higher returns than its benchmark, primarily due to the success of our sector allocation and interest rate strategies. The Funds Investment Approach The fund seeks to maximize total return through capital appreciation and income.To pursue this goal, we typically allocate the funds assets across four sectors of the fixed-income market: U.S. high yield bonds rated below investment grade; U.S. government, investment grade corporate and mortgage-backed securities; foreign debt securities of developed markets; and foreign debt securities of emerging markets. Our analysis of top down quantitative and macroeconomic factors guides the allocation of assets among market sectors, industries and positioning along the yield curve. Using fundamental analysis, we seek to identify individual securities with high current income, as well as appreciation potential, based on relative value, credit upgrade probability and extensive research into the credit history and current financial strength of the securities issuers. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Monetary Stimulus Boosted the Bond Market The U.S. economy continued to recover from recession throughout the reporting period, but the pace of the expansion has been slower than historical averages. In addition, in the spring of 2010, investors responded cautiously to new economic concerns stemming from a sovereign debt crisis in Europe, as well as high unemployment and weak housing markets in the United States. In light of these ongoing challenges, the Fed left short-term interest rates unchanged in a historically low range between 0.00% and 0.25%. Bonds encountered heightened volatility in this market environment. Higher yielding market sectors were buoyed early in the reporting period by expectations that conditions would improve for businesses and the housing market.These hopes were dashed for a time over the spring and summer of 2010, when renewed global instability kindled fears of a double-dip recession and sparked a flight to quality from higher yielding market sectors to U.S. government securities. Optimism returned to the market in the fall, when it became apparent that a double-dip recession was unlikely and investors looked forward to the Feds purchase of $600 billion of U.S. Treasury securities. Consequently, the U.S. bond market ended the reporting period with substantially positive total returns. Allocation and Interest Rates Strategies Boosted Fund Returns The fund received particularly positive contributions to relative performance from its holdings of high yield corporate bonds. Although the reporting period began with an emphasis on traditionally defensive market sectors and higher-quality securities, we shifted gradually toward a more constructive investment posture as we became increasingly comfortable with credit risks in the recovering economy, helping to boost the funds participation in better-performing segments of the high yield bond market. Our interest rate strategies also added value, as we maintained a relatively long average duration and focused on the intermediate-term segment of the markets maturity spectrum. These strategies enabled the fund to participate fully in the rally when longer-term interest rates declined in advance of the Feds quantitative easing program. Finally, the fund benefited from overweighted exposure to investment-grade corporate bonds, emerging-markets securities, commercial mortgage-backed securities 4 and foreign bonds denominated in local currencies.All of these higher yielding market sectors fared well as the economic outlook improved. Security Selection Likely to Drive Future Performance Although we expect the economic recovery to persist, we are aware that the U.S. bond prices may already reflect further economic improvement. At the same time, we expect the Fed to keep interest rates low for an extended period.While higher yielding market sectors remain attractively valued compared to historical norms, they are more fully valued than they were just a few months ago. Therefore, we expect the bulk of the markets returns over the foreseeable future to come from income, and we believe security selection will become a more important driver of the funds results. In our judgment, our ongoing emphasis on extensive credit research, combined with overweighted exposure to higher yielding market sectors, should position the fund well for a more selective market environment. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the funds performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2011, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1- 10 years. Investors cannot invest directly in any index. TheFund 5  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Opportunistic Fixed Income Fund on 7/11/06 (inception date) to a $10,000 investment made in the Barclays Capital U.S.Aggregate Index (the Index) on that date. For comparative purposes, the value of the Index on 6/30/06 is used as the beginning value on 7/11/06.All dividends and capital gain distributions are reinvested. Effective 10/29/10, Dreyfus Strategic Income Fund changed its name to Dreyfus Opportunistic Fixed Income Fund. The fund invests primarily in fixed-income securities.The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (4.5%) 7/11/06 8.57% 6.87% without sales charge 7/11/06 13.67% 8.02% Class C shares with applicable redemption charge  7/11/06 11.81% 7.20% without redemption 7/11/06 12.81% 7.20% Class I shares 7/11/06 13.99% 8.29% Barclays Capital U.S. Aggregate Index  6/30/06 8.01% 7.31% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  For comparative purposes, the value of the Index as of 6/30/06 is used as the beginning value on 7/11/06. TheFund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Fixed Income Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.70 $ 9.56 $ 4.41 Ending value (after expenses) $1,055.00 $1,050.90 $1,056.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.60 $ 9.40 $ 4.33 Ending value (after expenses) $1,019.66 $1,015.88 $1,020.92  Expenses are equal to the funds annualized expense ratio of 1.10% for Class A, 1.85% for Class C and .85% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2010 Coupon Maturity Principal Bonds and Notes84.5% Rate (%) Date Amount ($) Value ($) Advertising.5% Lamar Media, Gtd. Notes 6.63 8/15/15 176,000 Aerospace & Defense.1% BE Aerospace, Sr. Unscd. Notes 6.88 10/1/20 50,000 Agricultural1.7% Altria Group, Gtd. Notes 9.70 11/10/18 445,000 AssetBacked Certificates.6% CIT Equipment Collateral, Ser. 2010-VT1A, Cl. D 7.33 9/15/17 200,000 a Asset-Backed Ctfs./ Auto Receivables6.9% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 95,000 a 98,740 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 50,000 50,469 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 70,000 73,213 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. D 6.65 7/17/17 70,000 72,966 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 296,493 a 286,371 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 20,000 20,839 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 255,000 262,095 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 250,000 a 250,305 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. D 6.89 5/15/13 625,000 a 647,563 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 250,000 a 263,197 Ford Credit Auto Owner Trust, Ser. 2006-B, Cl. D 7.12 2/15/13 250,000 a 255,075 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 75,000 a 79,090 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 30,322 a 29,919 TheFund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Navistar Financial Corp. Owner Trust, Ser. 2010-B, Cl. B 2.60 4/20/15 100,000 a 100,109 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 45,000 45,894 Asset-Backed Ctfs./Credit Cards.3% American Express Credit Account Master Trust, Ser. 2007-1, Cl. C 0.53 9/15/14 100,000 a,b Asset-Backed Ctfs./ Home Equity Loans1.0% Accredited Mortgage Loan Trust, Ser. 2006-1, Cl. A3 0.44 4/25/36 75,807 b 62,536 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.58 10/25/35 54,020 b 51,448 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 58,853 b 59,549 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.66 3/25/35 33,218 b 32,729 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.71 7/25/35 17,061 b 16,994 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.31 10/25/36 17,403 b 16,823 Morgan Stanley ABS Capital I, Ser. 2004-NC1, Cl. M2 2.58 12/27/33 23,607 b 18,512 Park Place Securities, Ser. 2004-WCW1, Cl. M1 0.89 9/25/34 27,519 b 27,134 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.52 11/25/35 22,846 b 22,531 Securitized Asset Backed Receivables, Ser. 2004-OP2, Cl. M2 1.31 8/25/34 70,837 b 56,502 Automotive, Trucks & Parts.2% Lear, Gtd. Bonds 7.88 3/15/18 55,000 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks8.4% Bank of America, Sr. Unscd. Notes 5.63 7/1/20 375,000 389,576 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 115,000 121,264 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 125,000 135,411 Citigroup, Unscd. Notes 8.50 5/22/19 115,000 144,633 Credit Suisse, Sub. Notes 5.40 1/14/20 120,000 130,220 Discover Bank, Sub. Notes 7.00 4/15/20 570,000 630,206 JPMorgan Chase & Co., Sr. Unscd. Notes 4.40 7/22/20 125,000 127,449 Lloyds TSB Bank, Bank Gtd. Notes 5.80 1/13/20 130,000 a 139,372 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 170,000 177,271 Royal Bank of Scotland, Bank Gtd. Notes 3.95 9/21/15 175,000 180,510 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 170,000 179,237 Santander US Debt SA Unipersonal, Bank Gtd. Notes 3.72 1/20/15 355,000 a 361,185 USB Capital IX, Gtd. Notes 6.19 10/29/49 180,000 b 143,100 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 215,000 b 224,137 Building Materials.2% Masco, Sr. Unscd. Bonds 7.13 3/15/20 70,000 Chemicals1.2% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 55,000 70,751 TheFund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Chemicals (continued) Dow Chemical, Sr. Unscd. Notes 9.40 5/15/39 125,000 177,661 Rhodia, Sr. Notes 6.88 9/15/20 200,000 a 211,250 Coal.6% Consol Energy, Gtd. Notes 8.00 4/1/17 120,000 a 132,000 Consol Energy, Gtd. Notes 8.25 4/1/20 75,000 a 84,000 Commercial & Professional Services.4% Aramark, Gtd. Notes 8.50 2/1/15 56,000 59,080 Iron Mountain, Sr. Sub. Bonds 8.38 8/15/21 65,000 73,206 Commercial Mortgage Pass-Through Ctfs.12.0% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A4 4.63 12/10/42 100,000 b 106,795 Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 475,000 507,838 Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A4 5.37 9/10/47 240,000 b 265,362 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR3, Cl. A4 4.72 2/11/41 140,000 150,096 Bear Stearns Commercial Mortgage Securities, Ser. 2004-T14, Cl. A4 5.20 1/12/41 150,000 b 162,879 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 235,000 b 257,703 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 200,000 219,162 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 200,000 b 220,263 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW16, Cl. AAB 5.91 6/11/40 35,000 b 38,262 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Citigroup Commercial Mortgage Trust, Ser. 2004-C1, Cl. A4 5.55 4/15/40 140,000 b 152,896 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.88 12/10/49 185,000 b 198,961 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.78 7/10/46 110,000 a 113,299 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. D 5.92 7/10/46 185,000 a,b 177,021 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 9,210 9,203 CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 125,000 b 137,154 CS First Boston Mortgage Securities, Ser. 2001-CF2, Cl. A4 6.51 2/15/34 31,400 31,506 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 24,981 25,227 GE Capital Commercial Mortgage, Ser. 2005-C2, Cl. A2 4.71 5/10/43 8,575 8,572 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 150,000 161,472 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A3 4.65 4/10/40 13,412 13,913 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.31 3/6/20 100,000 a,b 84,364 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.56 3/6/20 335,000 a,b 278,500 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 13,988 13,982 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 100,000 a,b 114,562 LB-UBS Commercial Mortgage Trust, Ser. 2004-C1, Cl. A2 3.62 1/15/29 26,262 26,276 LB-UBS Commercial Mortgage Trust, Ser. 2005-C7, Cl. A4 5.20 11/15/30 240,000 b 263,599 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 24,195 b 24,182 TheFund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 145,000 b 162,165 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 5.38 11/14/42 65,000 b 71,585 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 210,000 b 233,214 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.79 4/15/24 175,000 a,b 187,483 Diversified Financial Services5.0% Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 82,000 b 85,895 Capital One Capital VI, Gtd. Secs. 8.88 5/15/40 150,000 159,375 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 30,000 30,390 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 5/29/49 30,000 b 29,512 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 75,000 96,050 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 150,000 a 175,701 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 400,000 468,788 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 85,000 a 99,662 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 150,000 167,885 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 145,000 a 156,380 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 110,000 a 122,116 JPMorgan Chase Capital XXVII, Cap. Secs., Ser. AA 7.00 11/1/39 75,000 76,105 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 135,000 a 156,534 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities3.3% AES, Sr. Unscd. Notes 7.75 10/15/15 500,000 550,000 Exelon Generation, Sr. Unscd. Notes 4.00 10/1/20 90,000 89,786 Nevada Power, Mortgage Notes 6.50 8/1/18 85,000 102,874 NiSource Finance, Gtd. Notes 6.40 3/15/18 235,000 271,528 NRG Energy, Gtd. Notes 7.38 1/15/17 180,000 188,100 Environmental Control.7% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 20,000 21,349 Republic Services, Gtd. Notes 5.50 9/15/19 115,000 130,437 Waste Management, Gtd. Notes 7.75 5/15/32 100,000 124,733 Food & Beverages1.5% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 160,000 a 226,133 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 45,000 53,090 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 120,000 142,857 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 115,000 115,719 Foreign/Governmental12.6% Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/15/11 6,000,000 c,d 1,011,358 Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/22/11 4,250,000 c,d 715,032 Eurasian Development Bank, Sr. Unscd. Notes 7.38 9/29/14 100,000 a 111,000 Mexican Bonos, Bonds, Ser. MI10 MXN 9.50 12/18/14 2,025,000 d 189,788 TheFund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 1,550,000 d 169,021 Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 1,000,000 d 354,797 Republic of Argentina, Sr. Unscd. Notes, Ser. NY 8.28 12/31/33 237,694 226,641 Republic of Argentina, Sr. Unscd. Notes, Ser. 1 8.75 6/2/17 385,000 e 401,363 Republic of Chile, Notes CLP 5.50 8/5/20 88,000,000 d 190,882 Republic of Indonesia, Sr. Unscd. Notes 11.63 3/4/19 200,000 a 311,000 Republic of Philippines, Sr. Unscd. Notes PHP 4.95 1/15/21 10,000,000 d 247,600 Republic of Uruguay, Unscd. Notes 8.00 11/18/22 135,000 182,250 Russian Federation, Sr. Unscd. Bonds 7.50 3/31/30 447,500 b 538,074 Health Care2.3% Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 165,000 180,262 Community Health Systems, Gtd. Notes 8.88 7/15/15 55,000 58,987 Davita, Gtd. Notes 6.63 11/1/20 170,000 175,312 HCA, Sr. Unscd. Notes 6.75 7/15/13 150,000 156,750 HCA, Sr. Unscd. Notes 7.88 2/1/11 29,000 29,507 Quest Diagnostic, Gtd. Notes 5.75 1/30/40 60,000 57,897 United Health Group, Sr. Unscd. Notes 5.70 10/15/40 180,000 180,129 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Lodging & Entertainment.5% MGM Resorts International, Sr. Unscd. Notes 11.38 3/1/18 95,000 e 99,038 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 65,000 72,312 Manufacturing.5% Bombardier, Sr. Notes 7.75 3/15/20 160,000 a Media6.6% British Sky Broadcasting, Gtd. Notes 6.10 2/15/18 125,000 a 144,519 CBS, Gtd. Notes 4.30 2/15/21 180,000 178,836 CBS, Gtd. Notes 5.90 10/15/40 180,000 174,941 Clear Channel Worldwide, Gtd. Notes, Ser. B 9.25 12/15/17 330,000 362,175 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 65,000 a 75,186 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 15,000 16,800 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 60,000 69,675 DirecTV Holdings, Gtd. Notes 5.88 10/1/19 25,000 28,526 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 135,000 137,980 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 60,000 67,277 Discovery Communications, Gtd. Notes 5.63 8/15/19 30,000 34,162 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 235,000 a 255,492 News America, Gtd. Notes 6.15 3/1/37 295,000 311,501 TheFund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 130,000 136,200 Time Warner Cable, Gtd. Notes 5.85 5/1/17 80,000 91,391 Time Warner, Gtd. Debs. 6.50 11/15/36 300,000 334,014 Mining.8% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 55,000 62,297 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 84,000 103,854 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 90,000 115,146 Municipal Bonds.6% California, GO (Build America Bonds) 7.30 10/1/39 75,000 76,762 California, GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 70,000 73,202 Los Angeles Unified School District, GO (Build America Bonds) 6.76 7/1/34 55,000 60,161 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5.50 5/15/12 25,000 26,564 Xerox, Sr. Unscd. Notes 5.65 5/15/13 30,000 32,904 Xerox, Sr. Unscd. Notes 8.25 5/15/14 40,000 48,142 Oil & Gas4.9% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 135,000 150,184 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 340,000 361,675 Continental Resources, Gtd. Notes 7.13 4/1/21 45,000 a 48,825 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Denbury Resources, Gtd. Notes 8.25 2/15/20 205,000 229,600 EQT, Sr. Unscd. Notes 8.13 6/1/19 65,000 80,103 KazMunaiGaz Finance, Gtd. Notes 7.00 5/5/20 160,000 a 170,880 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 125,000 134,062 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 80,000 89,133 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 120,000 141,571 Petroleos De Venezuela, Gtd. Notes 5.25 4/12/17 525,000 311,063 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 70,000 77,622 Packaging.3% Reynolds Group, Sr. Scd. Notes 7.75 10/15/16 100,000 a Paper & Paper Related.6% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 20,000 a 20,975 Georgia-Pacific, Sr. Unscd. Notes 8.13 5/15/11 135,000 140,062 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 45,000 a 51,862 Pipelines1.3% El Paso, Sr. Unscd. Bonds 6.50 9/15/20 55,000 a 57,653 El Paso, Sr. Unscd. Notes 8.25 2/15/16 235,000 268,194 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 85,000 102,126 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 65,000 72,750 TheFund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Property & Casualty Insurance2.6% Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 9,000 8,725 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 45,000 47,735 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 20,000 22,133 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 170,000 a 171,275 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 40,000 44,670 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 80,000 103,323 Principal Financial Group, Gtd. Notes 8.88 5/15/19 115,000 150,466 Prudential Financial, Sr. Unscd. Notes 5.70 12/14/36 150,000 148,482 Willis North America, Gtd. Notes 6.20 3/28/17 170,000 182,307 Willis North America, Gtd. Notes 7.00 9/29/19 60,000 65,625 Real Estate1.6% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 150,000 165,281 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 15,000 e 16,950 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 60,000 72,303 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 25,000 28,158 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 50,000 54,600 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 35,000 37,363 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 103,000 119,028 WEA Finance, Gtd. Notes 7.13 4/15/18 70,000 a 82,985 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Residential Mortgage Pass-Through Ctfs..1% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.53 7/25/35 56,009 b Retail1.8% Autozone, Sr. Unscd. Notes 5.75 1/15/15 65,000 73,940 CVS Pass-Through Trust, Pass Thru Certificates 7.51 1/10/32 138,250 a 162,057 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 53,838 a 67,059 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 45,000 46,906 Inergy Finance, Gtd. Notes 7.00 10/1/18 125,000 a 131,250 Rite Aid, Sr. Scd. Notes 10.38 7/15/16 130,000 138,938 Staples, Gtd. Notes 9.75 1/15/14 45,000 55,780 Steel.6% Arcelormittal, Sr. Unscd. Notes 7.00 10/15/39 125,000 126,205 Arcelormittal, Sr. Unscd. Bonds 9.85 6/1/19 80,000 103,353 Technology.1% Sungard Data Systems, Gtd. Notes 10.25 8/15/15 25,000 Telecommunications1.8% CC Holdings, Sr. Scd. Notes 7.75 5/1/17 110,000 a 124,025 Digicel, Sr. Unscd. Notes 12.00 4/1/14 100,000 a 117,625 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 50,000 54,687 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 40,000 a 41,400 TheFund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 25,000 27,204 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 30,000 33,021 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 30,000 34,574 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 100,000 a 114,500 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 107,146 a 124,825 Total Bonds and Notes (cost $28,648,774) Face Amount Covered by Options Purchased.2% Contracts ($) Value ($) Call Options.1% 10-Year USD LIBOR-BBA, January 2011 @ 2.69 2,075,000 f 27,350 Japanese Yen, August 2011 @ 90 340,000 f 3,456 Japanese Yen, August 2011 @ 90 340,000 f 3,558 Put Options.1% 10-Year USD LIBOR-BBA, January 2011 @ 2.69 2,075,000 f Total Options (cost $98,314) Principal Short-Term Investments7.6% Amount ($) Value ($) U.S. Treasury Bills: 0.14%, 2/10/11 2,700,000 2,699,077 0.15%, 12/16/10 90,000 g 89,986 Total Short-Term Investments (cost $2,788,956) 22 Other Investment2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,023,000) 1,023,000 h Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $509,819) 509,819 h Total Investments (cost $33,068,863) 96.5% Cash and Receivables (Net) 3.5% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, these securities had a market value of $7,805,865 or 21.3% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Principal amount stated in U.S. Dollars unless otherwise noted. CLPChilean Peso EGPEgyptian Pound MXNMexican New Peso PHPPhilippines Peso PLN Polish Zloty e Security, or portion thereof, on loan.At October 31, 2010, the market value of the funds securities on loan was $637,185 and the market value of the collateral held by the fund was $509,819. f Non-income producing security. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Corporate Bonds 50.4 Municipal Bonds .6 Asset/Mortgage-Backed 20.9 Options Purchased .2 Foreign/Governmental 12.6 Short-Term/Money Market Investments 11.8  Based on net assets. See notes to financial statements. TheFund 23 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long U.S. Treasury 30 Year Bonds 4 539,375 December 2010 (28,885) Financial Futures Short U.S. Treasury 2 Year Notes 25 (5,499,610) December 2010 (11,450) U.S. Treasury 5 Year Notes 41 (4,984,703) December 2010 (29,711) U.S. Treasury 10 Year Notes 2 (252,563) December 2010 1,026 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN October 31, 2010 Face Amount Covered by Contracts ($) Value ($) Put Options; 10-Year USD LIBOR-BBA, February 2011 @ 5.36 (Premiums received 13,050) 870,000 a BBABritish Bankers Association LIBORLondon Interbank Bank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $637,185)Note 1(c): Unaffiliated issuers 31,536,044 33,854,684 Affiliated issuers 1,532,819 1,532,819 Cash 9,684 Receivable for investment securities sold 1,871,933 Dividends and interest receivable 394,591 Receivable for shares of Capital Stock subscribed 34,016 Unrealized appreciation on forward foreign currency exchange contractsNote 4 5,780 Prepaid expenses 17,725 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 26,390 Liability for securities on loanNote 1(c) 509,819 Payable for investment securities purchased 399,442 Payable for shares of Capital Stock redeemed 23,054 Payable for futures variation marginNote 4 11,122 Unrealized depreciation on forward foreign currency exchange contractsNote 4 2,386 Outstanding options written, at value (premiums received $13,050)See Statement of Options WrittenNote 4 8 Accrued expenses 59,143 Net Assets ($) Composition of Net Assets ($): Paid-in capital 34,172,197 Accumulated undistributed investment incomenet 315,002 Accumulated net realized gain (loss) on investments (63,841) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions [including ($69,020) net unrealized (depreciation) on financial futures] 2,266,510 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 29,925,597 5,294,965 1,469,306 Shares Outstanding 2,226,644 395,392 109,333 Net Asset Value Per Share ($) See notes to financial statements. TheFund 25 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Interest 2,011,243 Dividends; Affiliated issuers 1,298 Income from securities lendingNote 1(c) 929 Total Income Expenses: Management feeNote 3(a) 189,367 Shareholder servicing costsNote 3(d) 96,591 Auditing fees 43,661 Registration fees 39,337 Distribution feesNote 3(c) 38,881 Prospectus and shareholders reports 14,531 Custodian feesNote 3(d) 12,627 Legal fees 4,252 Directors fees and expensesNote 3(b) 1,069 Loan commitment feesNote 2 529 Miscellaneous 42,660 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (100,254) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 983,406 Net realized gain (loss) on options transactions 34,884 Net realized gain (loss) on financial futures (1,040) Net realized gain (loss) on swap transactions 12,667 Net realized gain (loss) on forward foreign currency exchange contracts 300,192 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,145,758 Net unrealized appreciation (depreciation) on options transactions (14,011) Net unrealized appreciation (depreciation) on financial futures (77,534) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (11,751) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 1,630,219 1,452,156 Net realized gain (loss) on investments 1,330,109 (1,357,779) Net unrealized appreciation (depreciation) on investments 1,042,462 6,086,510 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,111,849) (1,121,488) Class C Shares (186,951) (137,301) Class I Shares (51,345) (34,633) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 11,143,866 5,443,542 Class C Shares 2,677,726 3,180,907 Class I Shares 930,148 84,955 Dividends reinvested: Class A Shares 930,469 1,032,659 Class C Shares 76,754 57,253 Class I Shares 27,982 34,633 Cost of shares redeemed: Class A Shares (8,683,168) (5,036,167) Class C Shares (2,909,632) (386,954) Class I Shares (353,293)  Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 30,196,371 20,898,078 End of Period Undistributed (distributions in excess of) investment incomenet 315,002 (141,074) TheFund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2010 2009 Capital Share Transactions: Class A Shares sold 865,561 475,923 Shares issued for dividends reinvested 72,867 96,783 Shares redeemed (687,566) (480,908) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 209,707 295,490 Shares issued for dividends reinvested 6,009 5,332 Shares redeemed (227,286) (36,494) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 72,665 6,952 Shares issued for dividends reinvested 2,208 3,236 Shares redeemed (27,544)  Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 12.36 10.06 12.62 12.95 12.50 Investment Operations: Investment incomenet b .67 .68 .73 .81 .18 Net realized and unrealized gain (loss) on investments .98 2.23 (2.40) (.19) .40 Total from Investment Operations 1.65 2.91 (1.67) .62 .58 Distributions: Dividends from investment incomenet (.57) (.61) (.73) (.83) (.13) Dividends from net realized gain on investments   (.16) (.12)  Total Distributions (.57) (.61) (.89) (.95) (.13) Net asset value, end of period 13.44 12.36 10.06 12.62 12.95 Total Return (%) c 13.67 30.10 (14.21) 4.98 4.69 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.41 1.53 1.78 1.74 2.75 e,f Ratio of net expenses to average net assets 1.10 1.10 1.09 1.10 1.05 e Ratio of net investment income to average net assets 5.27 6.25 6.24 6.37 4.62 e Portfolio Turnover Rate 172.20 133.04 g g g d,g Net Assets, end of period ($ x 1,000) 29,926 24,420 18,947 22,200 15,452 a From July 11, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The funds expense ratio net of earnings credits for Class A was 2.71%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008, 2007 and 2006, were 123.39%, 178.23%, 285.25% and 271.65%, respectively. See notes to financial statements. TheFund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 12.31 10.02 12.59 12.94 12.50 Investment Operations: Investment incomenet b .59 .61 .64 .71 .15 Net realized and unrealized gain (loss) on investments .96 2.22 (2.41) (.18) .40 Total from Investment Operations 1.55 2.83 (1.77) .53 .55 Distributions: Dividends from investment incomenet (.47) (.54) (.64) (.76) (.11) Dividends from net realized gain on investments   (.16) (.12)  Total Distributions (.47) (.54) (.80) (.88) (.11) Net asset value, end of period 13.39 12.31 10.02 12.59 12.94 Total Return (%) c 12.81 29.19 (14.95) 4.26 4.44 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.20 2.28 2.62 2.55 3.52 e,f Ratio of net expenses to average net assets 1.85 1.85 1.84 1.85 1.80 e Ratio of net investment income to average net assets 4.57 5.57 5.48 5.55 3.87 e Portfolio Turnover Rate 172.20 133.04 g g g d,g Net Assets, end of period ($ x 1,000) 5,295 5,010 1,430 982 846 a From July 11, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The funds expense ratio net of earnings credits for Class C was 3.47%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008, 2007 and 2006, were 123.39%, 178.23%, 285.25% and 271.65%, respectively. See notes to financial statements. 30 Year Ended October 31, Class I Shares 2010 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 12.36 10.06 12.62 12.95 12.50 Investment Operations: Investment incomenet c .72 .71 .76 .84 .19 Net realized and unrealized gain (loss) on investments .96 2.24 (2.41) (.19) .40 Total from Investment Operations 1.68 2.95 (1.65) .65 .59 Distributions: Dividends from investment incomenet (.60) (.65) (.75) (.86) (.14) Dividends from net realized gain on investments   (.16) (.12)  Total Distributions (.60) (.65) (.91) (.98) (.14) Net asset value, end of period 13.44 12.36 10.06 12.62 12.95 Total Return (%) 13.99 30.50 (14.06) 5.22 4.76 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.16 1.25 1.54 1.53 2.51 e,f Ratio of net expenses to average net assets .85 .85 .84 .85 .81 e Ratio of net investment income to average net assets 5.54 6.51 6.49 6.54 4.87 e Portfolio Turnover Rate 172.20 133.04 g g g d,g Net Assets, end of period ($ x 1,000) 1,469 766 521 807 786 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From July 11, 2006 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f The funds expense ratio net of earnings credits for Class I was 2.47%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008, 2007 and 2006, were 123.39%, 178.23%, 285.25% and 271.65%, respectively. See notes to financial statements. TheFund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Opportunistic Fixed Income Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The funds investment objective is to seek maximize total return through capital appreciation and income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the Board of Directors held on July 29, 2010, the Board approved, effective October 29, 2010, a proposal to change the name of the fund from Dreyfus Strategic Income Fund to Dreyfus Opportunistic Fixed Income Fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 300 million shares of $.001 par value Capital Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder service fee. Class A shares are sold with a front-end sales charge, while Class C shares are subject to a contingent deferred sales charge (CDSC). Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder service fees. Class I shares are offered 32 without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 632,291 Class A, 51,873 Class C and 54,150 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at TheFund 33 NOTES TO FINANCIAL STATEMENTS (continued) the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated 34 in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. TheFund 35 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  3,207,244  Commercial Mortgage-Backed  4,417,496  Corporate Bonds   18,452,034  Foreign Government  4,648,806  Municipal Bonds  210,125  Mutual Funds 1,532,819   Residential Mortgage-Backed  52,918  U.S. Treasury  2,789,063  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   5,780  Futures  1,026   Options Purchased 7,014 69,984  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (2,386)  Futures  (70,046)   Options Written  (8)   See Statement of Investments for industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements 36 as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. TheFund 37 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2010,The Bank of NewYork Mellon earned $500 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,715,000 26,812,000 27,504,000 1,023,000 2.8 Dreyfus Institutional Cash Advantage Fund  2,662,170 2,152,351 509,819 1.4 Total 38 (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers continuing ability to make principal and interest payments. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On October 29, 2010, the Board of Directors declared a cash dividend of $.052, $.045 and $.056 per share from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on November 1, 2010 (ex-dividend date), to shareholders of record as of the close of business on October 29, 2010. TheFund 39 NOTES TO FINANCIAL STATEMENTS (continued) (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $368,971, accumulated capital losses $132,118 and unrealized appreciation $2,280,818. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $1,350,145 and $1,293,422, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for consent fees, paydowns gains and losses, amortization of premiums, foreign currency transactions and the treatment of swap periodic payments, the fund increased accumulated undistributed investment income-net by $176,002 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. 40 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager and the Company, the Company has agreed to pay the Manager a management fee computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed to waive receipt of its fees and/or assume certain expenses of the fund, until March 1, 2011, so that fund expenses (exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, shareholder services fees, interest expense, commitment fees and extraordinary expenses) do not exceed an annual rate of .85% of the value of the funds average daily net assets. The reduction in management fee, pursuant to the undertaking, amounted to $100,254 during the period ended October 31, 2010. (b) Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Company, The Dreyfus/Laurel Tax-Free Municipal Funds, The Dreyfus/Laurel Funds Trust, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction TheFund 41 NOTES TO FINANCIAL STATEMENTS (continued) with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board member who is not an interested person of the Company (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Company (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open End Funds and Dreyfus High Yield Strategies Fund.The Companys portion of these fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by the Company directly to the non-interested Board members, that would be applied to offset a portion of the management fee payable by certain other series of the Company to the Manager, are in fact paid directly by the Manager to the non-interested Board members. During the period ended October 31, 2010, the Distributor retained $3,461 from commissions earned on sales of the funds Class A shares and $1,719 from CDSCs on redemptions of the funds Class C shares. 42 (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class C shares were charged $38,881, pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.These services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A and Class C shares were charged $63,139 and $12,960, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not interested persons of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $4,604 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash TheFund 43 NOTES TO FINANCIAL STATEMENTS (continued) balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $1,340 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $12,627 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $6,114 for services performed by the Chief Compliance Officer. The components of Due toThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $18,533, Rule 12b-1 distribution plan fees $3,314, shareholder services plan fees $7,421, custodian fees $2,250, chief compliance officer fees $2,248 and transfer agency per account fees $1,580, which are offset against an expense reimbursement currently in effect in the amount of $8,956. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions, during the period ended October 31, 2010, amounted to $53,137,255 and $52,257,314, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk- 44 related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 71,010 Interest rate risk (70,054) Foreign exchange risk 12,794 Foreign exchange risk 5 (2,386) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Outstanding options purchased, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 6 Options 7 Contracts 8 Swaps 9 Total Interest rate (1,040) 34,884   Foreign exchange   300,192  Credit    12,667 Total TheFund 45 NOTES TO FINANCIAL STATEMENTS (continued) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 10 Options 11 Contracts 12 Total Interest rate  Foreign exchange  Total Statement of Operations location: 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net realized gain (loss) on swap transactions. 10 Net unrealized appreciation (depreciation) on financial futures. 11 Net unrealized appreciation (depreciation) on options transactions. 12 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The following summarizes the average market value and percentage of average net assets of derivatives outstanding during the period ended October 31, 2010: Average Market Value ($) Average Net Assets (%) Interest rate futures contracts Interest rate options contracts Foreign currency options contracts Forward contracts The following summarizes the average notional value and percentage of average net assets of swap contracts outstanding during the period ended October 31, 2010: Average Notional Value ($) Average Net Assets (%) Credit default swap contracts Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board 46 of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment.The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes TheFund 47 NOTES TO FINANCIAL STATEMENTS (continued) a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (called) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended October 31, 2010: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain (Loss) ($) Contracts outstanding October 31, 2009 6,066,000 208,476 Contracts written 13,904,000 413,561 Contracts terminated: Contracts closed 11,980,000 541,012 559,020 (18,008) Contracts expired 7,120,000 67,975  67,975 Total contracts terminated 19,100,000 608,987 559,020 49,967 Contracts outstanding October 31, 2010 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. 48 With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 11/30/2010 370,000 362,048 361,041 (1,007) Malaysian Ringgit, Expiring 11/30/2010 2,180,000 698,606 699,133 527 Norwegian Krone, Expiring 11/30/2010 2,070,000 354,040 352,861 (1,179) Philippines Peso, Expiring 11/30/2010 6,000,000 139,405 139,205 (200) South Korean Won, Expiring 11/30/2010 807,100,000 715,578 716,249 671 Sales: Proceeds ($) Chilean Peso, Expiring 11/30/2010 88,500,000 182,407 180,468 1,939 Polish Zloty, Expiring 11/30/2010 1,040,000 366,688 364,045 2,643 Gross Unrealized Appreciation Gross Unrealized Depreciation TheFund 49 NOTES TO FINANCIAL STATEMENTS (continued) Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index ) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is 50 paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk.At October 31, 2010, there were no credit default swap agreements outstanding. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. At October 31, 2010, the cost of investments for federal income tax purposes was $33,071,120; accordingly, accumulated net unrealized appreciation on investments was $2,316,383, consisting of $2,514,804 gross unrealized appreciation and $198,421 gross unrealized depreciation. TheFund 51 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders The Dreyfus/Laurel Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Opportunistic Fixed Income Fund (formerly Dreyfus Strategic Income Fund), a series ofThe Dreyfus/Laurel Funds, Inc. (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and from July 11, 2006 (commencement of operations) to October 31, 2006. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Opportunistic Fixed Income Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and from July 11, 2006 (commencement of operations) to October 31, 2006, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 52 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than 86.89% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. TheFund 53 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 56 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. TheFund 57 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 58 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $271,095 in 2009 and $ 271,095 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $32,490 in 2009 and $32,490 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $19,935 in 2009 and $20,340 in 2010. These services consisted of review or preparation of U.S. federal, state, local and excise tax returns. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2009 and $0 in 2010. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $3,802,000 in 2009 and $3,221,000 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23 , 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23 , 2010 By: /s/ James Windels James Windels, Treasurer Date: December 23 , 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
